Twelfth Judicial Circuit Court
Electronically Filed
20211. 000420

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIREWED Ae. 5/26/2020 ie
WILL COUNTY, ILLINOIS ee Clerk: KJ

BROOK WOOD CENTER, LLC,
Plaintiff,
vs. 2021L 000420
Case Noa.:
EMCASCO INSURANCE COMPANY,

Defendant.

 

 

COMPLAINT
Plaintiff, Brookwood Center, LLC, by its attorney, Scott Green of The Law Offices of Scott

Green, for its Complaint against Defendant, Emcasco Insurance Company, states:

COUNT I
(Breach of Contract)

— 1. At all times relevant, Plaintiff, Brookwood -Center, LLC (“Plaintiff’ or
“Brookwood”), was the owner of the property commonly known as 210-230 N Naperville RD,
Bolingbrook, IL 60440-1566 (“the building” or “the insured property”).

2. At all times relevant, Defendant, Emcasco Insurance Company (“Defendant” or
“Emecasco”), was and is an lowa corporation authorized to do business in the State of Illinois and
was and is engaged in the business of underwriting and issuing property and casualty insurance
policies.

3. Emeasco issued to Brookwood a businessowners insurance policy effective
November 01, 2018 to November 01, 2019, policy number 5W3-82-19-19 (“the insurance
policy”). A true and correct copy of the Policy is attached hereto as Exhibit “1”.

4, Under the insurance policy, Emcasco insured against risks of direct physical loss

or damage to the insured property unless the loss is limited or excluded.

 

Initial case management set for
1 9/13/2021 at: 9:00 A.M.

 

 

 

 

 
“~Case: 1:21-cv-03785 Document #: 1-T Filed: 07/15/21 Pagé 2 of 118 PagelD #6

5. Loss caused by hail is not excluded or limited under the terms and conditions of the
insurance policy and, as such, hail is a covered risk under the insurance policy.

6. On or about May 27, 2019, while the insurance policy was in full force and effect,
the insured property sustained hail damage.

7. Brookwood submitted a claim, claim number 701514439 to Emcasco under the
insurance policy for its losses and damages from this hail occurrence.

8. Brookwood has substantially performed all conditions required by the insurance
policy to be performed by it, including, but not limited to, giving prompt notice of the loss to
Emcasco and otherwise cooperating with Emcasco’s investigation of the claim.

9. As a result, it is Emceasco’s duty to pay Brookwood for the entire amount due under
the insurance policy for the losses and damages it sustained as a result of the May 27, 2019 hail
occurrence.

10. Although requested to do so, Emeasco has failed, refused and continues to fail and
refuse to pay Brookwood the entire amount due and owing under the insurance policy for all of its
losses and damages.

11. This breach of the insurance contract was and is the direct and proximate cause of
damages to Brookwood in an amount in excess of $50,000.

12. This is an action based on a “written instrument” within the meaning of the Ilinois
Interest Act and, therefore Brookwood is entitled to prejudgment interest.

WHEREFORE, Plaintiff, Brookwood Center, LLC, prays for judgment in its favor and
against Defendant, Emcasco Insurance Company, in an amount in excess of $50,000, plus
prejudgment interest and costs,

PLAINTIFF DEMANDS A TRIAL BY JURY

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 3 of 118 PagelD #:7

Dated: May 26, 2021

Respectfully submitted,

/s/ Scott Green

Scott Green

THE LAW OFFICES OF SCOTT GREEN
ARDC# 6312940

P.O. Box 30016

Chicago, Illinois 60630

Telephone: (773) 270-4704

Facsimile: (773) 219-0334
spreen@sdelawoffices.com

Attorney for Plaintiff

 
 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 4 of 118 PagelD #:8

 

THIS IS A TRUE AND CERTIFIED COPY OF THE ORIGINAL POLICY.

onl

 

JOHN MITCHELL
RVP, CHICAGO BRANCH MANAGER

EMCASCO INSURANCE COMPANY

INSURED: BROOK WOOD CENTER LLC

POLICY NUMBER: 5W38219

POLICY TERM: 11/01/18 TO 11/01/19

OAKBROOK TERRACE, IL - - -

THIS 13TH DAY OF NOVEMBER 2020

 
 

Case: 1:21-cv- 03785 Document #: 1 1 Filed: 07/15/21 Pé Page 5 of 118 PagelD #:9

mem

INSURANCE

 

 

EMCASCO INSURANCE COMPANY

CHANGE ENDORSEMENT

Fo ee ee ee *
POLICY PERIOD: FROM 11/01/18 TO 11/01/19 * POLICY NUMBER *
*5w3-8 2-1 9---19 *
eo eee ee *
NAMED INSURED: PRODUCER:
BROOKWOOD CENTER LLC ~ DSP INSURANCE SERVICES, INC.
4700 W CERMAK RD 1900 E GOLF RD STE 650
CICERO IL 60804-2523 SCHAUMBURG IL 60173-5031

AGENT: BM 6563
DIRECT BILL AGENT PHONE: (847)934-6100

IN CONSIDERATION OF THE PREMIUM CHARGED THE FOLLOWING CHANGES ARE
APPLICABLE TO THIS POLICY: SEE ATTACHED SCHEDULE
ADDED PRODUCER’ ID ~

PLACE OF ISSUE: OAKBROOK TERRACE, IL
DATE OF ISSUE: 08/08/19 COUNTERSIGNED BY:

 

 

FORM: IL1201A (ED. 01-86) 010 MH 5W38219 1902

 
—__Case:.1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 6 of 118 PagelD #:10

INSURANCE

 

 

EMCASCO INSURANCE COMPANY PRIOR POLICY: 5W3-982-19

BUS INESSOWNERS DECLARATIONS

Kee eee *

POLICY PERIOD: FROM 11/01/18 TO 11/01/19 * POLICY NUMBER *
* Bw3-82-+419---19 *
eo ee ee i EE *

NAMED INSURED: PRODUCER

BROOKWOOD CENTER LLC DSP INSURANCE SERVICES, INC.

4700 W CERMAK RD 1900 E GOLF RD STE 650

CICERO IL 60804-2523 SCHAUMBURG IL 60173-5031

AGENT: BM 6563
DIRECT BILL AGENT PHONE: (847)934-6100
CLAIM REPORTING: (888)362-2255
SERVICING CARRIER: (630}613-1015
THIS POLICY RENEWAL IS OFFERED CONTINGENT UPON THE RECEIPT OF PAYMENT
WHICH IS DUE ON 10/01/19.

INSURED IS:LLC Business Desc: LESSORS RISK
In Return for the Payment of the Premium, & Subject to all the Terms of This
Policy, We Agree with You to Provide the Insurance as Stated in this Policy.

PROP ERT Y - Businessowners Céverage Form
Refer to SECTION I-PROPERTY in the Businessowners Coverage Form and Any
Schedule or Endorsements Attached.

LIABILITY & MEDICAL PAYMENTS

Except for Damage to Premises Rented to You, Each Paid Claim for the
Following Coverages Reduces the Amount of Insurance We Provide During
the Policy Period. Refer To SECTION II-LIABILITY in the Businessowners
Coverage Form, the Following Schedule and Any Attached Endorsements.

Limits of Insurance
Liability and Medical Expenses (Each Occurrence) S$ 1,000,000
Medical Expenses (Per Person) $ 16,060
Other Than Products/Completed Operations Aggregate $ 2,000,000
Products/Completed Operations Aggregate § 2,000,000
Damage to Premises Rented to You (Any One Premises) $ 300, 000

PROPERTY LIABILITY & MEDICAL PAYMENTS
The following Optional Coverages/Endorsements (and/or applicable limits)
modifies insurance provided under Section I - Property and/or Section II
Liability of the Businessowners Coverage Form.

Expanded Businessowners Enhancement Endorsement See BP7200
*Businessowners Premium § 4675.00
DATE OF ISSUE: 09/18/18 (BPP) {CONTINUED}

 

FORM: BP7OQOOA ED. 07-17 BPP 08/03/18 010 5W38219 1901

 

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 7 of 118 PagelD #:11

MEMC : :

 

 

INSURANCE
PAGE NO: 2
EMCASCO INSURANCE COMPANY POLICY NO: 5W3-82-19---19
BROOKWOOD CENTER LLC EFF DATE: 11/01/18 EXP DATE: 11/01/19

BUS INESSOWNERS DECLARATIONS

FORMS APPLICABLE: ° -

BPOGO03 (07/13), BPO154(01/18)*, BPO417(01/10), BP0430{(07/13),
BP0498(07/13}, BPO523(01/15), BPO542(01/15), BPO577(01/06),

BP0643 (04/06), BP1203(01/10), BP1478(07/13), BP1504(05/14),
BP7001.2A{10/05}, BP7001.3A(01/10}, BP7001,4A(01/10), BP7001A(01/10)*,
BP7003 (07/13}, BP7135(08/08), BP7197(08/08), BP7200(07/13},

BP7466 (01/10), IL7004(09/16), IL7028(05/15), IL7131A(04/01)*,
IL7621(04/16)*, I1L8062(07/16)*, IL8383.2A(01/15), TL8384A(01/08),
IL8576(09/09}*, TL8599(11/11), IL8720(08/15)*

REFER TO PRIOR DISTRIBUTION(S) FOR ANY FORMS NOT ATTACHED

DATE OF ISSUE: 09/18/18 (BPP}

 

 

FORM: BP7OO0A ED. Q7-17 08/03/18 610 5W38219 1901

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 8 of 118 PagelD #:12

 

 

INSURANCE
EMCASCO INSURANCE COMPANY POLICY NUMBER: 5W3-82-19---19
BROOKWOOD CENTER LLC EFF DATE: 11/01/18 EXP DATE: 11/01/19
BUSINES SOWNERS POLICY
DECLARATIONS
ENDORSEMENT SCHEDULE
EDITION
FORM DATE ~ DESCRIPTION/ADDITICNAL INFORMATION PREMIUM
BP0003 07-13 BUSINESSOWNERS COVERAGE FORM
*BPO154 01-18 ILLINOIS CHANGES
BPO417 01-10 EMPLOYMENT RELATED PRACTICES EXCL
BPO0430 07-13 PROTECTIVE SAFEGUARDS
BPO0498 07-13 EMPLOYEE BENEFITS LIABILITY COVERAGE
BPO523 01-15 CAP/LOSSES/CERTIFD ACTS OF TERRORISM
BP0542 01-15 EXCL OF PUNITIVE DAMAGES FOR TERRORI
BPO577 01-06 FUNGI OR BACTERIA EXCLUSION (LIAB)
BP0643 04-06 ILLINOIS CHANGES - DEFENSE COSTS
BP1203 01-10 LOSS PAYABLE PROVISIONS
BPL478 07-13 EXCLUSION OF LOSS DUE TO BY-PRODUCTS
LOC: 001 BLDG: O01
DESCRIPTION OF RENTAL UNIT
MULTIPLE RETAIL STORES,
OFFICE, RESTAURANT
BP1504 05-14 EXCL~ACCESS/DISCLOSURE OF CONFIDENT
BP7001.2A 10-05 BOP SCHEDULE-MISC PROP POL LEVEL COV
BP7001.3A 01-10 BOP SCHEDULE-SEC II-LIAB AND MED PAY
BP7001.4A 01-10 BOP SCHEDULE-MISC LIAB POL LEVEL COV
*BP7OOLA 01-10 BOP AUTOMATED SCHEDULE ~
BP7003 07-13 BOP QUICK REFERENCE
BP7135 08-08 LEAD EXCLUSION
BP7197 08-08 EQUIPMENT BREAKDOWN ENDORSEMENT
BP7200 07-13 EXPANDED BUSINESSOWNERS EXT END
BP7466 01-10 AMENDMENT OF EMPLOYEE BENEFITS PROG
IL7004 09-16 MUTUAL POLICY PROVISIONS
IL7028 05-15 ASBESTOS EXCLUSION
*TL7131A 04-01 COMM'L POLICY ENDORSEMENT SCHEDULE
*TL7621 04-16 IL-COMPANY ELIMINATION ENDORSEMENT
*TL8062 07-16 NOTICE OF AVAILABILITY - ILLINOIS
IL8383.2A 01-15 DISCL PURSUANT TERRSM RISK INS. ACT $ 62
IL8384A 01-08 TERRORISM NOTICE
*TL8576 03-09 MEDICARE IMPT NOTICE TO POLICYHOLDER
IL8599 11-11 IL NOTE-PH RELIG FRDM PROT/CIVIL UN
*TL8720 08-15 POLICYHOLDER NOTICE

DATE OF ISSUE: 09/18/18

 

 

FORM: IL7131A (ED. 04-01) 010 5W38219 1901

 
 

INSURANCE

; 7 Ei pov 08789 Document #: 1-1 Filed: 07/15/21 Page 9 of 118 PagelD #:13

 

EMCASCO INSURANCE COMPANY

TERRORISM

For additional information,

 

DATE OF ISSUE: 09/18/18

BROOKWOOD CENTER LLC EFF DATE: 11/01/18

POLICY NUMBER: 5W3-82-19---19

NOTICE

This insurance may include coverage for certified acts of terrorism
as defined in the Terrorism Risk Insurance Act, as amended.

Attached you will find a disclosure, which identifies the specific
charge for certified acts of terrorism.

YOU MAY HAVE THE OPTION TO REJECT THIS TERRORISM COVERAGE

please contact your agent

EXP DATE: 11/01/19

 

 

FORM: IL8384A (01-08)

010 5W38219

1901

 
@woe Document #: 1-1 Filed: 07/15/21 Page 10 of 118 PagelD #:14

«
INSURANCE

 

 

EMCASCO INSURANCE COMPANY POLICY NUMBER: 5W3-82-19---19
BROOKWCOD CENTER LLC EFF DATE: 11/01/18 EXP DATE: 11/01/19

THIS DISCLOSURE IS ATTACHED TO YOUR POLICY IN RESPONSE TO THE DISCLOSURE
REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS DISLOSURE DOES

NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.

SCHEDULE

Terrorism Premium (Certified Acts) $62.00

A. Disclosure Of Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are
required to provide you with a notice disclosing the portion of
your premium, if any, attributable to coverage for terrorism acts
certified under the Terrorism Risk Insurance Act. The portion of
your premium attributable to such coverage is shown in the Schedule
of this disclosure or in the policy Declarations.

B. Disclosure Of Federal Participation In Payment Of Terrorism Losses:
The United States Government, Department of the Treasury, will pay
a share of terrorism losses insured under the federal program. For
losses occurring in 2015, the federal share equals 85% of that portion
of the amount of such insured losses that exceeds the applicable insurer
retention. Beginning on January 1, 2016, the federal share will
decrease by one percentage point per calendar year until equal to 80% of
that portion of the amount of such insured losses that exceeds the
applicable insurer retention. However, if aggregate insured losses
attributable to terrorist acts certified undér the Terrorism Risk
Insurance Act exceed $100 billion in a calendar year, the Treasury shall
not make any payment for any portion of the amount of such losses that
exceeds $100 billion.

Cc. Cap On Insurer Participation In Payment Of Terrorism Losses:

If aggregate insured losses attributable to terrorist acts certified
under the Terrorism Risk Insurance Act exceed $100 billion in a calendar
year and we have met our insurer deductible under the Terrorism Risk
Insurance Act, we shall not be liable for the payment of any portion of
the amount of such losses that exceeds $100 billion, and in such case
insured losses up to that amount are subject to pro rata allocation in
accordance with procedures established by the Secretary of the Treasury.

The following statement is required to be part of the disclosure notice
in MISSOURI;

The premium above is for certain losses resulting from certified acts of
terrorism as covered pursuant to coverage provisions, limitations and
exclusions in this policy, You should read the definition in your policy
carefully, but generally speaking, "certified" acts of terrorism are
acts that exceed $5 million in aggregate losses to the insurance
industry and which are subsequently declared by the U.S. Secretary of
the Treasury as a certified terrorist act under the Terrorism Risk
Insurance Act. Some losses resulting from certified acts of terrorism
are not covered. Read your policy and endorsements carefully.

Includes copyrighted material of ISG Properties, Inc. with its permission

DATE OF ISSUE: 09/18/18

 

 

FORM: IL8383.2A(01-15) 010 5W38219 1901

 
 

geornsres Document #; 1-1 Filed: 07/15/21 Page 11 of 118 PagelD #15.

 

 

INSURANCE
EMCASCO INSURANCE COMPANY POLICY NO: 5W3-82-19--~+19
BROOKWOOD CENTER LLC EFF DATE: 11/01/18 EXP DATE: 11/01/19
BUSINESSOWNERS SCHEDULE
SECTION I PROPERTY
Loc 001

210-230 N NAPERVILLE RD
BOLINGBROOK, IL

60440-1566

Deductibles: Property-$1, 000

For Inspection Contact: BARRY REGGI 708-268-1323 Agt: N

COVERAGE{S) AT LOCATION SHOWN ABOVE

BUILDING NUMBER 001

Description: Occupancy:
1 STORY MAS NONCOMB MULTIPLE RETAIL STORES,
BLDG IN PROT CLASS 03 OFFICE, RESTAURANT

Protective Safeguards: P5

Limit of Spec* Optional Coverages /
Coverage Insurance Ints Endorsements
S$ 2,924,646/01|Replacement Cost
02)Automatic Increase-04%

 

 

 

Special Interests

OL LOSS PAYEE
RIVERSOURCE LIFE INSURANCE CO
25522 AMERIPRISE FINANCIAL CTR
MINNEAPOLIS, MN 55474
Paragraph A of the Loss Payable Provision Applies

02 MORTGAGEE
RIVERSOURCE LIFE INSURANCE CO
25522 AMERIPRISE FINANCIAL CTR
MINNEAPOLIS, MN 55474

INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
DATE OF ISSUE: 09/18/18 (BPP)

 

FORM: BP/VOO1A ED. 601-10 08/03/18 010 5w38219 1901

 

 
 

5 ewes Document #: 1-1 Filed: 07/15/21 Page 12 of 118 PagelD #:16

INSURANCE
PAGE NO: 2

 

 

 

EMCASCO INSURANCE COMPANY POLICY NO: 5W3-82-19---19
BROOKWOOD CENTER LLC EFF DATE: 11/01/18 EXP DATE: 11/01/19

BUS INESSOWNERS Ss

CHE
MISCELLANEOUS PROPERTY
POLICY -LEVEL COVERAGES

INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
DATE OF ISSUE: 09/18/18 {BPP)

 

FORM: BPYOO1.2A ED. 10-05 08/03/18 O10 5W38219 1901

 

 

 
Gaerne Document #: 1-1 Filed: 07/15/21 Page 13 of 118 PagelD #:17

 

 

INSURANCE
PAGE NO: 3
EMCASCO INSURANCE COMPANY POLICY NO: 5W3-82-19---19
BROOKWOOD CENTER LLC EFF DATE: 11/01/18 EXP DATE: 11/01/19
BUSINES SOWNERS SCHEDULE
SECTION IL LIABILITY AND
MEDICAL PAYMENTS
Classification/Exposure Basis Exposure Rate Premium

Location O01

Building O01

85144-Strip Mall-15000-S50000SQOFT-W |$ 2,924,646| 0.018 s 535
/Rest under 35% SQFT-No Bar(LRO})

Exposure Basis:
Limit of Insurance

INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES, INC. WITH ITS PERMISSION
DATE OF ISSUE: 09/18/18 (BPP)

 

FORM: BP7001,3A ED. 01-10 08/03/18 010 5W38219 1901

 

 
INSURANCE
PAGE NO: 4

Genes Document #: 1-1 Filed: 07/15/21 Page 14 of 118 PagelD #:18

 

 

EMCASCO INSURANCE COMPANY
BROOKWOOD CENTER Lic

BUSINES SOWNERS

MISCELLANEOUS LIABILITY
POLICY LEVEL COVERAGES

EMPLOYEE BENEFITS
DEDUCTIBLE: § 1,000-EACH EMPLOYEE
RETROACTIVE DATE: 11/01/2014

INCLUDES COPYRIGHTED MATERIAL OF ISO PROPERTIES,
DATE OF ISSUE: 09/18/18 (BPP)

POLICY NO: 5W3-82-19---19
EFF DATE: 11/01/18

EXP DATE: 11/01/19
SCHEDULE
Limit of Insurance Premium
$1,000,000 Each Employee $ 114

$2,000,000 Aggregate

INC. WITH ITS PERMISSION

 

 

FORM: BP7001.4A ED. 01-10 08/03/18 010

5W38219 1901

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 15 of 118 PagelID #:19

BUSINESSOWNERS
BP 00 03 07 13

BUSINESSOWNERS COVERAGE FORM

Various provisions in this policy restrict coverage
Read the entire policy carefully to determine rights,
duties and what is and is net covered.

Throughout this Coverage Form, the words "you" and
"your" refer to the Named Insured shown in the
Declarations. The words "we", "us" and “our” refer to
the company providing this insurance.

In Section II — Liability, the word "insured" means any
person or organization qualifying as such under
Paragraph C. Whe Is An Insured

Other words and phrases that appear in quotation
marks have special meaning. Refer to Paragraph H.
Property Definitions in Section | -— Property and
Paragraph FF. Liability And Medical Expenses
Definitions in Section II — Liability.

SECTION | - PROPERTY
A. Coverage

We will pay for direct physical loss of or damage to
Covered Property at the premises described in the
Declarations caused by or resulting from any
Covered Cause of Loss

1. Covered Property

Covered Property includes Buildings as
described under Paragraph a. below, Business
Personal Property as described under
Paragraph b. below, or both, depending on
whether a Limit Of Insurance is shown in the
Declarations for that type of property.
Regardless of whether coverage is shown in
the Declarations for Buildings, Business
Personal Property, or both, there is no
coverage for property described under
Paragraph 2. Property Not Covered

a. Buildings, meaning the buildings and
structures at the premises described in the
Declarations, including:

(1) Completed additions;
(2) Fixtures, including outdoor fixtures,
(3) Permanently installed:

(a) Machinery; and

{b) Equipment;

(4) Your personal property in apartments,
rooms or common areas furnished by
you as landlord,

BP 00 03 07 13

© Insurance Services Office, Inc , 2012

(5) Personal property owned by you that is
used to maintain or service the buildings
or structures or the premises, Including’

{a} Fire extinguishing equipment;
(b} Outdoor furniture;
(c) Floor coverings; and

(d) Appliances used for refrigerating,
ventilating, cooking, dishwashing or
laundering;

(6) If not covered by other insurance:

(a) Additions under construction,
alterations and repairs to the
buildings or structures;

(b) Materials, equipment, supplies and
temporary structures, on or within
100 feet of the described premises,
used for making additions,
alterations or repairs to the buildings
or structures

b. Business Personal Property located in or on
the buildings or structures at the described
premises or in the open {or in a vehicle)
within 100 feet of the buildings or structures
or within 100 feet of the premises described
in the Declarations, whichever distance is
greater, including:

(1) Property you own that is used in your
business;

(2) Property of others that is in your care,
custody or control, except as otherwise
provided in Loss Payment Property Loss
Condition Paragraph E.5.d.(3}(b);

(3) Tenant's improvements and
betterments. Improvements and
betterments are fixtures, alterations,
installations or additions:

{a) Made a part of the building or
structure you occupy but do not own,
and

(b) You acquired or made at your
expense but cannot legally remove:

(4) Leased personal property which you
have a contractual responsibility to
insure, unless otherwise provided for
under Paragraph 1.b.(2}; and

Page 1 of 53

 
Page 2 of 53

(5) Exterior building glass, if you are a
tenant and no Limit Of Insurance is
shown in the Declarations for Building
property. The glass must be owned by
you or in your care, custody or control.

. Property Not Covered
Covered Property does not Include:
a. Aircraft, automobiles, motortrucks and other

vehicles subject to motor vehicle
registration,
b. "Money" or "securities" except as provided
in the.
(1) Money And Securities Optional
Coverage, or
{2) Employee Dishonesty Optional

Coverage,

c. Contraband, or property in the course of
illegal transportation or trade;

d, Land (including land on which the property
is located), water, growing crops or lawns
(other than lawns which are part of a
vegetated roof);

e. Outdoor fences, radio or television
antennas {including satellite dishes) and
their lead-in wiring, masts or towers, signs
(other than signs attached to buildings),
-trees, shrubs or plants (other than trees,
shrubs or plants which are part of a
vegetated roof), all except as provided in
the

(1) Outdoor Property Coverage Extension,
or

{2} Outdoor Signs Optional Coverage;

f. Watercraft (including motors, equipment
and accessories) while afloat;

g. Accounts, bills, food stamps, other
evidences of debt, accounts receivable or
“valuable papers and records"; except as
otherwise provided in this policy,

h. "Computer(s)" which are permanently
installed or designed to be permanently
installed in any aircraft, watercraft,
motortruck or other vehicle subject to moior
vehicle registration This paragraph does
not apply to "computer(s)" while held as
"stock",

© Insurance Services Office, Inc., 2012

i. "Electronic data", except as provided under
Additional Coverages — Electronic Data.
This Paragraph i. does not apply to your
"stock" of prepackaged software or to
“electronic data" which is integrated in and
operates or controls the building's elevator,
lighting, heating, ventilation, air conditioning
or security system; or

j. Animals, unless owned- by others and
boarded by you, or if owned by you, only as
“stock” while inside of buildings

3. Covered Causes Of Loss

Direct physical loss unless the loss is excluded
or limited under Section I — Property

4, Limitations

a. We will not pay for loss of or damage to"

(1) Steam boilers, steam pipes, steam
engines or steam turbines caused by or
resulting from any condition or event
inside such equipment But we will pay
for loss of ar damage to such equipment
caused by or resulting from an explosion
of gases or fuel within the furnace of any
fired vessel or within the flues or
passages through which the gases of
combusiion pass.

(2) Hot water boilers or other water heating
equipment caused by or resulting from
any condition or event inside such
boilers or equipment, other than an
explosion

(3) Property that is missing, where the only
evidence of the loss or damage is a
shortage disclosed on taking inventory,
or other instances where there is no
physical evidence to show’ what
happened to the property This limitation
does not apply to the Optional Coverage
for Money and Securities.

{4) Property that has been transferred to a
person or to a place outside the
described premises on the basis of
unauthorized instructions

(5) The interior of ary building or structure,
or to personal property in the building or
structure, caused by or resulting from
rain, snow, sleet, ice, sand or dust,
whether driven by wind or not, unless’

{a} The building or structure first
sustains damage by a Covered
Cause of Loss to its roof or walls
through which the rain, snow, sleet,
ice, sand or dust enters; or

BP 00 03 07 13

 
 

(b) The loss or damage is caused by or
results from thawing of snow, sleet
or ice on the building or structure.

(6) Lawns, trees, shrubs or plants which are
part of a vegetated roof, caused by or
resulting frony

(a) Dampness or dryness of atmosphere
or of soil supporting the vegetation,

(b) Changes in or extremes of
temperature;

(c) Disease;
(d) Frost or hail; or
{e) Rain, snow, ice or sleet.

b. We will not pay for loss of or damage to the
following types of property unless caused
by the "specified causes of loss” or building
glass breakage:

(i} Animats, and then only if they are killed
or their destruction is made necessary.

(2) Fragile articles such as glassware,
statuary, marble, chinaware and
porcelain, if broken This restriction does
not apply to:

(a) Glass that is part of the exterior or
interior of a building or structure;

(b) Containers of property held for sale,
or

(c} Photographic or scientific instrument
lenses

c. For loss or damage by theft, the following
types of property are covered only up to the
limits shown (unless a higher Limit Of
Insurance is shown in the Declarations):

(1) $2,500 for furs, fur garments and
garments trimmed with fur

(2) $2,500 for jewelry, watches, watch
movements, jewels, pearls, precious
and semiprecious stones, bullion, gold,
silver, platinum and other precious
alloys or metals. This limit does not
apply to jewelry and watches worth
$100 or Jess per item

(3) $2,500 for patterns, dies, molds and
forms

BP 00 03 07 13

© Insurance Services Office, Inc., 2012

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 17 of 118 PagelD #:21

5. Additional Coverages
a. Debris Removal

(1) Subject to Paragraphs (2), (3) and (4),
we will pay your expense to remove
debris of Covered Property and other
debris that is on the described premises,
when such debris is caused by or
results from a Covered Cause of Loss
that occurs during the policy period. The
expenses will be paid only if they are
reported to us in writing within 180 days
of the date of direct physical loss or
damage

{2) Debris Removal does not apply to costs
to.

(a) Remove debris of property of yours
that is not insured under this policy,
or property in your possession that is
not Covered Property;

{b) Remove debris of property owned by
or leased to the landlord of the
building where your described
premises are located, unless you
have a contractual responsibility to
insure such property and it is insured
under this policy;

(c} Remove any property that is

_ Property Not Covered, including

property addressed under ihe
Outdoor Property Coverage
Extension;

(d) Remove property of others of a type
that would not be Covered Property
under this policy;

(e) Remove deposits of mud or earth
from the grounds of the described
premises;

(f) Extract “pollutants” from land or
water; or

(g} Remove, restore or replace polluted
land or water

{3) Subject to the exceptions in Paragraph
{4), the following provisions apply:

(a) The most that we will pay for the
total of direct physical loss or
damage plus debris removal
expense is the Limit of Insurance
applicable to the Covered Property
that has sustained loss or damage.

Page 3 of 53

 
 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 18 of 118 PagelD #:22

(4)

(5)

Page 4 of 53

(b) Subject to Paragraph {3}(a) above,
the amount we will pay for debris
removal expense is limited to 25% of
the sum of the deductible plus the
amount that we pay for direct
physical loss or damage to the
Covered Property that has sustained
loss or damage However, if no
Covered Property has sustained
direct physical loss or damage, the
most we will pay for removal of
debris of other property {if such
removal is covered under _ this
Additional Coverage) is $5,000 at
each location.

We will pay up to an additional $25,000
for debris removal expense, for each
location, in any one occurrence of
physical loss or damage ito Covered
Property, if one or both of the following
circumstances apply:

(a) The total of the actual debris removal
expense plus the amount we pay for
direct physical loss or damage
exceeds the Limit of Insurance on
the Covered Property that has
sustained loss or damage.

(b) The actual debris ramoval expense
exceeds 25% of the sum of the
deductible plus the amount that we
pay for direct physical loss or
damage to the Covered Property that
has sustained loss or damage.

Therefore, if Paragraphs (4)(a} and/or
(4)(b) apply, our total payment for direct
physical loss or damage and debris
removal expense may reach but will
never exceed the Limit of Insurance on
the Covered Property that has sustained
loss or damage, plus $25,000.

Examples

Example 1

Limit of Insurance § 90,000

Amount of Deductibie $ 500

Amount of Loss $ 50,000

Amount of Loss Payable $ 49,500
($50,000 — $500)

Debris Removal Expense $ 10,000

Debris Removal Expense

Payable $ 10,000

($10,000 is 20% of $50,000)

© Insurance Services Office, Inc., 2042

The debris removal expense is less than
25% of the sum of the loss payable plus
the deductible. The sum of the loss
payable and the debris removal expense
($49,500 + $10,000 = $59,500) Is less
than the Limit of Insurance. Therefore,
the full amount of debris removal
expense is payable in accordance with
the terms of Paragraph (3).

Example 2
Limit of Insurance $ 90,000
Amount of Deductible $ 500
Amount of Loss $ 80,000
Amount of Loss Payable $ 79,500
($80,000 — $500)
Debris Removal Expense $ 40,000
Debris Removal Expense
Payable
Basic Amount $ 10,500
Additional Amount $ 25,000

The basic amount payable for debris
removal expense under the terms of
Paragraph (3) is calculated as follows:
$80,000 ($79,500 + $500) x .25 =
$20,000, capped at $10,500. The cap
applies because the sum of the loss
payable ($79,500) and the basic amount
payable for debris removal expense
($10,500) cannot exceed the Limit of
Insurance ($90,000).

The additional amount payable for
debris removal expense is provided in
accordance with the terms of Paragraph
(4), because the debris removal
expense ($40,000) exceeds 25% of the
loss payable plus the deductible
($40,000 ts 50% of $80,000), and
because the sum of the loss payable
and debris removal expense ($79,500 +
$40,000 = $119,500) would exceed the
Limit of Insurance ($90,000). The
additional amount of covered debris
removal expense is $25,000, the
maximum payable under Paragraph (4).
Thus, the total payable for debris
removal expense in this example is
$35,500, $4,500 of the debris removal
expense is not covered,

BP 00 03 07 13

 
BP 00 03 07 13

 

b. Preservation Of Property

If it is necessary to move Covered Property
from the described premises to preserve it
from loss or damage by a Covered Cause
of Loss, we will pay for any direct physical
loss of or damage to that property.

(1) While it is being moved or while
temporarily stored at another location;
and -

(2} Only if the loss or damage occurs within
30 days after the property is first moved.

c. Fire Department Service Charge

When the fire department is called to save
or protect Covered Property from a
Covered Cause of Loss, we will pay up to
$2,500 for service at each premises
described in the Declarations, unless a
different limit is shown in the Declarations
Such limit is the most we will pay
regardless of the number of responding fire
departments or fire units, and regardless of
the number or type of services performed

This Additional Coverage applies to your
liability for fire department service charges:

(1} Assumed by contract or agreement prior
to loss, or

(2) Required by local ordinance

d. Collapse

The coverage provided under _ this
Additional Coverage -— Collapse applies
only to an abrupt collapse as described and
limited in Paragraphs d.(1) through d.{7).

(1) For the purpose of this Additional
Coverage — Collapse, abrupt collapse
means an abrupt falling down or caving
in of a building or any part of a building
with the result that the building or part of
the building cannot be occupied for its
intended purpose

(2) We will pay for direct physical loss or
damage to Covered Property, caused by
abrupt collapse of a building or any part
of a building that is insured under this
policy or that contains Covered Property
Insured under this policy, if such
collapse is caused by one or more of the
following:

(a) Building decay that is hidden from
view, unless the presence of such
decay is known to an insured prior to
collapse;

© Insurance Services Office, Inc., 2012

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 19 of 118 PagelD #:23

(b) Insect or vermin damage that is
hidden from view, unless the
presence of such damage is known
to an insured prior to collapse;

(c) Use of defective material or methods
in construction, remodeling or
renovation if the abrupt collapse
occurs during the course of the
construction, remodeling or
renovation.

(d) Use of defective material or methods
in construction, remodeling or
tenovation if the abrupt collapse
occurs after the construction,
remodeling or renovation — is
camplete, but only if the collapse is
caused in part by.

(i) A cause of loss listed in
Paragraph (2)(a) or (2)(b);

{ii) One or more of the "specified
causes of loss";

(iii) Breakage of building glass,

(iv) Weight of people or personal
property; or

(v) Weight of rain that collects on a
roof.

(3) This Additional Coverage -— Collapse
does not apply to.

(a) A building or any part of a building
that is in danger of falling down or
caving in;

(b) A part of a building that is standing,
even if it has separated from another
part of the building; or

(c) A building that is standing or any part
of a building that is standing, even if
it shows evidence of cracking,
bulging, sagging, bending, leaning,
settling, shrinkage or expansion.

(4) With respect to the following property:
(a} Awnings;
(b} Gutters and downspouts:
(c) Yard fixtures;
{d) Outdoor swimming pools;
(e) Piers, wharves and docks;

{f) Beach or diving platforms or
appurtenances;

(g) Retaining walls; and

(h) Walks, roadways and other paved
surfaces;

Page 5 of 53

 
 

(5)

(6)

(7)

(8)

if an abrupt collapse is caused by a
cause of loss listed in Paragraphs {2)(a)
through (2}{d}, we will pay for loss or
damage to that property only if such loss
or damage is a direct result of the abrupt
collapse of a building insured under this
policy and the property is Covered
Property under this policy.

\f personal property abruptly falls down
or caves in and such collapse is not the
result of abrupt collapse of a building,
we will pay for loss or damage to
Covered Property caused by such
collapse of personal property only if:

{a) The collapse of personal property
was caused by a cause of loss listed
in Paragraphs (2)(a) through (2){d)
of this Additional Coverage,

(b) Tne personal property which
collapses is inside a building; and

(c) The property which collapses is not
of a kind listed in Paragraph (4),
regardiess of whether that kind of
property is considered to be personal
property or real property,

The coverage stated in this Paragraph
(5) does not apply to personal property if
marring and/or scratching is the only
damage to that personal property
caused by the collapse.

This Additional Coverage -— Collapse
does not apply to personal property that
has not abruptly fallen down or caved in,
even if the personal property shows
evidence of cracking, bulging, sagging,
bending, leaning, settling, shrinkage or
expansion.

This Additional Coverage — Collapse will
not increase the Limits of Insurance
provided in this policy.

The term Covered Cause of Loss
includes the Additional Coverage —
Collapse as described and limited in
Paragraphs d.(1) through d.(7).

e. Water Damage, Other Liquids, Powder
Or Molten Material Damage

If

loss or damage caused by or resulting

from covered water or other liquid, powder

or

molten material occurs, we will also pay

the cost to tear out and replace any part of
the building or structure to repair damage to
the system or appliance from which the
water or other substance escapes.

Page 6 of 53

We will not pay the cost to repair any defect
that caused the loss or damage, but we will
pay the cost to repair or replace damaged
parts of fire extinguishing equipment if the
damage:

(1) Results in discharge of any substance
from an automatic fire protection
system; or

(2) Is directly caused by freezing.
f. Business Income
(1} Business Income

{a) We will pay for the actual loss of
Business Income you sustain due to
the necessary suspension of your
“operations” during the "period of
restoration". The suspension must
be caused by direct physical loss of
cr damage to property at the
described premises The loss or
damage must be caused by or result
from a Covered Cause of Loss With
respect to loss of or damage to
personal property in the open ar
personal property in a vehicle, the
described premises include the area
within 100 feet of such premises.

With respect to the requirements set
forth in the preceding paragraph, if
you occupy only part of a building,
your premises mean:

{i) The portion of the building which
you rent, lease or occupy;

(ii} The area within 100 feet of the
building or within 100 feet of the
premises described in the
Declarations, whichever distance
is greater (with respect to loss of
or damage to personal property
in the open or personal property
in a vehicle); and

(iii) Any area within the building or at
the described premises, if that
area services, or is used to gain
access to, the portion of the
building which you rent, lease or
occupy.

© Insurance Services Office, Inc , 2012 BP 00 03 07 13

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 21 of 118 PagelD #:25

(b}

{c)

(d)

BP 00 03 07 13

We will only pay for loss of Business
Income that you sustain during the
"oeriod of restoration" and that
occurs within 12 consecutive months
after the date of direct physical loss
or damage. We will only pay for
ordinary payroll expenses for 60
days following the date of direct
physical loss or damage, unless a
greater number of days is shown in
the Declarations.

Business Income means the.

(i) Net Income (Net Profit or Loss
before income taxes) that would
have been earned or incurred if
no physical loss or damage had
occurred, but not including any
Net Income that would likely have
been earned as a result of an
increase in the volume of
business due to  favorabie
business conditions caused by
the impact of the Covered Cause
of Loss on customers or on other
businesses, and

(ii) Continuing normal operating
expenses incurred, — including
payroll.

Ordinary payroll expenses:

(i) Means payroll expenses fer all
your employees except:

i. Officers;
ii, Executives,
iii. Department Managers;

iv. Employees under contract;
and

v. Additional Exemptions shown
In the Declarations as:

® Job Classifications; or
® Employees
(ii) Include:
i. Payroll;

ii. Employee benefits, if directly
related to payroll;

iii. FICA payments you pay;
iv. Union dues you pay, and

v. Workers’ compensation
premiums

© |nsurance Services Office, Inc., 2012

 

 

(2) Extended Business Income

(a)

(b)

If the necessary suspension of your
“operations” produces a Business
Income loss payable under this
policy, we will pay for the actual loss
of Business Income you incur during
the period that.

{i) Begins on the date property
except finished stock is actually
repaired, rebuilt or replaced and
“operations” are resumed; and

(ii} Ends on the earlier of:

i. The date you could restore
your "operations", with
reasonable speed, to the level
which would generate the
Business Income amount that
would have existed if no direct
physical loss or damage had
occurred, or

ii. 60 consecutive days after the
date determined in Paragraph
(a}(i) above, unless a greater
number of consecutive days is
shown in the Declarations

However, Extended Business
Income does not apply to loss of
Business Income incurred as a result
of unfavorable business conditions
caused by the impact of the Covered
Cause of Loss tn the area where the
described premises are located.

Loss of Business Income must be
caused by direct physical loss or
damage at the described premises
caused by or resulting from any
Covered Cause of Loss.

(3) With respect to the coverage provided in
this Additional Coverage, suspension
means.

(a)

(b)

The partial slowdown or complete
cessation of your business activities;
or

That a part or all of the described
premises is rendered untenantable, if
coverage for Business Income
applies.

(4) This Additional Coverage is not subject

to

the Limits of Insurance of Section | -

Property

Page 7 of 53

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 22 of 118 PagelD #:26

g. Extra Expense (c) To:

Page 8 of 53

(1) We will pay necessary Extra Expense
you incur during the "period of
restoration” that you would not have
incurred if there had been no direct
physical loss or damage to property at
the described premises The loss or
damage must be caused by or result
from a Covered Cause of Loss. With
respect to loss of or damage to personal
property in the open or personal
property in a vehicle, the described
premises include the area within 100
feet of such premises

With respect to the requirements set
forth in the preceding paragraph, If you
occupy only part of a building, your
premises mean

(a) The portion of the building which you
rent, lease or occupy;

{b) The area within 100 feet of the
building or within 100 feet of the
premises described in the
Declarations, whichever distance is
greater (with respect to loss of or
damage to personal property in the
open or personal property in a
vehicle); and

(c) Any area within the building or at the
described premises, if that area
services, or is used to gain access
to, the portion of the building which
you rent, lease or occupy.

(2) Extra) Expense means expense
incurred.

(a) To avoid or minimize the suspension
of business and to continue
“operations”

{i} At the described premises; or

(li} At replacement premises or at
temporary locations, including
relocation expenses, and costs to
equip and operate the
replacement or temporary
locations.

(b) To minimize the suspension of
business if you cannot continue
"operations"

© Insurance Services Office, Inc., 2012

(i) Repair or replace any property; or

(ii) Research, replace or restore the
lost information on damaged
“valuable papers and records";

to the extent it reduces the amount
of loss that otherwise would have
been payable under this Additional
Coverage or Additional Coverage f.
Business Income

(3) With respect to the coverage provided in
this Additional Coverage, suspension
means.

(a) The partial slowdown or complete
cessation of your business activities;
or

(b) That a part or all of the described
premises is rendered untenantable, if
coverage for Business Income
applies.

(4) We will only pay for Extra Expense that
occurs within 12 consecutive months
after the date of direct physical loss or
damage. This Additional Coverage is
not subject to the Limits of Insurance of
Section I - Property

h. Pollutant Clean-up And Removal

We will pay your expense to extract
"pollutants" from land or water at the
described premises if the discharge,
dispersal, seepage, migration, release or
escape of the "pollutants” is caused by or
results from a Covered Cause of Loss that
occurs during the policy period. The
expenses will be paid only if they are
reported to us in writing within 180 days of
the date on which the Covered Cause of
Loss occurs.

This Additional Coverage does not apply to
costs to test for, monitor or assess the
existence, concentration or effects of
"pollutants". But we will pay for testing
which is performed in the course of
extracting the "pollutants" from the land or
water.

The most we will pay for each location
under this Additional Coverage is $10,000
for the sum of all such expenses arising out
of Covered Causes of Loss occurring
during each separate 12-month period of
this policy.

BP 00 03 07 13

 
BP 00 03 07 13

 

 

i. Civil Authority

When a Covered Cause of Loss causes
damage to property other than property at
the described premises, we will pay for the
actual loss of Business Income you sustain
and necessary Extra Expense caused by
action of civil authority that prohibits access
to the described premises, provided that
both of the following apply:

(1) Access io the area immediaiely
surrounding the damaged property is
prohibited by civil authority as a resuli of
the damage, and the described
premises are within that area but are not
more than one mile from the damaged
property, and

(2) The action of civil authority is taken in
response to dangerous physical
conditions resulting from the damage or
continuation of the Covered Cause of
Loss that caused the damage, or the
action is taken to enable a civil authority
to have unimpeded access to the
damaged property

Civil Authority Coverage for Business
Income will begin 72 hours after the time of
the first action of civil authority that prohibits
access to the described premises and will
apply for a-period of up to four consecutive
weeks from the date on which such
coverage began.

Civil Authority Coverage for necessary
Extra Expense will begin immediately after
the time of the first action of civil authority
that prohibits access to the described
premises and will end.

(1) Four consecutive weeks after the date
of that action, or

(2) When your Civil Authority Coverage for
Business Income ends;

whichever is later.

The definitions of Business Income and
Extra Expense contained in the Business
Income and Extra Expense Additional
Coverages also apply to this Civil Authority
Additional Coverage. The Civil Authority
Additional Coverage is not subject to the
Limits of Insurance of Section | — Property.

 

© Insurance Services Office, Inc , 2012

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 23 of 118 PagelD #:27

J. Money Orders And “Counterfeit Money"

We will pay for loss resulting directly from
your having accepted in good faith, in
exchange for merchandise, "money" or
services’

(1) Money orders issued by any post office,
express company or bank that are not
paid upon presentation; or

(2) "Counterfeit money" that is acquired
during the regular course of business.

The most we will pay for any loss under this
Additional Coverage is $1,000

k. Forgery Or Alteration

(1) We will pay for loss resulting directly
from forgery or alteration of any check,
draft, promissory note, bill of exchange
or similar written promise of payment in
"money" that you or your agent has
issued, or that was issued by someone
who impersonates you or your agent.

(2} If you are sued for refusing to pay the
check, draft, promissory note, bill of
exchange or similar written promise of
payment in "money", on the basis that it
has been forged or altered, and you
have our written consent to defend
against the suit, we will pay for any
Teasonable legal expenses that you
incur in that defense.

(3) For the purpose of this coverage, check
includes a substitute check as defined in
the Check Clearing for the 21st Century
Act and will be treated the same as the
original it replaced.

(4) The most we will pay for any loss,
including legal expenses, under this
Additional Coverage Is $2,500, unless a
higher Limit Of Insurance is shown in
the Declarations.

I. Increased Cost Of Construction

(1) This Additional Coverage applies only to
buildings insured on a replacement cost
basis.

(2) In the event of damage by a Covered
Cause of Loss to a building that is
Covered Property, we will pay the
increased costs incurred to comply with
the minimum standards of an ordinance
or law in the course of repair, rebuilding
or replacement of damaged parts of that
property, subject to the limitations stated
in Paragraphs (3) through (9) of this
Additional Coverage.

Page 9 of 53

 
Page 10 of 53

(3)

(4)

(5)

(6)

The ordinance or law referred to in
Paragraph (2} of this Additional
Coverage is an ordinance or law that
regulates the construction or repair of
buildings or establishes zoning or land
use requirements at the described
premises and is in force at the time of
loss.

Under this Additional Coverage, we will
not pay any costs due to an ordinance
or law that:

(a} You were required to comply with
before the loss, even when the
building was undamaged, and

(b) You failed to comply with.

Under this Additional Coverage, we will
not pay for’

{a) The enforcement of or compliance
with any ordinance or law which
requires demolition, repair,
replacement, reconstruction,
remodeling or remediation of
property due to contamination by
"pollutants" or due to the presence,
growth, proliferation, spread or any
activity of "fungi", wet rot or dry rot;
or

(b) Any costs associated with the
enforcement of or compliance with
an ordinance or law which requires
any insured or others to test for,
moniter, clean up, remove, contain,
treat, detoxify or neutralize, or in any
way respond to, or assess the
effects of "pollutants", "fungi", wet rot
or dry rot

The most we will pay under this
Additional Coverage, for each described
building insured under Section | -
Property, is $10,000. If a damaged
building(s) is covered under a blanket
Limit of Insurance which applies to more
than one building or item of property,
then the most we will pay under this
Additional Coverage, for each damaged
building, is $10,000.

The amount payable under this
Additional Coverage is additional
insurance.

(7)

(3)

(9)

- Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 24 of 118 PagelD #:28

With respect to this Additional

Coverage:

{a) We will not pay for the Increased
Cost of Construction’

(i) Until the property is actually
repaired or replaced, at the same
or another premises, and

(ii} Unless the repair or replacement
is made as soon as reasonably
possible after the loss or
damage, not to exceed two
years. We may extend this period
in writing during the two years.

(b) If the building is repaired or replaced
at the same premises, or if you elect
to rebuild at another premises, the
most we will pay for the increased
Cost of Construction is the increased
cost of construction at the same
premises.

(c) If the ordinance or law requires
relocation to another premises, the
most we will pay for the Increased
Cost of Construction is the increased
cost of construction at the new
premises

This Additional Coverage is not subject
to_the terms of the Ordinance Or Law
Exclusion, to the extent that such
exclusion would conflict with the
provisions of this Additional Coverage.

The costs addressed in the Loss
Payment Property Loss Condition in
Section | — Property do not include the
increased cost attributable to
enforcement of or compliance with an
ordinance or law. The amount payable
under this Additional Coverage, as
stated in Paragraph (6) of this Additional
Coverage, is not subject to such
limitation.

m. Business Income From Dependent

Properties

(1)

© Insurance Services Office, Inc , 2012

We will pay for the actual loss of
Business Income you sustain due to
physical loss or damage at the premises
of a dependent property or secondary
dependent property caused by or
resulting from any Covered Cause of
Loss.

BP 00 03 07 13

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 25 of 118 PagelD #:29

(2)

(3)

(4)

(5)

BP 00 03 07 13

 

However, this Additional Coverage does
not apply when the only loss at the
premises of a dependent property or
secondary dependent property is loss or
damage to “electronic data", including
destruction or corruption of “electronic
data". If the dependent property or
secondary dependent property sustains
loss or damage to "electronic data" and
other property, coverage under this
Additional Coverage will not continue
once the other property is repaired,
rebuilt or replaced.

The most we will pay under this
Additional Coverage is $5,000 unless a
higher Limit Of Insurance is indicated in
the Declarations

We will reduce the amount of your
Business Income loss, other than Extra
Expense, to the extent you can resume
“aperations", in whole or in part, by
using any other available.

(a) Source of materials: or
(b} Outlet for your products.

If you do not resume “operations”, or do
nof resume “operations” as quickly as
possible, we will pay based on the
length of time it would have taken to
resume "“operations" as quickly as
possible,

Dependent property means property
owned by ofhers whem you depend on
to.

(a) Deliver materials or services to you,
or fo others for your account But
services does not mean water supply
services, wastewater removal
services, communication supply
services or power supply services,

(b} Accept your products or services;

(c} Manufacture your products for
delivery to your customers under
contract for sale, or

(d} Attract customers to your business.

The dependent property must be located
in the coverage territory of this policy.

Secondary dependent property means
an entity which is not owned or operated
by a dependent property and which,

{a) Delivers materials or services to a
dependent property, which in turn
are used by the dependent property
in providing materials or services to
you: or

© Insurance Services Office, Inc., 2012

 

(b) Accepts materials or services from a
dependent property, which in turn
accepts your materials or services.

A road, bridge, tunnel, waterway,
airfield, pipeline or any other similar area
or structure is not a secondary
dependent property.

Any property which delivers any of the
following services is not a secondary
dependent property with respect to such
services.

{i) Water supply services;
(ti) Wastewater removal services;

{iii} Communication supply services,
or

(iv) Power supply services

The secondary dependent property must
be located in the coverage territory of
this policy

(6) The coverage period for Business

Income under this Additional Coverage’

(a) Begins 72 hours after the time of
direct physical loss or damage
caused by or resulting from any
Covered Cause of Loss at the
premises of the dependent property
or secondary dependent property,
and

{b) Ends on the date when the property
at the premises of the dependent
property or secondary dependent
property should be repaired, rebuilt
or replaced with reasonable speed
and similar quality.

(7) The Business Income coverage period,

as stated in Paragraph {6), does not
include any increased period required
due to the enforcement of or compliance
with any ordinance or law that.

(a) Regulates the construction, use or
repair, or requires the tearing down
of any property; or

(b) Requires any insured or others to
test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize,
or in any way respond to, or assess
the effects of "pollutants".

The expiration date of this policy will not
reduce the Business Income coverage
pericd.

Page 11 of 53

 
 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 26 of 118 PagelD #:30°

(8)

The definition of Business ‘Income
contained in the Business Income
Additional Coverage also applies to this
Business Income From Dependent
Properties Additional Coverage.

hn. Glass Expenses

(1)

(2)

We will pay for expenses incurred to put
up temporary plates or board up
openings if repair or replacement of
damaged glass is delayed.

We will pay for expenses incurred to
remove or replace obstructions when
repairing or replacing glass that is part
of a building. This does not include
removing or replacing window displays

o. Fire Extinguisher Systems Recharge
Expense

(1)

(2)

(3)

We will pay’

(a) The cost of recharging or replacing,
whichever is less, your fire
extinguishers and fire extinguishing
systems (including hydrostatic
testing if needed) if they are
discharged on or within 100 feet of
the described premises; and

(b} For loss or damage to Covered
Property if such loss or damage is
the result of an accidental discharge
of chemicals from a fire extinguisher
or a fire extinguishing system.

No coverage will apply if the fire
extinguishing system is discharged
during installation or testing

The most we will pay under this
Additional Coverage is $5,000 in any
one occurrence.

p. Electronic Data

(1} Subject to

Page 12 of 53

the provisions of _ this
Additional Coverage, we will pay for the
cost fo replace or restore “electronic
data" which has been destroyed or
corrupted by a Covered Cause of Loss
To the extent that "electronic data" is not
replaced or restored, the loss will be
valued at the cost of replacement of the
media on which the "electronic data"
was stored, with blank media of
substantially identical type.

(2)

(3)

(4)

(1)

© Insurance Services Office, Inc., 2072

The Covered Causes of Loss applicable
to Business Personal Property include a
computer virus, harmful code or similar
instruction introduced inte or enacted an
a computer system (including “electronic
data") or a network to which it is
connected, designed to damage or
destroy any part of the system or disrupt
its normal operation. But there is no
coverage for loss or damage caused by
or resulting from manipulation of a
computer system (including "electronic
data") by any employee, including a
temporary or leased employee, ar by an
entity retained by you, or for you, to
inspect, design, install, modify, maintain,
repair or replace that system.

The most we will pay under this
Additional Coverage — Electronic Data
for all loss or damage sustained in any
one policy year, regardless of the
number of occurrences of f!oss or
damage or the number of premises,
locations or computer systems involved,
is $10,000, unless a higher Limit Of
Insurance is shown in the Declarations.
lf loss payment on the first occurrence
does not exhaust this amount, then the
balance is available for subsequent loss
or damage sustained in, but not after,
that policy year. With respect to an
occurrence which begins in one policy
year and continues or results in
additional loss or damage in a
subsequent policy year(s), all loss or
damage is deemed to be sustained in
the policy year in which the occurrence
began.

This Additional Coverage does not apply
to your "stock" of prepackaged software,
or to “electronic data" which is
integrated in and operates or controls a
building's élevator, lighting, heating,
ventilation, air conditioning or security
system.

q. Interruption Of Computer Operations

Subject to all provisions of this
Additional Coverage, you may extend
the insurance that applies to Business
Income and Extra Expense to apply to a
suspension of "operations" caused by
an interruption in computer operations
due to destruction or corruption of
“electronic data" due te a Covered
Cause of Loss.

BP 00 03 07 13

 
BP 00 03 07 13

 

(2) With respect to the coverage provided

under this Additional Coverage, the
Covered Causes of Loss are subject to
the following:

(a) Coverage under this Additional
Coverage —-_ interruption Of
Computer Operations is limited to
the "specified causes of loss" and
Collapse

(b) If the Businessowners Coverage
Form is endorsed to add a Covered
Cause of Loss, ithe additional
Covered Cause of Loss does not
apply to the coverage provided
under this Additional Coverage.

(c) The Covered Causes of Loss include
a computer virus, harmful code or
similar instruction introduced into or
enacted on a computer system
{including "electronic data") or a
network to which it is connected,
designed to damage or destroy any
part of the system or disrupt tts
normal operation. But there is no
coverage for an interruption related
to manipulation of a computer
system (including “electronic data")
by any employee, including a
temporary ocr leased employee, or by
an entity retained by you, or for you,
to inspect, design, install, modify,
maintain, repair cr replace that
system.

(3)

(4)

(5)

© Insurance Services Office, Inc., 2012

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 27 of 118 PagelD #:31

The most we will pay under this
Additional Coverage —- Interruption Of
Computer Operations for all loss
sustained and expense incurred in any
one policy year, regardless of the
number of interruptions or the number of
premises, locations or computer
systems involved, is $10,000 unless a
higher Limit Of Insurance is shown in
the Declarations If loss payment
relating to the first interruption does not
exhaust this amount, then the balance is
available for loss or expense sustained
or incurred as a result of subsequent
interruptions in that policy year. A
balance remaining at the end of a policy
year does not increase the amount of
insurance in the next policy year With
respect to any interruption which begins
in one policy year and continues or
results in additional loss or expense ina
subsequent policy year(s), all loss and
expense is deemed to be sustained or
incurred in the policy year in which the
interruption began.

This Additional Coverage — Interruption
Of Computer Operations does not apply
to loss sustained or expense incurred
after the end of the "period of
restoration", even if the amount of
insurance stated in {3) above has not
been exhausted

Coverage for Business Income does not
apply when a suspension of "operations"
is caused by destruction or corruption of
“electronic data", or any loss or damage
to "electronic data", except as provided
under Paragraphs (1) through (4) of this
Additional Coverage.

Page 13 of 53

 
Page 14 of 53

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 28 of 118 PagelD #:32

(6)

(7)

Coverage for Extra Expense does not
apply when action is taken to avoid or
minimize a suspension of "operations"
caused by destruction or corruption of
"electronic data", or any loss or damage
to “electronic data", except as provided
under Paragraphs (1) through (4) of this
Additional Coverage

This Additional Coverage does not apply
when loss or damage to "electronic
data" involves only "electronic data"
which is integrated in and operates or
controls a building's elevator, lighting,
heating, ventilation, air conditioning or
security system.

r. Limited Coverage For "Fungi", Wet Rot
Or Dry Rot

(1)

{2)

The coverage described in Paragraphs
r.{(2) and r.(6) only applies when the
"fungi", wet rot or dry rot is the result of
a “specified cause of loss" other than
fire or lightning that occurs during the
policy period and only if all reasonable
means were used to save and preserve
the property from further damage at the
time of and after that occurrence

This Additional Coverage does not apply
to lawns, trees, shrubs or plants which
are part ofa vegetated roof

We will pay for loss or damage by
"fungi", wet rot or dry rot. As used in this
Limited Coverage, the term loss or
damage means’

(a} Direct physical loss or damage to
Covered Properiy caused by "fungi",
wet rot or dry rot, including the cost
of removal of the "fungi", wet rot or
dry rat;

(b} The cast to tear out and replace any
part of the building or other property
as needed to gain access to the
"fungi", wet rot or dry rot; and

(c) The cost of testing performed after
removal, repair, replacement or
restoration of the damaged property
is completed, provided there is a
reason fo believe that "fungi", wet rot
or dry rot is present.

© Insurance Services Office, Inc., 2012

(3) The coverage described under this

Limited Coverage is limited to $15,000.
Regardless of the number of claims, this
limit is the most we will pay for the total
of all loss or damage arising out of all
occurrences of "specified causes of
loss" (other than fire or lightning) which
take place in a 12-month period (starting
with the beginning of the present annual
policy period). With respect to a
particular occurrence of loss which
results in "fungi", wet rot or dry rot, we
will not pay more than the total of
$15,000 even if the "fungi", wet rot or
dry rot continues to be present or active,
or recurs, In a later policy period.

(4) The coverage provided under this

Limited Coverage does not increase the
applicable Limit of Insurance on any
Covered Property. lf a particular
occurrence results in loss or damage by
“fungi", wet rot or dry rot, and other loss
or damage, we will not pay more, for the
total of all loss or damage, than the
applicable Limit of Insurance on the
affected Covered Property.

lf there is covered loss or damage to
Covered Property, not caused by
"fungi", wet rot or dry rot, loss payment

“will not be limited by the terms of this
Limited Coverage, except to the extent
that "fungi", wet rot or dry rot causes an
increase in the loss. Any such increase
in the loss will be subject to the terms of
this Limited Coverage

(5) The terms of this Limited Coverage do

not increase or reduce the coverage
provided under the Water Damage,
Other Liquids, Powder Or Molten
Material Damage or Collapse Additional
Coverages.

BP 00 03 07 13

 
(6) The following applies only if Business
Income and/or Extra Expense Coverage
applies to the described premises and
only if the suspension of "operations"
satisfies all the terms and conditions of
the applicable Business Income and/or
Extra Expense Additional Coverage’

(a} If the loss which resulted in "fungi",
wet rot or dry rot does not in itself
necessitate a suspension of
“aperatians", but such suspension is
necessary due to loss or damage to
property caused by "fungi", wet rot or
dry rot, then our payment under the
Business Income and/or Extra
Expense Additional Coverages is
limited to the amount of loss and/or
expense sustained in a period of not
more than 30 days The days need
not be consecutive,

(b) If a covered suspension of
"operations" was caused by loss or
damage other than "fungi", wet rot or
dry rot, but remediation of "fungi",
wet rot or dry rot prolongs the "period
of restoration", we will pay for loss
and/or expense sustained during the
delay {regardiess of when such a
delay occurs during the "period of
restoration"), but such coverage Is
limited to 30 days. The days need
not be consecutive.

~~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 29 of 118 PagelD #:33

The most we will pay for loss or damage
under this Extension is $250,000 at
each building.

(2} Business Personal Property

\f this policy covers Business Personal
Property, you may extend that insurance
to apply to:

(a) Business Personal Property,
including such property that you
newly acquire, at any location you
acquire, or

(b) Business Personal Property,
including such property that you
newly acquire, located at your newly
constructed or acquired buildings at
the focation described in the
Declarations

This Extension does not apply to
personal property that you temporarily
acquire in the course of installing or
performing work on such property or
your wholesalé activities.

The most we will pay for loss or damage
under this Extension is $100,000 at
each building.

(3) Period Of Coverage
With. respect to insurance provided
under this Coverage Extension for

Newly Acquired Or Constructed
Property, coverage will end when any of

 

the following first occurs:
(a} This policy expires;

(b) 30 days expire after you acquire the
property or begin construction of that
part of the building that would qualify
as Covered Property; or

(c) You report values fo us

We will charge you additional premium
for values reported from the date you

6. Coverage Extensions

In addition to the Limits of Insurance of Section
{ - Property, you may extend the insurance
provided by this policy as provided below.

Except as otherwise provided, the following
extensions apply to property located in or on
the building described in the Declarations or in
the open (or in a vehicle) within 100 feet of the
described premises.

a. Newly Acquired Or Constructed acquire the property or begin
Property construction of that part of the building
(1) Buildings that would qualify as Covered Property.

b. Personal Property Off-premises

You may extend the insurance provided by
this policy to apply to your Covered
Property, other than "money" = and
"securities", "valuable papers and records"
: or accounts receivable, while it is in the
other d vee the one described, course of transit or at a premises you do
Intended tor not own, lease or operate. The most we will
(i) Similar use as ithe building pay for loss or damage under this
described in the Declarations; or Extension is $10,000.

(ii) Use as a warehouse.

If this policy covers Buildings, you may
extend that insurance to apply to:

(a) Your new buildings while being built
on the described premises, and

{b) Buildings you acquire at premises

BP 00 03 07 13 © Insurance Services Office, Inc., 2012 Page 15 of 53
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 30 of 118 PagelD #:34

c. Outdoor Property e, Valuable Papers And Records

Page 16 of 53

You may extend the insurance provided by
this policy to apply to your outdoor fences,
radio and television antennas (including
satellite dishes), signs (other than signs
attached to buildings), trees, shrubs and
plants (other than trees, shrubs or plants
which are part of a vegetated roof),
including debris removal expense. Loss or
damage must be caused by or result from
any of the following causes of loss:

(1) Fire,

(2) Lightning;

{3) Explosion;

(4) Riot or Civil Commotion, or
(5) Aircraft.

The most we will pay for loss or damage
under this Extension is $2,500, unless a
higher Limit Of Insurance for Outdoor
Property ts shown in the Declarations, but
not more than $1,000 for any one tree,
shrub or plant.

Subject to all aforementioned terms and
limitations of coverage, this Coverage
Extension includes the expense of
removing from the described premises the
_debris of trees, shrubs and plants which are
the property of others, except in the
situation in which you are a tenant and such
property Is owned by the landlord of the
described premises.

. Personal Effects

You may extend the insurance that applies
to Business Personal Property to apply to
personal effects owned by you, your
officers, your partners cr "members", your
"managers" or your employees, including
temporary or leased employees. This
extension does not apply to

(1) Tools or equipment used in your
business, or

(2) Loss or damage by theft.

The most we will pay for loss or damage
under this Extension is $2,500 at each
described premises.

© Insurance Services Office, Inc., 2012

(1) You may extend the insurance that
applies to Business Personal Property
to apply to direct physical loss or
damage ito "valuable papers and
records" that you own, or that are in
your care, custody or control, caused by
or resulting from a Covered Cause of
Loss This Coverage Extension includes
the cost to research, replace or restore
the lost information on "valuable papers
and records” for which duplicates do not
exist.

(2) This Coverage Extension does not apply
to:

(a) Property held as samples or for
delivery after sale; and

(b) Property in storage away from the
premises shown in the Declarations.

(3) The most we will pay under this
Coverage Extension for loss or damage
to "valuable papers and records" in any
one occurrence at the described
premises is $10,000, unless a higher
Limit Of Insurance for "valuable papers
and records" is shown in the
Declarations.

For "valuable papers and records" not at
the described premises, the most we will
pay is $5,000.

(4) Loss or damage to "valuable papers and
records" will be valued at the cost of
restoration or replacement of the lost or
damaged information. To the extent that
the contents of the "valuable papers and
records” are not restored, the "valuable
papers and records” will be valued at
the cost of replacement with blank
materials of substantially identical type.

(5) Paragraph B. Exclusions in Section I -
Property does not apply to this
Coverage Extension except for:

(a) Paragraph B.1.c., Governmental
Action,

(b) Paragraph B.1.d., Nuclear Hazard;

(c) Paragraph B.1.f., War And Military
Action;

BP 00 03 07 13

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 31 of 118 PagelD #:35

{d) Paragraph B.2.f., Dishonesty;
(e) Paragraph B.2.g., False Pretense;

(f) Paragraph B.2.m.(2), Errors Or
Omissions, and

{g} Paragraph B.3.

f. Accounts Receivable

(1)

(2)

(3)

BP 00 03 07 13

You may extend the insurance that

applies to Business Personal Property

to apply to accounts receivable. We will

pay:

{a) All amounts due from your
customers that you are unable to
collect,

(b) Interest charges on any = loan
required to offset amounts you are
unable to collect pending our
payment of these amounts;

(c) Collection expenses in excess of
your normal collection expenses that
are made necessary by loss or
damage, and

(d) Other reasonable expenses that you
incur to reestablish your records of
accounts receivable;

that result from direct physical loss or
damage by any Covered Cause of Loss
to your records of accounts receivable

The most we will pay under this
Coverage Extension for loss or damage
in any one occurrence at the described
premises is $10,000, unless a higher
Limit of Insurance for accounts
receivable is shown in the Declarations.

For accounts receivable not at the
described premises, the most we will
pay is $5,000

Paragraph B. Exclusions in Section I -
Property does not apply to this
Coverage Exiension except for,

{a) Paragraph  8.1.c.,
Action,

{b) Paragraph B.1.d., Nuclear Hazard;

{c) Paragraph B.1.f., War And Military
Action,

(d) Paragraph B.2.f., Dishonesty;
(e) Paragraph B.2.g., False Pretense,
(f) Paragraph B.3.; and

(g) Paragraph B.6.,
Receivable Exclusion

Governmental

Accounts

g. Business Personal Property Temporarily

(1)

(2)

(3)

(4)

(5)

Portable Storage Units

You may extend the insurance that
applies to Business Personal Property
to apply to such property while
temporarily stored in a portable storage
unit {including a detached _ trailer)
located within 100 feet of the buildings
or structures described in the
Declarations or within 100 feet of the
described premises, whichever distance
is greater.

The limitation under Paragraph A.4.a.(5)
also applies to property in a portable
storage unit.

Coverage under this Extension:

{a) Will end 90 days after the Business
Personal Property has besn placed
in the storage unit;

(b) Does not apply if the storage unit
itself has been in use at the
described premises for more than 90
consecutive days, even if the
Business Personal Property has
been stored there for 90 or fewer
days as of the time of loss or
damage.

Under this Extension, the most we will
pay for the total of all loss or damage to
Business Personal Property is $10,000
{unless a higher limit 1s indicated in the
Declarations for such Extension)
regardless of the number of storage
units.

This Extension does not apply to loss or
damage otherwise covered under this
Coverage Form or any endorsement to
this Coverage Form, and does not apply
to loss or damage to the storage unit
itself.

B. Exclusions
1. We will not pay for loss or damage caused

directly or indirectly by any of the following.

Such

loss or damage is excluded regardless of

any other cause or event that contributes
concurrently or in any sequence to the loss.
These exclusions apply whether or not the loss

event results in widespread damage or affects
a substantial area.

a. Ordinance Or Law

{1}

© Insurance Services Office, Inc., 2012

The enforcement of or compliance with
any ordinance or law.

(a) Regulating the construction, use or
repair of any property, or

Page 17 of 53

 
Page 18 of 53

{b) Requiring the tearing down of any
property, including the cost of
removing its debris.

(2) This exclusion, Ordinance Or Law,
applies whether the loss results from.

(a) An ordinance or law that is enforced
even if the property has not been
damaged; or

(b} The increased costs incurred to
comply with an ordinance or law in
the course of construction, repair,
renovation, remodeling or demolition
of property or removal of its debris,
following a physical loss to that
property.

b. Earth Movement

(1) Earthquake, including tremors and
aftershocks and any earth sinking, rising
or shifting related to such event;

(2) Landslide, including any earth sinking,
rising or shifting related to such event,

(3) Mine subsidence, meaning subsidence
of a man-made mine, whether or not
mining activity has ceased;

(4) Earth sinking (other than sinkhole
collapse), rising or shifting including soil
conditions which cause _ settling,
cracking or other disarrangement of
foundations or other parts of realty. Soil
conditions include contraction,
expansion, freezing, thawing, erosion,
improperly compacted soil and the
action of water under the ground
surface,

But if Earth Movement, as described in
Paragraphs (1) through (4) above, results in
fire or explosion, we will pay for the loss or
damage caused by that fire or explosion.

{5) Volcanic eruption, explasion or effusion.
But if voleanic eruption, explosion or
effusion results in fire, building glass
breakage or volcanic action, we will pay
for the loss or damage caused by that
fire, building glass breakage or volcanic
action.

Volcanic action means direct loss or
damage resulting from the eruption of a
volcano when the loss or damage is
caused by.

(a) Airborne volcanic blast or airborne
shock waves;

{b) Ash, dust or particulate maiter, or
(c) Lava flow.

© Insurance Services Office, Inc , 2012

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 32 of 118 PagelD #:36

With respect to coverage for volcanic
action as set forth in 5(a), (5)(b)} and
5(c), all volcanic eruptions that occur
within any 168-hour period will constitute
a single occurrence

Volcanic action does not include the
cost to remove ash, dust or particulate
matter that does not cause direct
physical loss of or damage to Covered
Property.

This exclusion applies regardless of
whether any of the above, in Paragraphs
{7) through (5), is caused by an act of
nature or is otherwise caused.

. Governmental Action

Seizure or destruction of property by order
of governmental authority.

But we will pay for loss or damage caused
by or resulting from acts of destruction
ordered by governmental authority and
taken at the time of a fire to prevent its
spread, if the fire would be covered under
this policy.

. Nuclear Hazard

Nuclear reaction or radiation, or radioactive
contamination, however caused.

But if nuclear reaction or radiation, or
radioactive contamination, results in fire, we
will pay for the loss or damage caused by
that fire.

. Utility Services

The failure of power, communication, water
or other utility service supplied to the
described premises, however caused, if the
failure.

(1) Originates away from the described
premises, or

(2) Originates at ihe described premises,
but only if such failure involves
equipment used to supply the utility
service to the described premises from
a source away from the described
premises.

Failure of any utility service includes lack of
sufficient capacity and reduction in supply.

Loss or damage caused by a surge of
power is also excluded, if the surge would
not have occurred but for an event causing
a failure of power

BP 00 03 07 13

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 33 of 118 PagelD #:37

BP 00 03 07 13

But if the failure or surge of power, or the
failure of communication, water or other
utility service, results ina Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

Communication services include but are not
limited to service relating to Internet access
or access to any electronic, cellular or
satellite network.

This exclusion does not apply to loss or
damage to "computer(s)" and “electronic
data”.

f. War And Military Action

(1) War, including undeclared or civil war,

(2} Warlike action by a military force,
including action in hindering or
defending against an actual or expected
attack, by any government, sovereign or
other authority using military personnel
or other agents; or

{3} Insurrection, rebellion, revolution,
usurped power, or action taken by
governmental authority in hindering or
defending against any of these.

g. Water

(1) Flood, surface water, waves (including
tidal wave and tsunami), tides, tidal
water, overflow of any body of water, or
spray from any of these, all whether or
not driven by wind (including storm
surge);

(2) Mudslide or mudflow;

(3) Water that backs up or overflows or is
otherwise discharged from a sewer,
drain, sump, sump pump or related
equipment;

(4) Water under the ground surface
pressing on, or flowing or seeping
through

(a) Foundations, walls, floors or paved
surfaces;

{b) Basements, whether paved or not; or

{c) Doors, windows or other openings,
or

{5} Waterborne material carried = or
otherwise moved by any of the water
referred to in Paragraph (1), (3) or (4),
or material carried or otherwise moved
by mudslide or mudflow.

© Insurance Services Office, Inc., 2012

This exclusion applies regardless of
whether any of the above, in Paragraphs
{1) through (5), is caused by an act of
nature or is otherwise caused. An example
of a situation to which this exclusion applies
is the situation where a dam, levee, seawail
or other boundary or containment system
fails in whole or in part, for any reason, to
contain the water.

But if any of the above, in Paragraphs (1)
through (5), results in fire, explosion or
sprinkler leakage, we will pay for the loss or
damage caused by that fire, explosion or
sprinkler leakage.

h. Certain Computer-related Losses

{1) The failure, malfunction or inadequacy
of

(a) Any of the foliowing, whether
belonging to any insured or to
others:

(i) "Computer" hardware, including
microprocessors or other
electronic data processing
equipment as may be described
elsewhere tn this policy;

(ii) "Computer" application software
or other "electronic data" as may
be described elsewhere in this
policy,

(iii) "Computer" operating systems
and related software,

(iv) "Computer" networks;

(v} Microprocessors ("computer"
chips} not part of any "computer"

system, or
(vi} Any other computerized or
electronic equipment or

components, or

(b) Any other products, and any
services, data or functions that
directly or indirectly use or rely upon,
in any manner, any of the items
listed in Paragraph (a) above;

due to fhe Inability to correctly
recognize, distinguish, interpret or
accept one or more dates or times. An
example is the inability of computer
software to recognize the year 2000.

Page 19 of 53

 
~~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 34 of 118 PagelD #:38

(2) Any advice, consultation, design,
evaluation, inspection, installation,
maintenance, repalr, replacement or

2. We will not pay for loss or damage caused by
or resulting from any of the following:

a. Efectrical Apparatus

Page 20 of 53

supervision provided or done by you or
for you to determine, rectify or test for,
any potential or actual problems
described in Paragraph (1) above

However, if excluded loss or damage, as
described in Paragraph (1) above, results in
a "specified cause of loss" under Section I —
Property, we will pay only for the loss or
damage caused by such "specified cause
of loss".

We will not pay for repair, replacement or
modification of any items in Paragraph
(1}(a) or (1)(b} to correct any deficiencies or
change any features

i. "Fungi", Wet Rot Or Dry Rot

Presence, growth, proliferation, spread or
any activity of "fungi", wet rot or dry rot.

But if "fungi", wet rot or dry rot results in a
"specified cause of loss", we will pay for the
loss or damage caused by that "specified
cause of loss”.

This exclusion does not apply.

(1) When "fungi", wet rot or dry rot results
from fire or lightning; or

(2) To the extent that coverage is provided —

in the Limited Coverage For "Fungi",
Wet Rot Or Dry Rot Additional
Coverage, with respect to loss or
damage by a cause of loss other than
fire or lightning.

j. Virus Or Bacteria

(1} Any virus, bacterum or other
microorganism that induces or is
capable of inducing physical distress,
illness or disease

(2) However, the exclusion in Paragraph (1)
does not apply to loss or damage
caused by or resulting from "fungi", wet
rot or dry rot, Such loss or damage is
addressed in Exclusion i.

(3) With respect to any loss or damage
subject to the exclusion in Paragraph
(1}, such exclusion supersedes any
exclusion relating to "pollutants"

© Insurance Services Office, Inc., 2012

Artificially generated electrical, magnetic or
electromagnetic energy that damages,
disturbs, disrupis or otherwise interferes
with any:

{1) Electrical or electronic wire, device,
appliance, system or network, or

(2) Device, appliance, system or network
utilizing cellular or satellite technology

For the purpose of this exclusion, electrical,
magnetic or electromagnetic energy
includes but is not limited to:

{1) Electrical current, including arcing,

{2) Electrical charge produced or conducted
by a magnetic or electromagnetic field;

(3) Pulse of electromagnetic energy; or
(4) Electromagnetic waves or microwaves,

But if fire results, we will pay for the loss or
damage caused by fire.

We will pay for loss or damage to
“computer(s)" due to artificially generated
electrical, magnetic or electromagnetic
energy if such loss or damage is caused by
or results from:

(1) An occurrence that took piace within
100 feet of the described premises; or

(2) Interruption of electric power supply,
power surge, blackout or brownout if the
cause of such occurrence took place
within 100 feet of the described
premises.

b. Consequential Losses

Delay, loss of use or loss of market

c. Smoke, Vapor, Gas

Smoke, vapor or gas from agricultural
smudging or industrial operations.

BP 00 03 07 13

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 35 of 118 PagelD #:39 -

 

d. Steam Apparatus g. False Pretense

BP 00 03 07 13

Explosion of steam boilers, steam pipes,
steam engines or steam turbines owned or
leased by you, or operated under your
contrel. But if explosion of steam boilers,
steam pipes, steam engines or steam
turbines results in fire or combustion
explosion, we will pay for the loss or
damage caused by that fire or combustion
explosion. We will also pay for loss or
damage caused by or resulting from the
explosion of gases or fuel within the furnace
of any fired vessel or within the flues or
passages through which the gases of
combustion pass.

. Frozen Plumbing

Water, other liquids, powder or moifen
material that leaks or flows from plumbing,
heating, air conditioning or other equipment
(except fire protective systems) caused by
or resulting from freezing, unless:

(1) You do your best to maintain heat in the
building or structure; or

(2) You drain the equipment and shut off
the supply if the heat is not maintained.

f. Dishonesty

Dishonest or criminal acts (including theft)
by you, anyone else with-an interest in the
property, or any of your or their partners,
"members", officers, “managers”,
employees (including temporary or leased
employees), directors, trustees or
authorized representatives, wheiher acting
alone or in collusion with each other or with
any other party, or theft by any person to
whom you entrust the property for any
purpose, whether acting alone or in
collusion with any other party.

This exclusion:

(1) Applies whether or not an act occurs
during your normal hours of operation;

(2} Does not apply to acts of destruction by
your employees (including temporary or
leased employees) or authorized
representatives; but theft by your
employees {including temporary or
leased employees) or authorized
representatives is not covered

With respect to accounts receivable and
“valuable papers and records", this
exclusion does not apply to carriers for hire

This exclusion does not apply to coverage
that is provided under the Employee
Dishonesty Optional Coverage.

Voluntary parting with any property by you
or anyone else to whom you have entrusted
the property if induced to do so by any
fraudulent scheme, trick, device or false
pretense,

. Exposed Property

Rain, snow, ice or sleet to personal
property in the open.

i. Collapse

{1} Collapse, including any of the following
conditions of property or any part of the
property.

{a} An abrupt falling down or caving in;

(b) Loss of structural integrity, including
separation of parts of the property or
property in danger of falling down or
caving in, or

(c) Any cracking, bulging, sagging,
bending, leaning, settling, shrinkage
or expansion as such condition
relates to Paragraph i.1)(a} or
i.(1)(b).

But if collapse results in a Covered Cause
of Loss at the described premises, we will
pay for the loss or damage caused by that
Covered Cause of Loss.

(2) This Exclusion i, does not apply.

(a) To the exteni that coverage is
provided under the Additional
Coverage — Collapse, or

(b} To collapse caused by one or more
of the following:

(i) The "specified causes of loss";
(ii) Breakage of building glass;

(iil) Weight of rain that collects on a
roof; or

(iv) Weight of people or personal
property

j. Pollution

We will not pay for loss or damage caused
by or resulting from the discharge,
dispersal, seepage, migration, release or
escape of "pollutants" unless the discharge,
dispersal, seepage, migration, release or
escape is tiself caused by any of the
"specified causes of loss" But if the
discharge, dispersal, seepage, migration,
release or escape of “pollutants” results in a
“specified cause of loss", we will pay for the
loss or damage caused by that "specified
cause of loss”.

© Insurance Services Office, Inc., 2012 Page 21 of 53

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 36 of 118 PagelD #:40

k. Neglect n. Installation, Testing, Repair

Page 22 of 53

Neglect of an insured fo use all reasonable
means to save and preserve property from
further damage at and after the time of loss.

l. Other Types Of Loss

(1) Wear and tear;
(2) Rust or other corrosion, decay,

deterioration, hidden or latent defect or -

any quality in property that causes it to
damage or destroy itself;

(3) Smog,

(4) Settling, cracking, shrinking or
expansion;

(5) Nesting or infestation, or discharge or
release of waste products or secretions,
by insects, birds, rodents or other
animals;

(6) Mechanical breakdown, including

rupture or bursting caused by centrifugal '

force.

This exclusion does not apply with
respect to the breakdown of
"computer(s)";

(7) The following causes of loss to personal
property’

{a) Dampness or dryness of
atmosphere;

(b} Changes in or extremes of
temperature; or

(¢} Marring or scratching

But if an excluded cause of loss that is
listed in Paragraphs {1) through (7) above
results in a "specified cause of loss" or
building glass breakage, we will pay for the
loss or damage caused by that "specified
cause of loss" or building glass breakage

m. Errors Or Omissions

Errors or omissions in:

(1) Programming, processing or storing
data, as described under "electronic
data” or in any "computer" operations; or

(2) Processing or copying "valuable papers
and records"

However, we will pay for direct physical loss
or damage caused by resulting fire or
explosion if these causes of loss would be
covered by this Coverage Form.

Errors or deficiency in design, installation,
testing, maintenance, modification or repair
of your "“computer" system including
"electronic data".

However, we will pay for direct physical loss
or damage caused by resulting fire or
explosion if these causes of loss would be
covered by this Coverage Form.

o. Electrical Disturbance

Electrical or magnetic injury, disturbance or
erasure of "electronic data", except as
provided for under the Additional
Coverages of Section I — Property.

However, we will pay for direct loss or
damage caused by lightning

p. Continuous Or Repeated Seepage Or
Leakage Of Water

Continuous or repeated seepage or
leakage of water, or the presence or
condensation of humidity, moisture or
vapor, that occurs over a period of 14 days
or more.

3. We will not pay for loss or damage caused by
or resulting from any of the following
Paragraphs a. through c. But if an excluded
cause of loss that is listed in Paragraphs a._
through c. results in a Covered Cause of Loss,
we will pay for the loss or damage caused by
that Covered Cause of Loss.

a. Weather Conditions

Weather conditions. But this exclusion only
applies if weather conditions contribute in
any way with a cause or event excluded in
Paragraph B.1. above to produce the loss
or damage.

b. Acts Or Decisions

Acts or decisions, including the failure to act
or decide, of any person, group,
organization or governmental body.

c. Negligent Work
Faulty, inadequate or defective:

(1) Planning, zoning, development,
surveying, siting;

{2} Design, specifications, workmanship,
repair, construction, renovation,
remodeling, grading, compaction;

(3) Materials used in repair, construction,
renovation or remodeling, or

{4) Maintenance;

of part or all of any property on or off the
described premises

© Insurance Services Office, Inc., 2012 BP 00 03 07 13

 

 
BP 00 03 07 13

 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 37 of 118 PagelD #:41

. Additional Exclusion

The following applies only to the property
specified in this Additional Exclusion.

Loss Or Damage To Products

We will not pay for loss or damage to any
merchandise, goods or other product caused
by or resulting from errer or omission by any
person or entity (including those having
possession under an arrangement where work
or a portion of the work is outsourced) in any
stage of the development, production or use of
the product, including planning, — testing,
processing, packaging, installation,
maintenance or repair This exclusion applies
fo any effect that compromises the form,
substance or quality of the product. But if such
error or omission results in a Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss

. Business Income And Extra Expense
Exclusions

a. We will not pay for:

{i) Any Extra Expense, or increase of
Business Income loss, caused by or
resulting from

(a) Delay in rebuilding, repairing or
replacing the property or resuming
"operations", due fo interference at
the location of the rebuilding, repair
or replacement by strikers or other
persons, or

(b) Suspension, lapse or cancellation of
any license, lease or contract. But if
the suspension, lapse or cancellation
is directly caused by the suspension
of "operations”, we will cover such
loss that affects your Business
Income during the "period of
restoration" and any extension of the
"period of restoration” in accordance
with the terms of the Extended
Business Income Additional
Coverage.

(2) Any other consequential loss.

b. With respect to this exclusion, suspension
means’

(1} The partial slowdown or complete
cessation of your business activities,
and

© Insurance Services Office, Inc., 2012

(2) That a part or all of the described
premises is rendered untenantable, if
coverage for Business Income applies

6. Accounts Receivable Exclusion

The following additional exclusion applies to
ihe Accounts Receivable Coverage Extension:

We will not pay for

a. Loss or damage caused by or resulting
from alteration, falsification, concealment or
destruction of records of accounts
receivable done to conceal the wrongful
giving, taking or withholding of "money",
“securities” or other property.

This exclusion applies only to the extent of
the wrongful giving, taking or withholding.

b. Loss or damage caused by or resulting
from bookkeeping, accounting or billing
errors or omissions.

c. Any loss or damage that requires any audit
of records or any inventory computation to
prove its factual existence.

Cc. Limits Of Insurance
1. The most we will pay for loss or damage in any

one occurrence is the applicable Limits Of
Insurance of Section | — Property shown in the
Declarations

. The most we will pay for loss of or damage to

outdoor signs attached to buildings is $1,000
per sign in any one occurrence.

. The amounts of insurance applicable to the

Coverage Extensions and the following
Additional Coverages apply in accordance with
the terms of such coverages and are in
addition to the Limits of Insurance of Section |
— Property:

a. Fire Department Service Charge,
b. Pollutant Clean-up And Removal;
c. Increased Cost Of Construction;
d

. Business Income From Dependent
Properties;

e. Electronic Data; and
f. Interruption Of Computer Operations.

. Building Limit — Automatic Increase

a. In accordance with Paragraph C.4.b., the
Limit of Insurance for Buildings will
automatically increase by 8%, unless a
different percentage of annual increase is
shown in the Declarations.

Page 23 of 53

 
~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 38 of 118 PagelD #:42

b. The amount of increase is calculated as
follows:

(1) Multiply the Building limit that applied on
the most recent of the policy inception
date, the policy anniversary date or any
other policy change amending the
Building limit by

{a) The percentage of annual increase
shown in the Declarations,
expressed as a decimal (example:
7% is 07), or

(b} 08, if no percentage of annual
increase is shown in the
Declarations; and

(2) Multiply the number calculated in
accordance with b.(1) by the number of
days since the beginning of the current
policy year, or the effective date of the
most recent policy change amending the
Building limit, divided by 365

Example
If.

The applicable Building {limit is $100,000
The annual percentage increase is 8%. The
number of days since the beginning of the
policy year (or last policy change) is 146.

The amount of increase is
$100,000 x .08 x 146 + 365 = $3,200.

5. Business Personal Property Limit -—
Seasonal Increase

a. Subject to Paragraph 5.b., the Limit of
Insurance for Business Personal Property is
automatically increased by.

(1) The Business Personal Property —
Seasonal Increase percentage shown in
the Declarations; or

(2) 25% if no Business Personal Property —
Seasonal Increase percentage is shown
in the Declarations,

to provide for seasonal variances.

b. The increase described in Paragraph 5.a,
will apply only if the Limit Of Insurance
shown for Business Personal Property in
the Declarations is at least 100% of your
average monthly values during the lesser
of.

(1) The 12 months immediately preceding
the date the loss or damage occurs, or

(2} The period of time you have been in
business as of the date the loss or
damage occurs.

Page 24 of 53

© Insurance Services Office, Inc., 2012

D. Deductibles

1. We will not pay for loss or damage in any one
occurrence until] the amouni of loss or damage
exceeds the Deductible shown in_ the
Declarations. We will then pay the amount of
loss or damage in excess of the Deductible up
to the applicable Limit of Insurance of Section |
— Property.

2. ‘Regardless of the amount of the Deductible,
the most we will deduct from any loss or
damage under all of the following Optional
Coverages in any one occurrence is the
Optional Coverage Deductible shown in the
Declarations:

a. Money and Securities;
b. Employee Dishonesty;
c. Outdoor Signs; and
d. Forgery or Alteration.

But this Optional Coverage Deductible will not
increase the Deductible shown in ithe
Declarations. This Deductible will be used to
satisfy the requirements of the Deductible in
the Declarations.

3. No deductible applies to the following
Additional Coverages:

a. Fire Department Service Charge;
Business Income; 7
Extra Expense,

Civil Authority; and

Fire Extinguisher Systems Recharge
Expense,

E. Property Loss Conditions
1. Abandonment

There can be no abandonment of any property
to us

2. Appraisal

if we and you disagree on the amounit of loss,
either may make written demand for an
appraisal of the loss. In this event, each party
will select a competent and impartial appraiser.
The two appraisers will select an umpire. If
they cannot agree, either may request that
selection be made by a judge of a court having
jurisdiction. The appraisers will state separately
the amount of loss. If they fail to agree, they
will submit their differences fo the umpire. A
decision agreed to by any two will be binding
Each party will.

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally

onom

BP 00 03 07 13

 
~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 39 of 118 PagelD #:43

BP 00 03 07 13

lf there is an appraisal, we will still retain our b. We may examine any insured under oath,
right to deny the claim. while not in the presence of any other
3. Duties In The Event Of Loss Or Damage insured and at such times as may be
. ; reasonably required, about any matter

a. You must see that the following are done in relating to this insurance or the claim,

the event of loss or damage to Covered
Property:

(1) Notify the police if a law may have been
broken.

(2) Give us prompt notice of the loss or
damage. Include a description of the
property involved.

(3) As soon as possible, give us a
description of how, when and where the
loss or damage occurred

(4) Take all reasonable steps to protect the
Covered Property from further damage,
and keep a record of your expenses
necessary to protect the Covered
Property, for consideration in the
settlement of the claim. This will not
increase the Limits of Insurance of
Section | — Property. However, we will
not pay for any subsequent loss or
damage resulting from a cause of loss
that is not a Covered Cause of Loss.
Also, if feasible, set the damaged
property aside and in the best possible
order for examination.

(5) At our request, give us complete
inventories of the damaged and
undamaged property. Include quantities,
costs, values and amount of loss
claimed

{6) As often as may be reasonably required,
permit us to inspect the property proving
the loss or damage and examine your
books and records.

Also permit us to take samples of
damaged and undamaged property for
inspection, testing and analysis, and
permit us to make copies from your
books and records.

(7} Send us a signed, sworn proof of loss
containing the information we request ta
investigate the claim You must do this
within 60 days after our request. We will
supply you with the necessary forms.

(8) Cooperate with us in the investigation or
settlement of the claim.

(9) Resume all or part of your "operations"
as quickly as possible.

including an insured's books and records. In
the event of an examination, an insured's
answers must be signed

. Legal Action Against Us

No one may bring a legal action against us
under this insurance unless:

a. There has been full compliance with all of
the terms of this insurance; and

b. The action is brought within two years after
the date on which the direct physical loss or
damage occurred

. Loss Payment

In the event of loss or damage covered by this
policy.
a. At our option, we will either:

(1) Pay the value of lost or damaged
property;

{2) Pay the cost of repairing or replacing the
lost or damaged property,

(3) Take all or any part of the property at an
agreed or appraised value; or

(4) Repair, rebuild or replace the property
with other property of like kind and
quality, subject to Paragraph d.{1)(e)
below,

b. We will give notice of our intentions within
30 days after we receive the sworn proof of
loss.

c. We will not pay you more than your
financial interest in the Covered Property.

d. Except as provided in Paragraphs (2)
through (7) below, we will determine the
value of Cavered Property as follows:

(1) At replacement cost without deduction
for depreciation, subject to the following:

(a) If, at the time of loss, the Limit of
Insurance on the lost or damaged
property is 80% or more of the full
replacement cost of the property
immediately before the loss, we will
pay the cost io repair or replace,
after application of the deductible
and without deduction for
depreciation, but not more than the
least of the following amounts:

(i) The Limit of Insurance under
Section | - Property that applies
to the lost or damaged property;

© Insurance Services Office, Inc., 2012 Page 25 of 53

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 40 of 118 PagelD #:44

(b)

Page 26 of 53

(ii) The cost te replace, on the same
premises, the lost or damaged
property with other property:

i. Of comparable material and
guality; and

ii. Used for the same purpose,
or

(iii) The amount that you actually
spend that is necessary to repair
or replace the lost or damaged
property.

If a building is rebuilt at a new
premises, the cost is limited to the
cost which would have been incurred
had the building been built at the
original premises.

lf, at the time of Joss, the Limit of
Insurance applicable to the lost or
damaged property is less than 80%
of the full replacement cost of the
property immediately before the loss,
we will pay the greater of the
following amounts, but not more than
the Limit of Insurance that applies to
the property.

(i) The actual cash value of the lost
or damaged property; or

(ii) A proportion of the cost to repair
or replace the lost or damaged
property, after application of the
deductible and without deduction
for depreciation. This proportion
will equal the ratio of the
applicable Limit of Insurance to
80% of the full replacement cost
of the property

Example

The full replacement cost of
property which suffers a total loss
is $100,000 The property is
insured for $70,000 80% of the
full replacement cost of the
property immediately before the
loss is $80,000 ($100,000 x 80 =
$80,000}. A partial loss of
$25,000 is sustained The
amount of recovery is determined
as follows:

Amount of recovery
$70,000 + $80,000 = .875
875 x $25,000 = $21,875

{c) You may make a claim for loss or
damage covered by this insurance
on an actual cash value basis
instead of on a replacement cost
basis. In the event you elect to have
loss or damage settled on an actual
cash value basis, you may still make
a claim on a replacement cost basis
if you notify us of your intent to do so
within 180 days after the loss or
damage.

(d) We will not pay on a replacement
cost basis for any loss or damage:

{i) Until the lost or damaged
property is actually repaired or
replaced, and

{ii) Unless the repair or replacement
is made as soon as reasonably
possible after the loss or
damage

However, if the cost to repair or
replace the damaged building
property is $2,500 or less, we will
settle the loss according to the
provisions of Paragraphs d.(1)(a)
and d.(1){b) above whether or not
the actual repair or replacement is
complete.

{e) The cost fo repair, rebuild or replace
does not include the increased cost
attributable to enforcement of or
compliance with any ordinance or
law regulating the construction, use
or repair of any property.

(2) If the Actual Cash Value - Buildings
option applies, as shown in the
Declarations, Paragraph (1) above does
not apply to Buildings Instead, we will
determine the value of Buildings at
actual cash value.

(3) The following property at actual cash
value:

(a) Used or secondhand merchandise
held in storage or for sale;

(b) Property of others. However, if an
item(s) of personal property of others
is subject to a written contract which
governs your liability for foss or
damage ito that item(s), then
valuation of that item(s) will be based
on the amount for which you are
liable under such contract, but not to
exceed ihe lesser of the replacement
cost of the property or the applicable
Limit of Insurance;

© Insurance Services Office, Inc., 2012 BP 00 03 07 13

 
Case: 1:21-Cv-03785 Document #: 1-1 Filed: 07/15/21 Page 41 of 118 PagelD #:45

(c) Household contents, except personal
property in apartments or rooms
furnished by you as landlord,

(d) Manuscripts; and

(e) Works of art, antiques or rare
articles, including etchings, pictures,
statuary, marble, bronzes, porcelain
and bric-a-brac.

(4) Glass at the cost of replacement with
safety glazing material if required by

law.

(5) Tenants’ improvements and betterments
at’
(a) Replacement cost if you make

repairs promptly

(b} A proportion of your original cost if
you do not make repairs promptly.
We will determine the proportionate
value as follows:

(i) Multiply the original cost by the
number of days from the loss or
damage tc the expiration of the
lease; and

(ii) Divide the amount determined in
{i} above by the number of days
from the installation of

_ improvements to the expiration of
the lease

lf your lease contains a renewal
option, the expiration of the renewal

option pericd will replace the
expiration of the lease in this
procedure.

(c) Nothing if others pay for repairs or
replacement

(6} Applicable only to the
Coverages:

(a) "Money" at its face value; and

(b) "Securities" at their value at the close
of business on the day the loss is
discovered

(7} Applicable only to accounts receivable’
(a) If you cannot accurately establish the

Optional

amount of accounts receivable
outstanding as of the time of loss or
damage.

(i) We will determine the total of the
average monthly amounts of
accounts receivable for the 12
months immediately preceding
the month in which the loss or
damage occurs, and

BP 00 03 07 13

© Insurance Services Office, Inc., 2012

(ii) We will adjust that total for any
normal fluctuations in the amount
of accounts receivable for the
month in which the loss or
damage occurred or for any
demonstrated variance from the
average for that month.

(b) The following will be deducted from
the total amount of accounts
receivable, however that amount is
established:

(i) The amount of the accounts for
which there is no loss or damage;

(ii) The amount of the accounts that
you are able to reestablish or
collect;

{iii) An amount to allow for probable
bad debts that you are normally
unable to collect; and

{iv) All unearned interest and service
charges.

e. Our payment for loss of or damage to
personal property of others will only be for
the account of the owners of the property
We may adjust losses with the owners of
lost or damaged property if other than you
lf we pay the owners, such payments will

- satisfy your claims against us for the
owners’ property We will not pay the
owners more than their financial interest in
the Covered Property.

f. We may elect to defend you against suits
arising from claims of owners of property.
We will do this at our expense

g. We wili pay for covered loss or damage
within 30 days after we receive the sworn
proof of loss, provided you have complied
with all of the terms of this policy, and.

(1) We have reached agreement with you
on the amount of loss, or

(2) An appraisal award has been made.

Page 27 of 53

 
 

~~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 42 of 118 PagelD #:46

h.

A party wall is a wall that separates and is
common to adjoining buildings that are
owned by different parties. In settling
covered losses involving a party wall, we
will pay a proportion of the loss to the party
wall based on your interest in the wall in
proportion to the interest of the owner of the
adjoining building. However, if you elect to
repair or replace your building and the
owner of the adjoining building elects not to
repair or replace that building, we will pay
you the full value of the loss to the party
wall, subject to all applicable policy
provisions including Limits of Insurance and
all other provisions of this Loss Payment
Condition. Our payment under the
provisions of this paragraph does not alter
any right of subrogation we may have
against any entity, including the owner or
insurer of the adjoining building, and does
not alter the terms of the Transfer Of Rights
Of Recovery Against Others To Us
Condition in this policy.

6. Recovered Property

If either you or we recover any property after
loss settlement, that party must give the other
prompt notice At your option, you may retain
the property. But then you must return to us the
amount we paid to you for the property. We will

pay recovery expenses and the expenses to

repair the recovered property, subject to the
Limits of Insurance of Section | — Property.

7. Resumption Of Operations
We will reduce the amount of your.

a.

Page 28 of 53

Business Income loss, other than Extra
Expense, to the exient you can resume
your "operations", in whole or in part, by
using damaged or undamaged property
(including merchandise or stock) at the
described premises or elsewhere

Extra Expense loss to the extent you can
return "operations" to normal and
discontinue such Extra Expense.

© Insurance Services Office, Inc., 2012

8. Vacancy
a. Description Of Terms

(1) As used In this Vacancy Condition, the
term building and the term vacant have
the meanings set forth in Paragraphs (a)
and (b)} below:

(a) When this policy is issued to a
tenant, and with respect to that
tenant's interest in Covered Praperty,
building means the unit or suite
rented or leased to the tenant. Such
building is vacant when it does not
contain enough business personal
property to conduct customary
operations

(b) When this policy is issued to the
owner or general lessee of a
building, building means the entire
buiiding Such building is vacant
unless at least 31% of its total
square footage is:

{i) Rented to a lessee or sublessee
and used by the lessee or
sublessee to conduct _ its
customary operations; and/or

{ii) Used by the building owner to
conduct customary operations.

(2) Buildings under  consiruction or
renovation are not considered vacant

b. Vacancy Provisions

lf the building where loss or damage occurs
has been vacant for more than 60
consecutive days before that loss or
damage occurs:

{1) We will not pay for any loss or damage
caused by any of the following even if
they are Covered Causes of Loss:

{a) Vandalism;

(b) Sprinkler leakage, unless you have
protected the system against
freezing;

BP 00 03 07 13

 
~—~Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 43 of 118 PagelD #47 —

(c) Building glass breakage;
{d) Water damage;

(e} Theft, or

(f) Attempted theft.

{2) With respect io Covered Causes of Loss
other than those listed in Paragraphs
{1)(a) through (1)({f} above, we will
reduce the amount we would otherwise
pay for the loss or damage by 15%.

F, Property General Conditions
1. Control Of Property

Any act or neglect of any person other than
you beyond your direction or controi will not
affect this insurance,

The breach of any condition of this Coverage
Form at any one or more locations will not
affect coverage at any location where, at the
time of loss or damage, the breach of condition
does not exist.

2. Mortgageholders

a. The term "“mortgagehalder" = includes
trustee.

b. We will pay for covered loss of or damage
to buildings or structures fo each
mortgageholder shown in the Declarations

may appear.

c. The mortgagehoider has the right to receive
joss payment even if the mortgageholder
has started foreclosure cr similar action on
the building or structure.

d. If we deny your claim because of your acts
or because you have failed to comply with
the terms of this policy, the mortgageholder
will stil have the right to receive loss
payment if the mortgageholder.

(1) Pays any premium due under this policy
at our request if you have failed to do
80;

(2) Submits a signed, sworn proof of loss
within 6@ days after receiving notice
from us of your failure to do so; and

(3) Has notified us of any change in
ownership, occupancy or substantial
change in risk known’ to the
mortgageholder.

All of the terms of this policy will then apply
directly to the mortgageholder.

BP 00 03 07 13

in their order of precedence, as interests.

© Insurance Services Office, Inc., 2012

e. If we pay the mortgageholder for any loss
cr damage and deny payment to you
because of your acts of because you have
failed to comply with the terms of this
policy

{1) The mortgageholder's rights under the
mortgage will be transferred to us to the
extent of the amount we pay; and

(2) The morigageholder's nght to recover
the full amount of the mortgageholder's
claim will not be impaired.

At our option, we may pay to the
mortgageholder the whole principal on the
mortgage plus any accrued interest. In this
event, your morigage and note will be
transferred to us and you will pay your
remaining morigage debt to us.

f. If we cancel this palicy, we will give written
notice to the mortgageholder at least.

(1) 10 days before the effective date of
cancellation if we cancel for your
nonpayment of premium; or

(2} 30 days before the effective date of
cancellation if we cancel for any other
reason

g. If we elect not to renew this policy, we will
give written notice to ihe morigageholder at
least 10-days before the expiration date of
this policy.

3. No Benefit To Bailee

No person or organization, other than you,
having custody of Covered Property will benefit
from this insurance

4, Policy Period, Coverage Territory

Under Section | — Property.
a. We cover loss or damage commencing’

(1) During the policy pericd shown in the
Declarations; and

(2) Within the coverage territory or, with
respect to property in transit, while It is
between points in the coverage territory.

b. The coverage territory is:

(1) The United States of America (including
its territories and possessions);

{2} Puerto Rico; and
{3} Canada,

Page 29 of 53

 
Casé1:21-cv-03785 Document #: 1-1 Filed 07/15/21 Page 44 of 118 PagelD #:48° :

G. Optional Coverages

lf shown as applicable in the Declarations, the
following Optional Coverages also apply. These
coverages are subject to the terms and conditions
applicable to property coverage in this policy,
except as provided below.

1. Outdoor Signs
a. We will pay for direct physical loss of or

damage to all outdoor signs at the
described premises’

(1} Owned by you; or
(2} Owned by others but in your care,
custody or control

b. Paragraph A.3., Covered Causes Of Loss
and Paragraph B., Exclusions in Section | —
Property do not apply to this Optional
Coverage, except for.

(1} Paragraph B.1.c., Governmental Action;
(2) Paragraph B.1.d., Nuclear Hazard; and

(3) Paragraph B.1.f., War And Military
Action

c. We will not pay for loss or damage caused
by or resulting from:

(1) Wear and tear,

(2) Hidden or latent defect,
(3) Rust; ~
(4) Corrosion; or

(5} Mechanical breakdown.

d. The most we will pay for loss or damage in
any one occurrence is the Limit Of
Insurance for Outdoor Signs shown in the
Declarations.

e. The provisions of this Optional Coverage
supersede all other references to outdoor
signs in this policy.

2. Money And Securities

a, We will pay for loss of "money" and
"securities" used in your business while at a
bank or savings institution, within your living
quarters or the living quarters of your
partners or any employee (including a
temporary or leased employee) having use
and custody of the property, at the
described premises, or in transit between
any of these places, resulting directly from:

(1) Theft, meaning any act of stealing;
(2) Disappearance; or
(3) Destruction

b. In addition to the Limitations and Exclusions

applicable to Section 1 - Property, we will
not pay for loss:

(1) Resulting from accounting or
arithmetical errors or omissions;

(2) Due to the giving or surrendering of
property in any exchange or purchase;
or

(3) Of property contained in any “money"-
operated device unless the amount of
"money" deposited in it is recorded by a
continuous recording instrument in the
device.

c. The most we will pay for loss in any one

occurrence is.

(1) The limit shown in the Declarations for
Inside the Premises for "money" and
"securities" while.

(a) In or on the described premises; or

(b} Within a bank or savings institution:
and

(2) The limit shown in the Declarations for
Outside the Premises for "money" and
"securities" while anywhere else

d. Allloss:

(1) Caused by one or more persons, or

(2) Involving a single act or series of related
acts;

is considered one occurrence.

e. You must keep records of all "money" and

"securities" so we can verify the amount of
any loss or damage.

3. Employee Dishonesty
a. We will pay for direci loss of or damage to

Business Personal Property and "money"
and “securities” resuiting from dishonest
acts committed by any of your employees
acting alone or in collusion with other
persons (except you or your partner) with
the manifest intent to

(1) Cause you to sustain loss or damage;
and also

(2) Obtain financial benefit (other than
salaries, commissions, fees, bonuses,
promotions, awards, profit sharing,
pensions or other employee benefits
earned in the normal course of
employment) for.

{a} Any employee; or
{b) Any other person or organization

Page 30 of 53 © Insurance Services Office, Inc., 2012 BP 00 03 07 13

 
Case: T:21-Cv-03785 Document #: 1-1 Filed: 07/15/21 Page 45 of 118 PageID #:49

b. We will not pay for loss or damage: f. This Optional Coverage is cancelled as to

BP 00 03 07 13

(1) Resulting from any dishonest or criminal
act that you or any of your partners or
"members" commit whether acting alone
or in collusion with other persons.

(2) Resulting from any dishonest act
committed by any of your employees
(except as provided in Paragraph a.),
"managers" or directors:

{a) Whether acting alone or in collusion
with other persons; or

(b) While performing services for you or
otherwise.

(3} The only proof of which as to its
existence or amount is:

(a) An inventory computation; or
(b) A profit and loss cornputation.

(4) Caused by an employee if the employee
had also committed theft or any other
dishonest act prior to the effective date
of this policy and you or any of your
partners, "members", "managers",
officers, directors or trustees, not in
collusion with the employee, learned of
that theft or dishonest act prior to the
policy period shown in the Declarations

c. The most we will pay for loss or damage in

any one occurrence is the Limit Of
Insurance for Employee Dishonesty shown
in the Declarations,

d. Allloss or damage:

(1) Caused by one or more persons; or
(2) Involving a single act or series of acts;
is considered one occurrence.

e. If any loss is covered

(1} Partly by this insurance, and

(2) Partly by any = prior cancelled or
terminated insurance that we or any
affiliate had issued to you or any
predecessecr in interest;

the most we will pay is the larger of the
amount recoverable under this insurance or
the prior insurance,

We will pay only for joss or damage you
sustain through acts committed or evenis
occurring during the policy pericd.
Regardless of the number of years this
policy remains in force or the number of
premiums paid, no Limit of Insurance
cumulates from year to year or period to
pericd.

© insurance Services Office, Inc , 2012

any employee immediately upon discovery
by’
(1) You; or

(2) Any of your partners, "members",
"managers", officers or directors not in
collusion with the employee;

of any dishonest act committed by that
employee before or after being hired by
you.

g. We will pay only for covered loss or

damage sustained during the policy period
and discovered no later than one year from
the end of the policy period.

. If you (or any predecessor in interest)

sustained loss or damage during the policy
period of any prior insurance that you could
have recovered under that insurance
except that the time within which to
discover loss or damage had expired, we
will pay for it under this Optional Coverage,
provided:

(1) This Optional Coverage became
effective at the time of cancellation or
termination of the prior insurance; and

(2) The loss or damage would have been
covered by this Optional Coverage had

it been in effect when the acts or events -

causing the loss or damage were
committed or occurred.

i. The insurance under Paragraph h. above Is

part of, not in addition to, the Limit of
Insurance applying to this Optional
Coverage and is limited to the lesser of the
amount recoverable under.

(1) This Optional Coverage as of its
effective date, or

(2) The prior insurance had it remained in
effect.

j. With respect to the Employee Dishonesty

Optional Coverage in Paragraph G.3.,
employee means:

(1) Any natural person

{a} While tin your service or for 30 days
after termination of service;

(b) Who you compensate directly by
salary, wages or commissions, and

(c) Who you have the right to direct and
control while performing services for
you;

Page 31 of 53

 
Page 32 of 53

Case: 1:21-Cv-03785 Document #: 1-1 Filed: 07/15/21 Page 46 of 118 PagelD #:50

{2) Any natural person who is furnished
temporarily to you:

(a) To substitute for a permanent
employee, as defined in Paragraph
(1) above, who is on leave; or

(b) To meet seasonal or short-term
workload conditions;

(3) Any natural person who is leased to you
under a written agreement between you
and a labor leasing firm, to perform
duties related to the conduct of your
business, but does not mean a
temporary employee as defined in
Paragraph (2) above;

(4) Any natural person who is a former
employee, director, partner, member,
manager, representative or trustee
retained as a consultant while
performing services for you, or

(5) Any natural person who is a guest
student or intern pursuing studies or
duties, excluding, however, any such
person while having care and custody of
property outside any building you
occupy In conducting your business.

But employee does not mean:

(1) Any agent, broker, factor, commission
merchant, consignee, independent
contractor or representative of ihe same
general character, or

{2) Any "manager", director or trustee
except while performing acts coming
within the usual duties of an employee

4, Equipment Breakdown Protection Coverage
a. We will pay for direct loss of or damage to

Covered Property caused by or resulting
from a mechanical breakdown or electrical
failure io pressure, mechanical or electrical
machinery and equipment.

Mechanical breakdown or electrical failure
fo pressure, mechanical or electrical
machinery and equipment does not mean
any.

(1) Malfunction including but not limited to
adjustment, alignment, calibration,
cleaning or modification;

{2) Leakage at any valve, fitting, shaft seal,
gland packing, joint or connection,

(3) Damage to any vacuum tube, gas tube,
or brush; or

{4) The functioning of any safety or
protective device.

b. Paragraphs

© Insurance Services Office, Inc , 2012

A4.a.(1} and  A.4.a.{2),
Limitations, do not apply to this Optional
Coverage.

c. With respect to the coverage provided by

this Optional Coverage, the following
exclusions in Paragraph B. Exclusions do
not apply:

(1} Paragraph B.2.a., Electrical Apparatus;

(2) Paragraph §8.2.d., Steam Apparatus;
and

(3) Paragraph
Breakdown

B.2.1.(6), Mechanical

d. With respect to the coverage provided by

this Optional Coverage, Paragraph
G.1.c.(5) of the Outdoor Signs Optional
Coverage does not apply.

. If a dollar deductible is shown in the

Declarations for this Optional Coverage, we
will first subtract the applicable deductible
amount from any loss we would otherwise
pay. We will then pay the amount of loss in
excess of the applicable deductible up to
the applicable limit for this coverage.

If no optional deductible is chosen for this
Optional Coverage, the Property Deductible
shown in the Declarations applies,

. With respect to Additional Coverages 5.f.

Business Income and 5.g. Extra Expense, if
the 72-hour time period in the definition of
"period of restoration” (hereinafter referred
to as time deductible) is amended for this
Optional Coverage as shown in the
Declarations, we will not pay for any
Business Income loss that occurs during
the consecutive number of hours shown as
the time deductible in the Dectarations
immediately following a mechanical
breakdown or electrical failure. If a time
deductible is shown in days, each day shall
mean 24 consecutive hours

With respect to the coverage provided by
this Optional Coverage, any time deductible
shown in the Declarations for Equipment
Breakdown Protection Coverage
supersedes any time deductible otherwise
applicable to the Business Income
coverage provided by this policy.

. With respect to the coverage provided by

this Optional Coverage, Paragraph H.
Property Definitions is amended as
follows’

1. "Computer" means.

a. Programmable electronic equipment
that is used to store, retrieve and
process data; and

BP 00 03 07 13

 
1.

BP 00 03 07 13

b. Associated peripheral equipment
that provides communication,
including input and output functions
such as printing and = auxiliary
functions such as data transmission.

"Computer" includes those used to operate
production-type machinery or equipment.

h. Whenever any — covered pressure,
mechanical or efectrical machinery and
equipment Is found to be In, or exposed to,
a dangerous condition, any of our
representatives may suspend coverage
provided by this Optional Coverage for loss
from a mechanical breakdown or electrical
failure to that pressure, mechanical or
electrical machinery and equipment.

However, coverage provided by this
Optional Coverage may be reinstated for
loss from a mechanical breakdown or
electrical failure to that pressure,
mechanical or eijectrical machinery and
equipment if the reasons for the suspension
are found by any of our representatives to
no longer exist.

We may suspend or reinstate this Optional
coverage by mailing or delivering a written
notification regarding the suspension or
reinstatement to.

(1) Your last known address; or

(2) The address where the pressure,
mechanical or electrical machinery and
equipment ts located.

This notification will indicate the effective
date of the suspension or reinstatement.

lf the coverage provided by this Optional
Coverage is not reinstated, you will get a
pro rata refund of premium. But the
suspension will be effective even if we have
not yet made or offered a refund.

H. Property Definitions

"Computer" means’

a. Programmable electronic equipment that is
used to store, retrieve and process data;
and

b. Associated peripheral equipment that
provides communication, Including input
and output functions such as printing and
auxiliary functions such as _ data
transmission

"Computer" does not include those used to
operate  production-type machinery = or
equipment.

© Insurance Services Office, Inc., 2012

~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 47 of 118 PagelD #:51

. “Counterfeit money" means an imitation of

"money" that is intended to deceive and to be
taken as genuine

. "Electronic data” means information, facts or

computer programs stored as or on, created or
used on, or transmitted to or from computer
software (including systems and applications
software}, on hard or floppy disks, CD-ROMs,

. lapes, drives, cells, data processing devices or

any other repositories of computer software
which are used with electronically controlled
equipment The term computer programs,
referred to in the foregoing description of
electronic data, means a set of related
electronic instructions which direct the
operations and functions of a "computer" or
device connected to it, which enable the
“computer” or device to receive, pracess, store,
retrieve or send data.

. "Fungi" means any type or form of fungus,

including mold or mildew, and any mycotoxins,
spores, scents or by-products produced or
released by fungl.

. "Manager" means a person serving in a

directorial capacity for a limited liability
company.

. "Member" means an owner of a limited liability

company represented by its membership
interest, who also may serve as a "manager".

. "Money" means.

a. Currency, coins and bank notes in current
use and having a face value; and

b, Traveler's checks, register checks and
money orders held for sale to the public.

. "Operations" means your business activities

occurring at the described premises.

. "Period of restoration”:

a. Means the period of time that’
(1} Begins:

(a) 72 hours after the time of direct
physical loss or damage for
Business Income Coverage; or

(b) Immediately after the time of direct

physical loss or damage for Extra
Expense Coverage;

caused by or resulting from any Covered
Cause of Loss at the described
premises, and

Page 33 of 53

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Pagé 48 of 118 PagelD #52 ~~

(2) Ends on the earlier of:

{a) The date when the property at the
described premises should be
repaired, rebuilt or replaced with
reasonable speed and _ similar
quality; or

(b) The date when business is resumed
at a new permanent location.

b. Does not include any increased period
required due to the enforcement of or
compliance with any ordinance or law that:

(1) Regulates the construction, use or
repair, or requires the tearing down of
any property, or

(2) Requires any insured or others to test
for, monitor, clean up, remove, contain,
treat, detoxify or neutralize, or in any
way respond to, or assess the effects of
“pollutants”

The expiration date of this policy will not cut
short the "period of restcration".

10. "Pollutants" means any solid, liquid, gaseous or

11.

thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes materials
to be recycled, reconditioned or reclaimed.

"Securities" means
nonnegotiable instruments or contracts
representing either "money" or other property
and includes:

a. Tokens, tickets, revenue and other stamps
(whether represented by actual stamps or
unused value in a meter) in current use,
and

b. Evidences of debt issued in connection with
credit or charge cards, which cards are not
issued by you;

but does not include "money"

12. "Specified causes of loss" means the following:

Page 34 of 53

Fire; lightning, explosion, windstorm or hail;
smoke; aircraft or vehicles, riot or civil
commotion; vandalism; leakage from fire
extinguishing equipment; sinkhole collapse;
volcanic action; falling objects; weight of snow,
ice or sleet; water damage.

a. Sinkhole collapse means the sudden
sinking or collapse of land into underground
empty spaces created by the action of
water on limestone or dolomite. This cause
of loss does not include’

(1) The cost of filling sinkholes; or

(2} Sinking or collapse of land into man-
made underground cavities

negotiable and _

© insurance Services Office, Inc., 2012

b. Falling objects does not include loss of or
damage io

{1) Personal property in the open; or

(2) The interior of a building or structure, or
property inside a building or structure,
unless the roof or an outside wall of the
building or structure is first damaged by
a falling object.

c. Water damage means.

{1) Accidental discharge or leakage of
water or steam as the direct result of the
breaking apart or cracking of any part of
a system or appliance (other than a
sump system including its related
equipment and parts) containing water
or steam, and

(2) Accidental discharge or leakage of
water or waterborne material as the
direct result of the breaking apart or
cracking of a water or sewer pipe that is
located off the described premises and
is part of a municipal potable water
supply system or municipal sanitary
sewer system, if the breakage or
cracking Is caused by wear and tear

But water damage does not include loss or
damage otherwise excluded under the
terms of the Water Exclusion. Therefore, for
example, there is no coverage in the
situation in which discharge or leakage of
water results from the breaking apart or
cracking of a pipe which was caused by or
related to weather-induced flooding, even if
wear and tear contributed to the breakage
or cracking As another example, and also
in accordance with the terms of the Water
Exclusion, there is no coverage for loss or
damage caused by or related to weather-
induced flooding which follows or is
exacerbated by pipe breakage or cracking
attributable to wear and tear.

To the extent that accidental discharge or
leakage of water falls within the criteria set
forth In c.(1) or ¢.(2) of this definition of
"specified causes of loss", such water is not
subject to the provisions of the Water
Exclusion which preclude coverage for
surface water or water under the ground
surface

13. "Stock" means merchandise held in storage or

for sale, raw materials and in-process or
finished goods, including supplies used in their
packing or shipping.

BP 00 03 07 13

 
Casé: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 49 of 118 PagelD #:53 77

14. "Valuable papers and records" means
inscribed, printed or written:

a. Documents;
b. Manuscripts; and
c. Records;

including abstracts, books, deeds, drawings,
films, maps or morigages.

But "valuable papers and records” does not
mean "money" or "securities",

SECTION II — LIABILITY
A. Coverages
1. Business Liability

a. We will pay those sums that the insured
becomes legally obligated to pay as
damages because of "bodily injury",
"property damage" or “personal and
advertising injury" to which this insurance
applies. We will have the right and duty to
defend the insured against any "suit"
seeking those damages. However, we will
have no duty to defend the insured against
any "suit" seeking damages for "bodily
injury", "property damage" or "personal and
advertising injury" to which this insurance
does not apply We may, at our discretion,
investigate any "occurrence" or any offense
and settle any claim or -"suit" that may -
result. But.

(1) The amount we will pay for damages is
limited as described in Paragraph D.
Liability And Medical Expenses Limits
Of Insurance in Section II — Liability; and

(2) Our right and duty to defend end when
we have used up the applicable Limit of
Insurance in the payment of judgmenis
or settlements or medical expenses.

No other obligation or tiability to pay sums
or perform acis or services is covered
unless explicitly provided fer under
Paragraph f. Coverage Extension —
Supplementary Payments

b. This Insurance applies

{1) To "bodily injury" and "property damage"
only if

{a} The "bodily injury" or "property
damage" is caused by an
“occurrence” that takes place in the
"coverage territory’;

{b) The "bodily injury" or “property
damage” occurs during the policy
period; and

(c} Prior to the policy period, no insured
listed under Paragraph €.1. Who Is
An Insured and no "employee"
authorized by you to give or receive
notice of an “occurrence” or claim,
knew that the “bodily injury" or
"property damage" had occurred, in
whole or in part. If such a fisted
insured or authorized "employee"
knew, prior to the policy period, that
the "bodily injury" or "property
damage" occurred, then any
continuation, change or resumption
of such "bodily injury" or “property
damage" during or after the policy
period will be deemed to have been
known before the policy period

(2) To “personal and advertising injury"
caused by an offense arising out of your
business, but only if the offense was
committed in the "coverage territory"
during the policy period

. "Bodily injury" or "property damage" which

occurs during the policy period and was
not, prior to the policy period, known to
have occurred by any insured listed under
Paragraph C.1. Who Is An Insured or any
"“amployee” authorized by you to give or
receive notice of an "occurrence" or claim,
includes any continuation, change or
resumption of "bodily injury" or "property
damage" after the end of the policy period.

. "Bodily injury" or "property damage” will be

deemed to have been known to have
occurred at the earliest time when any
insured listed under Paragraph €.1. Who Is
An Insured or any “employee” authorized by
you to give or receive notice of an
“occurrence” or claim:

(1) Reports ali, or any part, of the “bodily
injury" or "property damage" to us or any
other insurer;

{2) Receives a written or verbal demand or
claim for damages because of the
"bodily injury" or "property damage"; or

{3) Becomes aware by any other means
that "bodily Injury” or "property darmage"
has occurred or has begun to occur

e. Damages because of "bodily injury" include

damages claimed by any person or
organization for care, loss of services or
death resulting at any time from the “bodily

injury".

BP 00 03 07 13 © Insurance Services Office, Inc., 2012 Page 35 of 53

 
Case: 1721-Cv-03785 Document #: 1-1 Filed: 07/15/21 Page 50 of 118 PagelD #:54

f. Coverage Extension — Supplementary
Payments

(1) We will pay, with respect to any claim
we investigate or settle, or any "suit"
against an insured we defend

(a)
(b)

(c)

(d)

(e)

(f)

(g)

All expenses we incur.

Up to $250 for cost of bail bonds
required because of accidents or
traffic law violations arising out of the
use of any vehicle to which Business
Liability Coverage for "bodily injury"
applies We do not have to furnish
these bonds

The cost of bonds to release
attachments, but only for bond
amounts within our Limit of

Insurance. We do not have to furnish
these bonds.

All reasonable expenses incurred by
the insured at our request to assist
us in the investigation or defense of
the claim or "suit", including actual
loss of earnings up to $250 a day
because of time off from work

All court costs taxed against the
insured in the “suit”. However, these
paymenis do not include attorneys’
fees or attorneys’ expenses taxed
against the insured.

Prejudgment interest awarded
against the insured on that part of
the judgment we pay. If we make an
offer to pay the Limit of Insurance,
we will not pay any prejudgment
interest based on that period of time
after the offer.

All interest on the full amount of any
Judgment that accrues after entry of
the judgment and before we have
paid, offered to pay, or deposited in
court the part of the judgment that is
within our Limit of Insurance.

These payments will not reduce the limit
of liability

Page 36 of 53

© Insurance Services Office, inc., 2012

(2) If we defend an insured against a "suit"
and an indemnitee of the insured is also
named as a party to the "suit", we will
defend that indemnitee if all of the
following conditions are met:

(a)

(b)
(c)

(d)

(e)

(fy

The "suit" against the indemnitee
seeks damages for which the
insured has assumed the liability of
the indemnitee in a contract or

agreement that is an "insured
contract";
This insurance applies to such

liability assumed by the insured,

The obligation to defend, or the cost
of the defense of, that indemnitee,
has also been assumed by the
insured in the same "insured
contract’,

The aliegations in the "suit" and the
information we know about the
“occurrence” are such that no conflict
appears to exist between the
interests of the insured and the
interests of the indemnitee,

The indemnitee and the insured ask
us fo conduct and control the
defense of that indemnitee against
such "suit" and agree that we can
assign the same counsel! to defend
the insured and the indemnitee, and

The indemnitee:
(i) Agrees in writing to:
i. Cooperate with us in the

investigation, settkement or
defense of the "suit";

ii. Immediately send us copies of
any demands, notices,
summonses or legal papers
received in connection with
the "suit";

iii. Notify any other insurer
whose coverage is available
to the indemnitee; and

BP 00 03 G7 13

 
iv. Cooperate with us with
respect to coordinating other
applicable insurance available
to the indemnitee; and

(ii) Provides us with — written
authorization to

i, Obtain records and other
information related to the
“suit; and

ii. Conduct and contro! the
defense of the indemnitee in
such "suit"

(3) So long as the conditions in Paragraph
(2) are met, attorneys’ fees incurred by
us in the defense of that indemnitee,
necessary litigation expenses incurred

~~ Case: 1:21-¢v-03785 Document #: 1-1 Filed: 07/15/21 Page 51 of 118 PagelD #:55

(c) The injured person submits to
examination, at our expense, by
physicians of our choice as often as
we reasonably require.

. We will make these payments regardless of

fault. These payments will not exceed the
Limits of Insurance of Section I! — Liability
We will pay reasonable expenses for:

(1) First aid administered at the time of an
accident;

(2) Necessary medical, surgical, X-ray and
dental services, including prosthetic
devices; and

{3) Necessary ambulance, hospital,
professional nursing and funeral
services.

by us and necessary litigation expenses
incurred by the indemnitee at our
request will be paid as Supplementary
Payments. Notwithstanding Lie This insurance does not apply to:

rovisions of Paragraph B.1.b. :

Exclusions in Section I Liability such a. Expected Or Intended Injury

payments will not be deemed to be “Bodily injury" or “property damage"
damages for "bodily injury” and expected or intended from the standpoint of

B. Exclusions
1. Applicable To Business Liability Coverage

BP 00 03 07 13

"oroperty damage” and will not reduce
the Limits of Insurance.

Our obligation to defend an insured's
indemnitee and to pay for attorneys’
fees and necessary litigation expenses
as Supplementary Payments ends
when:

(a) We have used up the applicable
Limit of Insurance in the payment of
judgments or settlements; or

(b) The conditions set forth above, or
the terms of the agreement
described in Paragraph {2)(f} above,
are no longer met

2. Medical Expenses
a. We will pay medical expenses as described

below for "bodily injury” caused by an
accident’

(1) On premises you own or rent,

(2) On ways next to premises you own or
rent, or

{3} Because of your operations,
provided that.

(a} The accident takes place in the
“coverage territory" and during the
policy period;

(b) The expenses are incurred and
reported to us within one year of the
date of the accident; and

© Insurance Services Office, Inc., 2012

the insured This exclusion does not apply
to "bodily injury" resulting from the use of
reasonable force to protect persons or
property.

. Contractual Liability

"Bodily injury" or "property damage" for
which the insured is obligated to pay
damages by reason of the assumption of
liability in a contract or agreement. This
exclusion does not apply to liability for
damages

(1) That the insured would have in the
absence of the contract or agreement;
or

(2) Assumed in a contract or agreement
that is an "insured contract", provided
the "bodily injury" or "property damage"
occurs subsequent to the execution of
the contract or agreement. Solely for the
purposes of liability assumed in an
"insured contract", reasonable attorneys’
fees and necessary litigation expenses
incurred by or for a party other than an
insured are deemed to be damages
because of “bodily injury" or "property
damage", provided:

(a) Liability to such party for, or for the
cost of, that party's defense has also

been assumed in the same "insured
contract", and

Page 37 of 53

 
Page 38 of 53

~~ Case: 1:21-cv-03785 Document #: I-T Filed: 07/15/21 Page 52 of 118 PageID #:5

(b) Such attorney fees and _ litigation
expenses are for defense of that
party against a civil or alternative
dispute resolution proceeding in
which damages to which _ this
insurance applies are alleged

c. Liquor Liability

"Bodily injury" or "property damage" for
which any insured may be held liable by
reason of.

(1) Causing or contributing ta the
intoxication of any persen,

(2) The furnishing of alcoholic beverages to
a person under the legal drinking age or
under the influence of alechol; or

{3) Any statute, ordinance or regulation
relating to the sale, gift, distribution or
use of alcoholic beverages

This exclusion applies even if the claims
allege negligence or other wrongdoing in.

(a) The supervision, hiring, employment,
training or monitoring of others by an
insured, or

(b} Providing or failing to provide
transportation with respect to any
person that may be under the
influence of alcohol;

if the "occurrence" which caused the "bodily
injury" or "property damage", involved that
which is described in Paragraph (1), (2) or
(3) above.

However, this exclusion applies only if you
are in the business of manufacturing,
distributing, selling, serving or furnishing
alcoholic beverages. For the purposes of
this exclusion, permitling a petson to bring
alcoholic beverages on your premises, for
consumption on your premises, whether or
not a fee is charged or a license is required
for such activity, is not by itself considered
the business of selling, serving or furnishing
alcoholic beverages.

d. Workers' Compensation And Similar

Laws

Any obligation of the insured under a
workers’ compensation, disability benefits
or unemployment compensation law or any
similar law.

, Employer's Liability

"Bodily injury" to:

(1) An "employee" of the insured arising out
of and in the course of.
{a) Employment by the insured, or

© Insurance Services Office, Inc , 2012

(b} Performing duties related to the
conduct of the insured’s business; or

{2) The spouse, child, parent, brother or
sister of that “employee” as a
consequence of Paragraph (1) above.

This exclusion applies whether the insured
may be liable as an employer or in any
other capacity and to any obligation to
share damages with or repay someone else -
who must pay damages because of the
injury

This exclusion does not apply to liability
assumed by the insured under an "insured
contract",

f. Pollution

{1) "Bodily injury" or "property damage"
arising out of the actual, alleged or
threatened discharge, dispersal,
seepage, migration, release or escape
of "pollutants".

{a) At or from any premises, site or
location which is or was at any time
owned or occupied by, or rented or
loaned to, any insured However, this
subparagraph does not apply to.

(i) "Bodily injury" if sustained within
a building and caused by smake,

- fumes, vapor or soot produced by
or originating fram equipment that
is used to heat, cool or
dehumidify the building, or
equipment that is used to heat
water for personal use, by the
building's occupanis or their
guests;

{ii) "Bodily injury" cr = "property
damage" for which you may be
held liable, if you are a contractor
and the owner or lessee of such
premises, site or location has
been added to your policy as an
additional insured with respect to
your ongoing operations
performed for that additional
insured at that premises, site or
location and such premises, site
or location is not and never was
owned or occupied by, or rented
or loaned to, any insured, other
than that additional insured, or

(iii) “Bodily injury" or "property
damage" arising out of heat,
smoke or fumes from a "hostile
fire";

BP 00 03 07 13

 
Casé: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 53 0f 118 PagelD #:57°

(b}

{c)

(d)

BP 00 03 07 13

At or from any premises, site or
location which is or was at any time
used by or for any insured or others
for the handling, storage, disposal,
processing or treatment of waste;

Which are or were at any time
transported, handled, stored, treated,
disposed of, or processed as waste
by or for.

{i) Any insured, or

(ii) Any person or organization for
whom you may be legally
responsible;

At or from any premises, site or
location on which any insured or any
contractors or subcontractors
working directly or indirectly on any
insured's behalf are performing
operations if the "pollutants" are
brought on or to the premises, site or
location in connection with such
operations by such — insured,
contractor or subcontractor.
However, this subparagraph does
not apply to’

{i) "Bodily injury” or = "property
damage" arising out of the
escape of fuels, lubricants or
other operating fluids which are
needed to perform the normal
electrical, hydrautic or
mechanical functions necessary
for the operation of "mobile
equipment" or its parts, if such
fuels, Jubricants or other
operating fluids escape from a
vehicle part designed to hold,
store or receive them This
exception does not apply if the
"bodily injury" or “property
damage" arises out of the
intentional discharge, dispersal or
release of the fuels, lubricants or
ather operating fluids, or if such
fuels, lubricants or — other
operating fluids are brought on or
to the premises, site or location
with the intent that they be
discharged, dispersed or
released as part of the operations
being performed by such insured,
coniractor or subcontractor;

© Insurance Services Office, Inc., 2012

{e)

(ii) “Bodily injury" or "property
damage" sustained within a
building and caused by the
release of gases, fumes or
vapors from maierials broughi
into that building in connection
with operations being performed
by you or on your behalf by a
contractor or subcontractor; or

(iii) “Bodily injury" or = "property
damage" arising out of heat,
smoke or fumes from a “hostile
fire"; or

At or from any premises, site or
location on which any insured or any
contractors or subcontractors
working directly or indirectly on any
insured's behalf are performing
operations if the operations are to
test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize,
or in any way respond to, or assess
the effects of, "pollutants".

(2) Any loss, cost or expense arising out of
any

(a)

(b}

Request, demand, order or statutory
or regulatory requirement that any
insured or others test for, monitor,
clean-up, remove, contain, - treat,
detoxify or neutralize, or in any way
respond to, or assess the effects of,
"pollutants"; or

Claim or "suit" by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing,
or in any way responding to, or
assessing the effects of, “pollutants”

However, this paragraph does not apply

to
"D

liability for damages because of
roperty damage" that the insured

would have in the absence of such
request, demand, order or statutory or
regulatory requirement or such claim or
"suit" by or on behalf of a governmental
authority

“Bodi

g. Aircraft, Auto Or Watercraft

ly injury” or "property damage" arising

out of the ownership, maintenance, use or
entrustment to others of any aircraft, "auto"
or watercraft owned or operated by or
rented or !oaned to any insured Use

includes

operation and “loading or

Unloading".

Page 39 of 53

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 54 of 118 PagelID #:58 =~

This exclusion applies even if the claims h. Mobile Equipment

Page 40 of 53

allege negligence or other wrongdoing in
the supervision, hiring, employment,
training or monitoring of others by an
insured, if the “occurrence” which caused
the “bodily injury" or "property damage"
involved the ownership, maintenance, use
or entrustment to others of any aircraft,
“auto" or watercraft that is owned or
operated by or rented or loaned to any
insured

This exclusion does not apply to:

(1) A watercraft while ashore on premises
you own or rent,

{2} A watercraft you do not own that is:
(a) Less than 51 feet long; and

(b} Not being used to carry persons or
property for a charge,

(3) Parking an "auto" on, or on the ways
next to, premises you own or rent,
provided the "auto" is not owned by or
rented or loaned to you or the insured;

(4) Liability assumed under any "insured
contract” for the ownership,
maintenance or use of aircraft or
watercraft; or

(5) “Bodily injury" or "property damage"
arising out of.

(a) The operation of machinery or
equipment that is attached to, or part
of, a land vehicle that would qualify
under the definition of "mobile
equipment" if it were not subject to a
compuisory or financial responsibility
law or other motor vehicle insurance
or motor vehicle registration law
where it is licensed or principally
garaged; or

{b) The operation of any of the following
machinery or equipment.

(} Cherry pickers and _— similar
devices mounted on automobile
or truck chassis and used to raise
or lower workers; and

fii) Air compressors, pumps and
generators, including spraying,
welding, building cleaning,
geophysical exploration, lighting
and well servicing equipment.

© Insurance Services Office, Inc., 2012

“Bodily injury" or "property damage" arising

out of.

(1) The transportation of "mobile
equipment" by an “auto” owned or

operated by or rented or loaned to any
insured, or

(2) The use of "mobile equipment" in, or
while in practice for, or while being
prepared for, any prearranged racing,
speed, demolition or stunting activity.

i. War

“Bodily injury", "property damage" or
"personal and advertising injury", however
caused, arising, directly or indirectly, out of.

(1) War, including undeclared or civil war;

(2) Warlike action by a _ military force,
including action in hindering or
defending against an actual or expected
attack, by any government, sovereign or
other authority using military personnel
or other agenis, or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by
government authority in hindering or
defending against any of these.

. Professional Services —

"Bodily injury", "property damage" or
"personal and advertising injury" caused by
the rendering or failure to render any
professional service. This includes but is
nat limited to"

{1) Legal, accounting or advertising
services,

{2) Preparing, approving, or failing to
prepare or approve maps, drawings,
opinions, reports, surveys, change
orders, designs or specifications;

(3} Supervisory, inspection or engineering
services;

(4) Medical, surgical, dental, X-ray or
nursing services treatment, advice or
instruction,

(5) Any health or therapeutic service
treatment, advice or instruction;

(6) Any service, treatment, advice or
instruction for the purpose’ of
appearance or skin enhancement, hair
removal or replacement or personal
grooming;

BP 00 03 07 13

 
BP 00 03 07 13

(7) Optometry or optical or hearing aid
services including the prescribing,
preparation, fitting, demonstration or
distribution of ophthalmic lenses and
similar products or hearing aid devices;

(8) Body piercing services; and
(9) Services in the practice of pharmacy

_ This exclusion applies even if the claims

allege negligence or other wrongdoing in
the supervision, hiring, employment,
training or monitoring of others by an
insured, if the “occurrence” which caused
the "bodily injury” or "property damage", or
the offense which caused the "personal and
advertising injury", involved the rendering or
failure to render of any professional service.

. Damage To Property

"Property damage" to.

(i) Property you own, rent or occupy,
including any costs or expenses
incurred by you, or any other person,
organization or entity, for repair,
replacement, enhancement, restoration
or maintenance of such propertly for any
reason, including prevention of injury to
a@ person or damage to another's
property;

(2) Premises you sell, give “away or
abandon, if the "property damage"
arises out of any part of those premises;

(3} Property loaned to you;

(4) Personal property in the care, custody
or control of the insured;

(5) That particular part of real property on
which you or any contractor or
subcontractor working directly or
indirectly on your behalf is performing
operations, if the "property damage"
arises out of those operations; or

(6) That particular part of any property that
must be restored, repaired or replaced
because "your work" was_ incorrectly
performed on it.

Paragraphs (1), (3) and (4) of this exclusion
do not apply to “property damage” (other
than damage by fire) to premises, including
the contents of such premises, rented to
you for a period of seven or fewer
consecutive days A separate Limit of
Insurance applies to Damage To Premises
Rented To You as described in Paragraph
D. Liability And Medical Expenses Limits Of
Insurance in Section II — Liability.

© Insurance Services Office, Inc., 2012

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 55 of 118 PagelD #:59

Paragraph (2) of this exclusion does not
apply if the premises are "your work” and
were never occupied, rented or held for
rental by you.

Paragraphs (3), (4), (5) and (6) of this
exclusion do not apply to liability assumed
under a sidetrack agreement.

Paragraph (6} of this exclusion does not

apply to "property damage" included in the
"products-completed operations hazard".

. Damage To Your Product

"Property damage" to "your product" arising
oui of it or any part of it.

, Damage To Your Work

"Property damage" to “your work" arising
out of it or any part of It and included In the
"products-completed operations hazard"

This exclusion does not apply if the
damaged work or the werk out of which the
damage arises was performed on your
behalf by a subcontractor

. Damage To Impaired Property Or

Property Not Physically Injured

"Property damage" to "impaired property" or
property that has not been ohysically
injured, arising out of.

{1) A defect, deficiency, inadequacy or
dangerous condition in “your product" or
“your work"; or

(2) A delay or failure by you or anyone
acting on your behalf to perform a
contract or agreement in accordance
with its terms.

This exclusion does not apply to the loss of
use of other property arising out of sudden
and accidental physical injury to "your
product" or "your work" after it has been put
to its intended use.

. Recall Of Products, Work Or Impaired

Property

Damages claimed for any loss, cost or
expense incurred by you or others for the
loss of use, withdrawal, recall, inspection,
repair, replacement, adjustment, removal or
disposal of.

(1) "Your product";
(2) “Your work"; or
(3) "Impaired property",

Page 41 of 53

 
Page 42 of 53

if such product, work or property is
withdrawn or recalled from the market or
from use by any person or organization
because of a known or suspected defect,
deficiency, inadequacy or dangerous
condition in it.

p. Personal And Advertising Injury

"Personal and advertising injury":

{1) Caused by or at the direction of the
insured with the knowledge that the act
would violate the rights of another and
would inflict "personal and advertising
injury",

(2) Arising out of oral or written publication,
in any manner, of material, if done by or
at the direction of the insured with
knowledge of its falsity,

(3) Arising out of oral or written publication,
in any manner, of material whose first
publication took place before the
beginning of the policy period;

(4) For which the insured has assumed
liability in A contract or agreement. This
exclusion does not apply to liability for
damages that the insured would have in
the absence of the contract or
agreement,

(5} Arising out of a breach of contract,
except an implied contract to use
another's advertising idea in your
"advertisement";

(6) Arising out of the failure of goods,
products or services to conform with any
statement of quality or performance
made in your "advertisement";

(7) Arising out of the wrong description of
the price of goods, products or services
stated in your "advertisement";

(8) Committed by an insured whose
business is:

{a) Advertising, broadcasting, publishing
or telecasting;

(b) Designing or determining content of
web sites for others, or

(c} An Internet search, access, content
or service provider.

However, this exclusion does noi apply
fo Paragraphs ida, b. and c. of
"personal and advertising injury" under
Paragraph F. Liability And Medical
Expenses Definitions.

© Insurance Services Office, Inc., 2012

~~ ~"Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 56 of 118 PagéID #:60

For the purposes of this exclusion, the
placing of frames, borders or links, or
advertising, for you or others anywhere
on the Internet, by itself, is not
considered the business of advertising,
broadcasting, publishing or telecasting,

{9) Arising out of the actual, alleged or
threatened discharge, dispersal,
seepage, migration, release or escape
of “pollutants” at any time:

(10) With respect to any loss, cost or

expense arising out of any:

{a) Request, demand or order that any
insured or others test for, monitor,
clean up, remove, contain, treat,
detoxify or neutralize, or in any way
respond to, or assess the effecis of,
“pollutants”; or

(b) Claim or "suit" by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, coniaining,
treating, detoxifying or neutralizing,
or in any way responding to, or
assessing the effecis of, "pallutants";

(11) Arising out of an electronic chatroom or

bulletin board the insured hosts, owns or
over which the insured exercises
control:

(12) Arising out of the infringement of

copyright, patent, trademark, trade
secret or other intellectual property
nights. Under this exclusion, such other
intellectual property rights do not include
the use of another's advertising idea in
your "advertisement'.

However, this exclusion does not apply
to infringement, in your “advertisement",
of copyright, trade dress or slogan;

(13} Arising out of the unauthorized use of

another's name or product in your e-mail
address, domain name or metatags, or
any other similar tactics to mislead
another's potential customers.

q. Electronic Data

Damages arising out of the loss of, loss of
use of, damage to, corruption of, inability to
access, or inability to manipulate electronic
data.

However, this exclusion does not apply to
liability for damages because of "bodily
injury".

BP 00 03 07 13

 
BP 00 03 07 13

As used in this exclusion, electronic data
means information, facts or computer
programs stored as or on, created or used
on, or transmitted to or from computer
software {including systems and
applications software), on hard or floppy
disks, CD-ROMs, tapes, drives, cells, data
processing devices or any other
repositories of computer software which are
used with electronically controlled
equipment The term computer programs,
referred to in the foregcing description of
electronic data, means a set of related
electronic instructions which direct the
operations and functions of a computer or
device connected to it, which enable the
computer or device to receive, process,
store, retrieve or send data.

Criminal Acts

"Personal and advertising injury" arising out
of a criminal act committed by or at the
direction of the insured

Recording And Distribution Of Material
Or Information in Violation Of Law

"Bodily injury", "property damage" or
"personal and advertising injury" arising
directly or indirectly out of any action or
omission that violates or is alleged to
violate: -

{1} The Telephone Consumer Protection
Act (TCPA), including any amendment
of or addition to such law;

(2) The CAN-SPAM Act of 2003, including
any amendment of or addition to such
law;

(3) The Fair Credit Reporting Act (FCRA),
and any amendment of or addition to

such flaw, including the Fair and
Accurate Credit Transaction Act
{FACTA), or

(4) Any federal, state or local statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or
FCRA and their amendments and
additions, that addresses, prohibits, or
limits ithe printing, disseminaticn,
disposal, collecting, recording, sending,
transmitting, communicating or
distribution of material or information.

~— Case: 1:21-cv-03785 Document #: 1-1 Fited: 07/15/21 Page 57 of 118 PagelID #61 ~

© Insurance Services Office, Inc , 2012

Exclusions c., d., @., f., g., h., i, k., L, m, m
and o, in Section ll — Liability do not apply to
damage by fire to premises while rented to
you, or temporarily occupied by you with
permission of the owner. A separate Damage
To Premises Rented To You Limit of Insurance
applies to this coverage as described in
Paragraph D. Liability And Medical Expenses
Limits of Insurance in Section II — Liability,

. Applicable To Medical Expenses Coverage

We will not pay expenses for "bodily injury":
a. To any insured, except "volunteer workers".

b. To a person hired to do work for or on
behalf of any insured or a tenant of any
insured

c. To a person injured on that part of premises
you own or rent that the person normally
occupies.

d. To a person, whether or not an "employee"
of any insured, if benefits for the "bodily
injury" are payable or must be provided
under a workers’ compensation or disability
benefits law or a similar law.

e. To a person injured while practicing,
instructing or participating in any physical
exercises or games, sports or athletic
contests.

f. Included within the "products-completed
operations hazard"

g. Excluded under
Coverage.

Business Liability

. Applicable To Both Business Liabllity

Coverage And Medical Expenses Coverage
~ Nuclear Energy Liability Exclusion

This insurance does not apply:

a. Under Business Liability Coverage, to

“bodily injury" or "property damage"

(1) With respect to which an insured under
the policy is also an insured under a
nuclear energy liability policy issued by
the Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy
Liability Underwriters or Nuclear
Insurance Association of Canada, or
would be an insured under any such
policy but for its termination upon
exhaustion of its limit of liability; or

Page 43 of 53

 
Page 44 of 53

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 58 of 118 PagelID #:62

(2) Resulting from the "hazardous
properties" of "nuclear maierial" and
with respect to which.

(a) Any person or organization is
required to maintain — financial
projection pursuant to the Atomic
Energy Act of 1954, or any law
amendatory thereof; or

{b) The insured is, or had this policy not
been issued would be, entitled to
indemnity from the United States of
America, or any agency thereof,
under any agreement entered into by
the United States of America, or any
agency thereof, with any person or
organization.

b, Under Medical Expenses Caverage, to

expenses incurred with respect to "bodily
injury" resulting from the “hazardous
properties” of "nuclear material” and arising
out of the operation of a "nuclear facility" by
any person or organization

. Under Business Liability Coverage, to
“bodily injury" or "property damage"
resulting from the "hazardous properties" of
the "nuclear material"; if:

(t} The “nuclear material".

(a) Is at any "nuclear-facility" owned by,
or operated by or on behalf of, an
insured; or

(b) Has been discharged or dispersed
therefrom;

(2) The “nuclear material” is contained in
"spent fuel" or “waste” at any time
possessed, handled, used, processed,
stored, transported or disposed of by or
on behalf of an insured; or

(3) The "bodily injury" or "property damage"
arises out of the furnishing by an
insured of services, materials, parts or
equipment in connection with the
planning, construction, maintenance,
operation or use of any "nuclear facility":
but if such facility is located within the
United States of America, its territeries
or possessions or Canada, this
Exclusion (3) applies only to "property
damage" to such "nuclear facility" and
arty property thereat.

d. As used in this exclusion:

(1) "By-product material" has the meaning
given it in the Atomic Energy Act of
1954 or in any law amendaiory thereof;

© Insurance Services Office, Inc., 2012

(2) “Hazardous properties" include
radioactive, toxic or explosive
properties;

(3) "Nuclear facility” means’
{a} Any “nuclear reactor",

{b) Any equipment or device designed
or used for

(i} Separating the isotopes of
uranium or plutonium;

(ii) Processing or utilizing "spent
fuel"; or

(iii) Handling, processing or
packaging "waste";

{c) Any equipment or device used for
the processing, fabricating or
alloying of “special nuclear material"
if at any time the total amount of
such material in the custedy of the
insured at the premises where such
equipment or device is located
consists of of contains more than 25
grams of plutonium or uranium 233
or any combination thereof, or more
than 250 grams of uranium 235;

(d) Any structure, basin, excavation,
premises or place prepared or used
for the storage or disposal of
"waste";

and includes the site on which any of the
foregoing is located, all operations
conducted on such site and all premises
used for such operations,

(4) "Nuclear material" means "source
material", “special nuclear material" or
“by-product material",

(5) "Nuclear reactor" means any apparatus
designed or used to sustain nuclear
fission in a_ self-supporting chain
reaction or to contain a critical mass of
jissionable material,

(6} "Property damage" includes all forms of
radioactive contamination of property:

(7) "Source material" has the meaning
given it in the Atomic Energy Act of
1954 or in any law amendatory thereof;

(8) "Special nuclear material" has the
meaning given it in the Atomic Energy
Act of 1954 or in any law amendatory
thereof,

(9) "Spent fuel" means any fuel element or
fuel component, solid or fiquid, which
has been used or exposed to radiation
in a "nuclear reactor’;

BP 00 03 07 13

 
Case: T:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 59 of T18 PagelD #:63

Cc. Who
1. If

BP 00 03 07 13

(10) "Waste" means any waste material:

(a) Containing “by-product material”
other than the tailings or wastes
produced by the extraction or
concentration of uranium or thorium
from any ore processed primarily for
its “source material” content; and

(b) Resulting fram the operation by any
person or organization of any
"nuclear facility" included under
Paragraphs (a) and {(b) of the
definition of "nuclear facility"

Is An Insured
you are designated in the Declarations as:

An individual, you and your spouse are
insureds, but only with respect to the
conduct of a business of which you are the
sole owner

A partnership or joint venture, you are an
insured. Your members, your partners and
their spouses are also insureds, but only
with respect to the conduct of your
business

A limited liability company, you are an
insured. Your members are also insureds,
but only with respect to the conduct of your
business. Your managers are insureds, but
only with respect to their duties as your
managers.

. An organization other than a partnership,
joint venture or limited liability company,
you are an insured. Your “executive
officers" and directors are insureds, but only
with respect to their duties as your officers
or directors Your stockholders are also
insureds, but only with respect to their
liability as stockholders

A trust, you are an insured. Your trustees
are also insureds, but only with respect to
their duttes as trustees

© Insurance Services Office, Inc., 2012

2. Each of the following is also an insured:
a. Your “volunteer workers" only while

performing duties related to the conduct of
your business, ar your "employees", other
than either your "executive officers" (if you
are an organization other than a
partnership, joint venture or limited liability
company) or your managers (if you are a
limited liability company), but only for acts
within the scope of their employment by you
or while performing duties related to the
conduct of your business. However, none of
these "employees" or "volunteer workers"
are insureds for:

{1} "Bodily injury" = or
advertising injury”:
(a) To you, to your partners or members
{if you are a partnership or joint
venture), to your members (if you are
a limited liability company), or to a
co-"employee" while in the course of
his or her employment or performing
duties related to the conduct of your
business, or to your other "volunteer
workers" while performing duties
related to the conduct of your
business;

(b) To the spouse, child, parent, brother
or sister of that co-"“employee" as a
consequence of Paragraph (a)
above,

(c) For which there is any obligation to
share damages with or repay
someone else who must pay
damages because of the Injury
described in Paragraph (a) or (b); or

(d) Arising out of his or her providing or
failing to provide professional health
care services

(2) "Property damage” to property.
(a) Owned, occupied or used by;

"personal and

Page 45 of 53

 
~~ Case: 1:21-Ccv-03785 Document #: 1-1 Filed: 07/15/2T Page 60 of 118 PageélD #:64

(b) Rented to, in the care, custody or
contro! of, or over which physical
control is being exercised for any
purpose by;

you, any of your "employees", "volunteer
workers", any partner or member (if you
are a partnership or joint venture), or
any member (if you are a limited liability
company).

b. Any person (other than your "employee" or
"volunteer worker"), or any organization
while acting as your real estate manager.

c. Any person or organization having proper
temporary custody of your property if you
die, but only:

(1) With respect to liability arising out of the
maintenance or use of that property:
and

(2) Until your legal representative has been
appointed.

d. Your legal representative if you die, but only
with respect to duties as such That
representative will have all your rights and
duties under this policy.

No person or organization is an insured with
respect to the conduct of any current or past
partnership, joint venture or limited liability
company that is not shown as a Named Insured in
the Declarations,

D. Liability And Medical Expenses Limits Of
insurance

1. The Limits of Insurance of Section II — Liability
shown in the Declarations and the rules below
fix the most we will pay regardiess of the
number of:

a. Insureds;
b. Claims made or "suits" brought, or

c. Persons or organizations making claims or
bringing "suits".

2. The most we will pay for the sum of all
damages because of all:

a. “Bodily injury", "property damage" and
medical expenses arising out of any one
"occurrence", and

b. "Personal and advertising injury" sustained
by any one person or organization;

is the Liability and Medical Expenses limit
shown in the Declarations. But the most we will
pay for all medical expenses because of
"bodily injury" sustained by any one person is
the Medical Expenses limit shown in the
Declarations

3. The most we will pay under Business Liability

Coverage for damages because of "property
damage" to a premises while rented to you or
in the case of fire while rented to you or
temporarily occupied by you with permission of
the owner is the applicable Damage To
Premises Rented To You limit shown for that
premises in the Declarations. For a prernises
temporarily occupied by you, the applicable
limit will be the highest Damage To Premises
Rented To You limit shown in the Declarations.

. Aggregate Limits

The most we will pay for:

a. All “bodily injury" and "property damage"
that is included in the "products-completed
operations hazard” is twice the Liability and
Medical Expenses limit.

b. All.

(1) “Bodily injury" and "property damage"
except damages because of "bodily
injury” or "property damage" included in
the "producis-completed operations
hazard";

{2) Plus medical expenses,

(3) Plus all "personal and advertising injury"
caused by offenses commitied;

is twice the Liability and Medical Expenses

limit.
Subject to Paragraph a. or b. above, whichever
applies, the Damage To Premises Rented To
You limit is the most we will pay for damages
because of "property damage" to any one
premises, while rented to you, or in the case of
fire, while rented to you or temporarily
occupied by you with permission of the owner

The Limits of Insurance of Section II — Liability
apply separately to each consecutive annual
period and to any remaining period of less than
12 monihs, starting with the beginning of the
policy period shown in the Declarations, unless
the policy period is extended after issuance for
an additional pericd of less than 12 months In
that case, the additional period will be deemed
part of the last preceding period for purposes
of determining the Limits of Insurance.

E. Liability And Medical Expenses General
Conditions

1. Bankruptcy

Bankruptcy or insolvency of the insured or of
the insured's estate will not relieve us of our
obligations under this policy.

Page 46 of 53 © Insurance Services Office, Inc., 20712 BP 00 03 07 13

 
2.

3.

BP 00 03 07 13

Duties In The Event Of Occurrence,
Offense, Claim Or Suit

a. You must see to it that we are notified as
soon as practicable of an "occurrence" or
an offense which may result in a claim. To
the extent possible, notice should include.

(1) How, when and where the "occurrence"
or offense took place,

(2} The names and addresses of any
injured persons and witnesses; and

(3} The nature and location of any injury or
damage arising out of the "occurrence"
or offense.

b. If a claim is made or "suit" is brought
against any insured, you must:

{1} Immediately record the specifics of the
claim or “suit" and the date received;
and

(2) Notify us as soon as practicable

You must see to it that we receive written
notice of ithe claim or "suit" as soon as
practicable.

c. You and any other involved insured must

(1) Immediately send us copies of any
demands, notices, summonses or legal
papers received in connection with the
claim or "sult"> ~

{2} Authorize us to obtain records and other
information,

(3} Cooperate with us in the investigation or
settlement of the claim or defense
against the "suit": and

(4) Assist us, upon our request, in the
enforcement of any right against any
person or organization that may be
liable to the insured because of injury or
damage to which this insurance may
also apply.

d. No insured will, except at that insured's own
cost, voluntarily make a payment, assume
any obligation, or incur any expense, other
than for first aid, without our consent.

Legal Action Against Us

No person or organization has a right under
this policy,

a. To join us as a party or otherwise bring us
into a "suit" asking for damages from an
insured; or

b. To sue us on this policy unless all of its
terms have been fulfy complied with.

© Insurance Services Office, Inc., 2012

: Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 61 of 118 PagelD #65

A person or organization may sue us to
recover on an agreed settlement or on a final
judgment against an insured, but we will not be
liable for damages that are not payable under
the terms of this policy or that are in excess of
the applicable Limit of Insurance An agreed
settlement means a settlement and release of
liability signed by us, the insured and the
claimant or the claimant's legal representative.

. Separation Of Jnsureds

Except with respect to the Limits of Insurance
of Section II — Liability, and any rights or duties
specifically assigned in this policy to the first
Named Insured, this insurance applies:

a. As if each Named Insured were the only
Named Insured, and

b. Separately to each insured against whom
claim is made or "suit" is brought.

F. Liability And Medical Expenses Definitions
1. "Advertisement” means a notice that is

broadcast or published to the general public or
specific market segments about your goods,
products or services for the purpose of
attracting customers or supporters. For the
purposes of this definition:

a. Notices that are published include material
placed on the Internet or on similar
electronic means of communication; and

b. Regarding web sites, only that part of a web
site that is about your goods, products or
services for the purposes of attracting
customers or supporters is considered an
advertisement

. "Auto" means:

a. A land motor vehicle, trailer or semitrailer
designed for travel on public roads,
including any attached machinery or
equipment; or

b. Any other land vehicle that is subject to a
compulsory or financial responsibility law or
other motor vehicle insurance or motor
vehicle registration law where it is licensed
or principally garaged.

However, "auto" does not include “mobile
equipment".

. "Bodily injury” means bodily injury, sickness or

disease sustained by a person, including death
resulting from any of these at any time.

4, "Coverage territory" means:

a. The United States of America (including its
territories and possessions}, Puerto Rico
and Canada;

Page 47 of 53

 
Page 48 of 53

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 62 of 118 PageID#:66

b. International waters or airspace, but only if
the injury or damage occurs in the course of
travel or transportation between any places
included in Paragraph a. above; or

c. All other parts of the world if the injury or
damage arises out of:

(1) Goods or products made or sold by you
in the territory described in Paragraph a.
above,

(2) The activities of a person whose home
is in the territory described in Paragraph
a. above, but Is away for a short time on
your business; or

(3) "Personal and advertising = injury"
offenses that take place through the
Internet or similar electronic means of
communication,

provided the insured's responsibility to pay
damages is determined in a "suit" on the merits
in the territory described in Paragraph a. above
or in a settlement we agree to.

. "Employee" includes a “leased worker’.
"Employee" does not include a "temporary
worker".

. "Executive officer" means a person holding any
of the officer positions created by your charter,
constitution, bylaws or any other = similar
governing document —

. "Hostile fire" means one which becomes
uncontrollable or breaks out from where it was
intended to be.

. "Impaired property" means tangible property,
other than "your product" or "your work", that
cannot be used or is less useful because

a. lt incorporates "your product” or "your work"
that is known or thought to be defective,
deficient, inadequate or dangerous; or

b. You have failed to fulfill the terms of a
contract or agreement;

if such property can be restored fo use by:

(1} The repair, replacement, adjustment or
removal of "your product" or "your work";
or

(2) Your fulfilling the terms of the contract or
agreement.

. "Insured contract" means.

a. A contract for a lease of premises.
However, that portion of the contract for a
lease of premises that indemnifies any
person or organization for damage by fire to
premises while rented to you or temporarily
occupied by you with permission of the
owner is not an "insured contract";

© Insurance Services Office, Inc , 2012

b. A sidetrack agreement:

c. Any easement or license agreement,
except in connection with construction or
demolition operations on or within 50 feet of
a railroad,

d. An obligation, as required by ordinance, to
indemnify a municipality, except in
connection with work for a municipality;

e. An elevator maintenance agreement;

f. That part of any other contract or
agreement pertaining to your business
(including an indemnification of a
municipality in connection with work
performed for a municipality) under which
you assume the tort liability of another party
to pay for "bodily injury" or "property
damage" to a third person or organization
Tort liability means a liability that would be
imposed by law in the absence of any
contract or agreement

Paragraph f. does not include that part of
any coniract or agreement:

(1) That indemnifies a railroad for “bodily
Injury" or "property damage” arising out
of construction or demolition operations,
within 50 feet of any railroad property
and affecting any railroad bridge or
trestle, - tracks, roadbeds, -_tunnel,
underpass or crossing;

(2) That indemnifies an architect, engineer
or surveyor for injury or damage arising
out of:

(a) Preparing, approving or failing to
prepare or approve maps, drawings,
opinions, reports, surveys, change
orders, designs or specifications; or

(b) Giving directions or instructions, or
failing to give them, if that is the
primary cause of the injury or
damage, or

(3) Under which the insured, if an architect,
engineer or surveyor, assumes liability
for an injury or damage arising out of the
insured's rendering or failure to render
professional services, including those
listed in Paragraph (2) above and
supervisory, inspection or engineering
services

10. "Leased worker" means a person leased to you

by a labor Jeasing firm under an agreement
between you and the labor leasing firm, to
perform duties related to the conduct of your
business. "Leased worker" does not include a
“temporary worker"

BP 00 03 07 13

 
11.

12.

BP 00 03 07 13

Caseé: 1°21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 63 of L118 PageID #:67

"Loading or unloading" means the handling of
property.
a. After it is moved from the place where it is

accepted for movement into or onto an
aircraft, watercraft or "auto";

b. While it is in or on an aircraft, watercraft or
"auto", or

c. While it is being moved from an aircraft,
watercraft or "auto" to the place where it Is
finally delivered;

but “loading or unloading" does not include the
movement of property by means of a
mechanical device, other than a hand truck,
that is not attached to the aircraft, watercraft or
"auto".

"Mobile equipment" means any of the fallowing
types of land vehicles, including any attached
machinery or equipment:

a. Bulldozers, farm machinery, forklifts and
other vehicles designed for use principally
off public roads,

b. Vehicles maintained for use solely on or
next to premises you own or rent,

c. Vehicles that travel on crawler treads;

d. Vehicles, whether self-propelled or not, on
which are permanently mounied:

(1) Power cranes, shovels, loaders, diggers
or drills; or

(2} Road construction or resurfacing
equipment such as graders, scrapers or
rollers;

e. Vehicles not described in Paragraph a., b.,
c. or d. above that are not self-propelled
and are maintained primarily to provide
mobility to permanently attached equipment
of the following types.

(1) Air compressors, pumps and
generators, including spraying, welding,
building cleaning, geophysical
exploration, lighting and well servicing
equipment; or

(2) Cherry pickers and similar devices used
to raise or lower workers;

f. Vehicles not described in Paragraph a., b.,
c. or d. above maintained primarily for
purposes other than the transportation of
persons or Cargo.

13,

14.

© Insurance Services Office, Inc., 2012

However, self-propelled vehicles with the
following types of permanently attached
equipment are not "mobile equipment" but
will be considered "autos":

{1) Equipment designed primarily for:
(a) Snow removal,

(b) Road maintenance, but not
construction or resuriacing; or

(c) Street cleaning;

(2} Cherry pickers and similar devices
mounted on automobile or truck chassis
and used to raise or lower workers; and

(3) Air compressors, pumps and
generators, including spraying, welding,
building cleaning, geophysical
exploration, lighting and well servicing
equipment.

However, "mobile equipment" does not include
land vehicles that are subject to a compulsory
or financial responsibility law or other motor
vehicle insurance or motor vehicle registration
law where they are licensed or principally
garaged Land vehicles subject to a
compulsory or financial responsibility law or
other motor vehicle insurance law or motor
vehicle registration law are considered "autos".

“Occurrence” means an accident, including
continuous or repeated exposure to
substantially the same general harmful
conditions

"Personal and advertising injury" means injury,
including consequential "bodily injury", arising
out of one or more of the following offenses.

a. False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongful entry
into, or invasion of the right of private
occupancy of a room, dwelling or premises
that a person occupies, committed by or on
behalf of its owner, landlord or lessor;

d. Oral or written publication, in any manner,
of material that slanders or libels a person
or organization or disparages a person's or
organization's gocds, products or services;

e. Oral or written publication, in any manner,
of material that violates a person's right of
privacy;

Page 49 of 53

 
15.

16.

Page 50 of 53

Case: 1:21-Cv-03785 Document #: 1-1 Filed: 07/15/21 Page 64 of 118 PagelD #:68

f. The use of another's advertising idea in
your "advertisement", or

g. Infringing upon another's copyright, trade
dress or slogan in your "advertisement".

“Pollutants” means any solid, liquid, gaseous or
thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste Waste includes materials
tobe recycled, reconditioned or reclaimed.

"Products-completed operations hazard".

a. Includes all "bodily injury" and "property
damage" occurring away from premises you
own or rent and arising out of "your product"
or "your work" except:

(1) Products that are still in your physical
possession; or

{2} Work that has not yet been completed
or abandoned. However, "your work" will
be deemed completed at the earliest of
the following times*

(a) When all of the work called for in
your contract has been completed.

(b} When all of the work to be done at
the job site has been completed if
your contract calls for work at more
than one job site

(c) When -that part of the work done at
the job site has been put to its
intended use by any other person or
organization other than another
contractor or subcontractor working
on the same project

Work that may need — service,
maintenance, correction, repair or
replacement, but which is otherwise
complete, will be treated as completed

The "bodily injury" or “property damage"
must occur away from premises you own or
rent, unless your business includes the
selling, handling or distribution of “your
product" for consumption on premises you
own or rent

b. Does not include "bodily injury" or “property
damage" arising out of

(1} The transportation of property, unless
the injury or damage arises out of a
condition in or on a vehicle not owned or
operated by you, and that condition was
created by the "loading or unloading" of
that vehicle by any insured; or

(2) The existence of tools, uninstalled
equipment or abandoned or unused
materials

© Insurance Services Office, Inc , 2012

17. "Property damage" means:

a. Physical injury to tangible property,
including all resulting loss of use of that
property. All such loss of use shall be
deemed to occur at the time of the physical
injury that caused it, or

b. Loss of use of tangible property that is not
physically injured. All such loss of use shall
be deemed to occur at the time of the
“occurrence” that caused it.

For the purposes of this insurance, electronic
data is not tangible property.

As used in this definition, electronic data
means information, facts or programs stored
as, created or used on, or transmitted to or
from computer software, including systems and
applications software, hard or floppy disks, CD-
ROMs, tapes, drives, cells, data processing
devices or any other media which are used
with electronically controlled equipment

. "Suit" means a_ civil proceeding in which

damages because of "bodily injury", "property
damage", or "personal and advertising injury"
to which this insurance applies are alleged
"Suit" includes:

a, An arbitration proceeding in which such
damages are claimed and to which the

— insured must submit or does submit with
our consent, or

b. Any other alternative dispute resolution
proceeding in which such damages are
claimed and to which the insured submits
with our consent.

. "Temporary worker" means a person who Is

furnished to you fo substitute for a permanent
"“amployee” on léave or to meet seasonal or
short-term workload conditions

. "Volunteer worker" means a person who is not

your "employee", and who donates his or her
work and acts at the direction of and within the
scope of duties determined by you, and is not
paid a fee, salary or other compensation by
you or anyone else for their work performed for
you

21. "Your product".

a. Means.

(1) Any goods or products, other than real
property, manufactured, sold, handled,
distributed or disposed of by.

(a) You;
(b) Others trading under your name; or

BP 00 03 07 13

 
Case: 1:21-cv-03785 Document #: 1-71 Filed: 07/15/21 Page 65 of 118 PagelD #:69

{c) A person or organization whose
business or assets you have
acquired, and

{2) Containers (other than vehicles),
materials, parts or equipment furnished
in connection with such goods or
products.

b. Includes.

{1} Warranties or representations made at
any time with respect to the fitness,
quality, durability, performance or use of
"your product"; and

(2) The providing of or failure to provide
warnings or instructions

c. Does not include vending machines or
other property rented to or located for the
use of others but not sold

22. "Your work"
a. Means’

(1) Work or operations performed by you or
on your behalf; and

{2} Materials, parts or equipment furnished
in connection with such work or
operations.

b. Includes.

{1) Warranties. or representations made at
any time with respect to the fitness,
quality, durability, performance or use of
"your work"; and

(2) The providing of or failure to provide
warnings or instructions.

SECTION Ill — COMMON POLICY CONDITIONS
{APPLICABLE TO SECTION | - PROPERTY AND
SECTION II — LIABILITY)

A. Cancellation

1. The first Named Insured shown in the
Declarations may cancel this policy by mailing
or delivering to us advance written notice of
cancellation.

2. We may cancel this policy by mailing or
delivering to the first Named Insured written
notice of cancellation at least.

a. Five days before the effective date of
cancellation if any one of the following
conditions exists at any building that is
Covered Property in this policy:

(1) The building has been vacant or
unoccupied 60 or more consecutive
days. This does not apply to

{a) Seasonal unceccupancy; or

(b) Buildings in the course of
construction, renovation or addition

BP 00 03 07 13

3.

© Insurance Services Office, Inc., 2012

Buildings with 65% or more of the rental
units or floor area vacant or unoccupied
are considered unoccupied under this
provision.

(2) After damage by a Covered Cause of
Loss, permanent repairs to the building:

{a) Have not started, and

(b} Have not been contracted for,

within 30 days of initial payment of loss.
(3) The building has:

(a) An outstanding order to vacate;

(b) An outstanding demolition order, or

{c) Been declared unsafe by
governmental authority.

(4) Fixed and salvageable items have been
or are being removed from the building
and are not being replaced This does
not apply to such removal that is
necessary or incidental to any
Tenovation or remodeling

(5) Failure to:

(a) Furnish necessary heat, water,
sewer service or electricity for 30
consecutive days or more, except
during a period of seasonal
unoccupancy; or

(b) Pay property taxes that are owing
and have been outstanding for more
than one year following the date due,
except that this provision will not
apply where you are in a bona fide
dispute with the taxing authority
regarding payment of such taxes.

b. 10 days before the effective date of
cancellation if we cancel for nonpayment of
premium.

c. 30 days before the effective date of
cancellation if we cancel for any other
reason.

We will mail or deliver our notice to the first
Named Insured's last mailing address known fo
us

Notice of cancellation will state the effective
date of cancellation The policy pericd will end
on that date

lf this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be
less than pro rata, The cancellation will be
effective even if we have not made or offered a
refund

Page 51 of 53

 
Page 52 of 53

6. If notice is mailed, proof of mailing will be
sufficient proof of notice

B. Changes

This policy contains all the agreements between
you and us concerning the insurance afforded
The first Named Insured shown in the Declarations
is authorized to make changes in the terms of this
policy with our consent. This policy's terms can be
amended or waived only by endorsement issued
by us and made a part of this policy.

, Concealment, Misrepresentation Or Fraud

This policy is void in any case of fraud by you as it
relates to this policy at any time It is also void if
you or any other insured, at any time, intentionally
conceals or misrepresents a material fact
concerning:

1. This policy;

2. The Covered Property,

3. Your interest in the Covered Property; or
4. Aclaim under this policy.

. Examination Of Your Books And Records

We may examine and audit your books and
records as they relate to this policy at any time
during the policy period and up to three years
afterward

. Inspections And Surveys
1. We have the right to.
a. Make inspections and surveys at any time,

b. Give you reports on the conditions we find,
and

c. Recommend changes

2. We are not obligated to make any inspections,
surveys, reports or recommendations and any
such actions we do undertake relate only to
insurability and the premiums to be charged.
We do not make safety inspections. We do not
undertake to perform the duty of any person or
organization to provide for the health or safety
of workers or the public. And we do not warrant
that conditions

a. Are safe and healthful, or

b. Comply with laws, regulations, codes or
standards.

3. Paragraphs 1. and 2. of this condition apply not
only to us, but also to any rating, advisory, rate
service or similar organization which makes
insurance inspections, surveys, reports or
recommendations

© Insurance Services Office, Inc., 2012

: 07/15/21 Page 66 of 118 PagelD #:70 ©

4, Paragraph 2. of this condition does not apply to
any inspections, surveys, reports or
recommendations we may make relative to
certification, under state or municipal statutes,
ordinances or regulations, of boilers, pressure
vessels or elevators.

. Insurance Under Two Or More Coverages

If two or more of this policy's coverages apply to

the same loss or damage, we will not pay more ~

than the actual amount of the loss or damage

. Liberalization

\f we adopt any revision that would broaden the
coverage under this policy without additional
premium within 45 days prior to or during the
policy period, the broadened coverage will
immediately apply to this policy.

. Other Insurance

1. If there is other insurance covering the same
loss or damage, we will pay only for the
amount of covered loss or damage in excess of
the amount due from that other insurance,
whether you can collect on it or not. But we will
not pay more than the applicable Limit of
Insurance of Section | — Property

2. Business Liability Coverage is excess over’

a. Any other insurance that insures for direct
physical loss or damage; or

b. Any other primary insurance available to
you covering liability for damages arising
out of the premises or operations for which
you have been added as an additional
insured,

3. When this insurance is excess, we will have no
duty under Business Liability Coverage to
defend any claim or "suit" that any other insurer
has a duty to defend. If no other insurer
defends, we will undertake to do so, but we will
be entitled to the insured's rights against all
those other insurers.

. Premiums

1. The first Named Insured shown in the
Declarations:

a, Is responsible for the payment of all
premiums; and

b. Will be the payee for any return premiums
we pay.

zZ. The premium shown in the Declarations was
computed based on rates in effect at the time
the policy was issued On each renewal,
continuation or anniversary of the effective
date of this policy, we will compute the
premium in accordance with our rates and
rules then in effect.

BP 00 03 07 13

 
BP 00 03 07 13

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 67 of 118 PagelD #:71 :

3. With our consent, you may continue this policy
in force by paying a continuation premium for
each successive one-year period The
premium must be:

a. Paid to us prior to the anniversary date, and

b. Determined in accordance with Paragraph
2. above

Our farms then in effect will apply. If you do not
pay the continuation premium, this policy will
expire on the first anniversary date that we
have not received the premium.

4. Undeclared exposures or change in your
business operation, acquisition or use of
locations may occur during the policy period
that are not shown in the Declarations. if so,
we may require an additional premium. That
premium will be determined in accordance with
our rates and rules then in effect

J. Premium Audit

1. This policy is subject to audit If a premium
designated as an advance premium is shown
in the Declarations We will compute the final
premium due when we determine your actual
exposures.

2. Premium shown in this policy as advance
premium is a deposit premium only. At the
close of each audit period, we will compute the
eamed premium for that-period and send
notice to the first Named Insured. The due date
for audit premiums is the date shown as the
due date on the bill. If the sum of the advance
and audit premiums paid for the poticy period is
greater than the earned premium, we will
return the excess to the first Named insured

3. The first Named Insured must keep records of
the information we need for premium
computation and send us copies at such times
as we may request.

K. Transfer Of Rights Of Recovery Against Others

To Us

1. Applicable to Businessowners Property
Coverage

If any person or organization to or for whom we
make payment under this policy has rights to
recover damages from another, those rights
are transferred to us to the extent of our
payment. That person or organization must do
everything necessary to secure our rights and
must do nothing after loss to impair them. But
you may waive your rights against anather
pariy in writing:

a. Prior to a loss to your Covered Property.

© Insurance Services Office, Inc., 2072

b. After a loss to your Covered Property only
if, at time of loss, that party is one of the
following:

{1) Someone insured by this insurance;
(2) A business firm
(a) Owned or controlled by you; or
(b) That owns or controls you; or
{3) Your tenant.

You may also accept the usual bills of lading or
shipping receipts limiting the liability of carriers.

This will not restrict your Insurance.

2. Applicable to  Businessowners Liability
Coverage:

If the insured has rights to recover all or part of
any payment we have made under this policy,
those rights are transferred to us. The insured
must do nothing after loss to impair them At
our request, the insured will bring "suit" or
transfer those rights to us and help us enforce
them. This condition does not apply to Medical
Expenses Coverage.

L. Transfer Of Your Rights And Duties Under This

Policy

Your rights and duties under this policy may not be
transferred without our written consent except in
the case of death of an individual Named Insured.

lf you die, your rights and duties will be transferred
to your legal representative but only while acting
within fhe scope of duties as your legal
representative. Until your legal representative is
appointed, anyone having proper temporary
custody of your property will have your rights and
duties but only with respect to that property.

Page 53 of 53

 
. Paragraph c.

BP 01 54 01 18

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 68 of 118 PageID #:72

BUSINESSOWNERS
BP 01 54 01 18

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ILLINOIS CHANGES

This endorsement modifies insurance provided under the following

BUSINESSOWNERS COVERAGE FORM
INFORMATION SECURITY PROTECTION ENDORSEMENT

A. The following is added to the Businessowners
Coverage Form.

4. If this Policy covers the following in a. and b.,

then Paragraphs 2. and 3. apply

a. Real property used principally for residential
purposes up to and including a four family
dwelling; or

b. Household or personal property that ts
usual or incidental to the occupancy of any
premises used for residential purposes

. The second paragraph of Paragraph E.2.

Appraisal Property Loss Condition in Section
| - Property is replaced by the following

a. Each party will pay its own appraiser and
bear the other expenses of-the appraisal
and umpire equally, except as provided in
b. below

b. We will pay your appraiser's fee and the
umpire's appraisal fee, if the following
conditions exist.

(1} You demanded the appraisal, and

(2) The full amount of loss, as set by your
appraiser, is agreed to by our appraiser
or by the umpire

Concealment,
Nisrepresentation Or Fraud in Section Ill -
Common Policy Conditions is replaced by
the fallowing

CG. Concealment, Misrepresentation Or
Fraud

1. This Policy ts void if you or any insured
commit fraud or conceal or misrepresent
a fact in the process leading to the
issuance of this insurance, and such
fraud, concealment or misrepresentation
is stated in the Policy or endorsement or
in the written application for this Policy
and.

a. Was made with actual intent to
deceive, or

© Insurance Services Office, Inc , 2017

b. Materially affected ether our
decision to provide this Insurance or
the hazard we assumed

However, this condition will not serve as
a reason to void this Policy after the
Policy has been in effect for one year or
one policy term, whichever 1s less.

2. We do not provide coverage under this
Policy to you or any other Insured who,
at any time subsequent to the issuance
of this insurance, commit fraud or
intentionally conceal or misrepresent a
material fact relating to.

a. This Policy,
b. The Covered Property:

c. Your interest in the Covered
Property, or

d. Aclaim under this Policy

3. Notwithstanding the limitations stated in
C.1. above, we may cancel this Policy in
accordance with the terms of Paragraph
A, Cancellation in Section Ili - Common
Policy Conditions

B. Section | — Property is amended as follows’
1. Paragraph B.2.a. Electrical Apparatus is

replaced by the following’
a. Electrical Apparatus

Artificially generated electrical current,
including electric arcing, that disturbs
electrical devices, appliances or wires

But if artificially generated electrical current
results in firé, we will pay for the loss or
damage caused by fire

We will pay for loss or damage to
“computer(s)" due to artificially generated
electrical current if such loss or damage is
caused by or results from

(1) An occurrence that took place within
100 feet of the described premises, or

Page 1 of 6

 
Page 2 of 6

Case: 1:2T-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 69 of 118 PagelD #:73

(2) Interruption of electric power supply,
power surge, blackout or brownout if the
cause of such occurrence took place
within 100 feet of the described
premises.

. The following exclusion is added to Paragraph
B.2. Exclusions:

a. We will not pay for loss or damage arising
‘out of any act committed

(1) By or at the direction of any insured, and
(2) With the intent to cause a loss.

b. However, this exclusion will not apply to
deny payment to an innocent co-insured
who did not cooperate in or contribute to
the creation of the loss if

(1) The loss arose out of a pattern of
criminal domestic violence; and

{2} The perpetrator of the loss Is criminally
prosecuted for the act causing the loss

c. If we pay a claim pursuant to Paragraph
B.2.b., our payment to the insured is limited
to that insured's insurable interest in the
property less any payments we first made
to a mortgagee or other party with a legal
secured interest in the property In no event
will we pay more than the Limit of
Insurance

. The following is added to Paragraph E.4. Legal
Action Against Us Property Loss Condition

The two-year period for legal action against us
is extended by the number of days between
the date the proof of loss ts filed with us and
the date we deny the claim in whole or in part

. Section II — Liability is amended as follows:
The term "spouse" is replaced by the following

Spouse or party to a civil union recognized under
Illinois law

. Section Ill — Common Policy Conditions ts
amended as follows’

1. The Paragraph A. Cancellation Common

Policy Condition is replaced by the following
A. Cancellation

1. The first Named Insured shown in the
Declarations may cancel this Policy by
mailing to us advance written notice of
cancellation

© Insurance Services Office, Inc., 2017

2. If this Policy has been in effect for 60

days or less, except as provided in
Paragraphs 8. and 9. below, we may
cancel this Policy by mailing written
notice of cancellation at least

a. 10 days before the effective date of
cancellation if we cancel for
nonpayment of premium, or

b. 30 days before the effective date of
cancellation if we cancel for any
other reason

. If this Policy has been tn effect for more

than 60 days, except as provided in
Paragraphs 8. and 9. below, we may
cancel this Policy only for one or more
of the following reasons.

a. Nonpayment of premium,

b. The Policy was obtained through a
material misrepresentation,

c. You have violated any of the terms
and conditions of the Policy,

d. The risk originally accepted has
measurably increased,

e, Certification to the Director of
Insurance of the loss of reinsurance
by the insurer which provided
coverage to us for all or a subsiantial
part of the underlying risk insured, or

f. A determination by the Director of
Insurance that the continuation of the
Policy could place us in violation of
the insurance laws of this State

If we cancel this Policy based on one or
more of the above reasons except for
nonpayment of premium, we will mail
written notice at least 60 days before the
effective date of cancellation When
cancellation is for nonpayment of
premium, we will mail written notice at
least 10 days before the effective date of
cancellation.

. We will mail our notice to you, together

with our reason for cancellation, at your
last mailing address known to us Proof
of mailing will be sufficient proof of
notice

BP 01 540118

 
 

~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 70 of 118 PagelD #:74

BP 01 5401 18

. Notification of cancellation will also be

sent to your broker, if known, or agent of
record, if known, and to the mortgagee
or lienholder listed on the Policy

. Notice of cancellation will state the

effective date of cancellation The polcy
period will end on that date

. If this Policy is cancelled, we will send

the first Named Insured any premium
refund due If we cancel, the refund will
be pro rata. If the first Named Insured
cancels, the refund may be less than
pro rata The cancellation will be
effective even if we have not made or
offered a refund

. Real Property Other Than Residential

Properties Occupied By Four
Families Or Less

The following applies only if this Policy
covers real property other than
residential property occupied by four
families or less’

If any one or more of the following
conditions exists at any building that is
Covered Property in this Policy, we may
cancel this Policy by mailing to you
written notice of cancellation, by both
certified and regular mail, if

a. After a fire loss, permanent repairs to
the building have not started within
60 days of satisfactory adjustment of
loss, unless the delay is due te a
labor dispute or weather conditions

b. The building has been unoccupied
60 or more consecutive days. This
does not apply to

(1) Seasonal unoccupancy, or

(2) Buildings under repair,
construction or reconstruction, tf
properly secured against
unauthorized entry.

c. The building has:
(1) An outstanding order to vacate,

(2) An outstanding demolition order,
or

(3) Been declared unsafe = in
accordance with the law

d. Heat, water, sewer service or public
lighting have not been connected to
the building for 30 consecutive days
or more

© Insurance Services Office, Inc , 2017

The Policy will terminate 10 days
following receipt of the written notice by
the Named Insured(s)

. Residential Properties Occupied By

Four Families Or Less

The following apples if this Policy
covers residential properties occupied
by four families or less

lf this Policy has been in effect for 60
days, or if this is a renewal policy, we
may only cancel this Policy for one or
more of the following reasons

a. Nonpayment of premium,

b. The Policy was obtained by
misrepresentation or fraud, or

c. Any act that measurably increases
the risk originally accepted

If we cancel this Policy based on one or
more of the above reasons except for
nonpayment of premium, we will mail
written notice at least 30 days before the
effective date of cancellation When
cancellation ts for nonpayment of
premium, we will mail written notice at
least 10 days before the effective date of
cancellation

2. Paragraph H.1. Other Insurance Is replaced
by the foliowing’

H. Other Insurance
1. You may have other insurance subject

to the same plan, terms, conditions and
provisions as the insurance under this
Coverage Form If you do, we will pay
our share of the covered loss or
damage Our share is the proportion
that the applicable Limit of Insurance
under this Coverage Form bears to the
Limits of Insurance of all insurance
covering on the same basis

. If there is cther insurance covering the

same loss or damage, other than that
described in 1. above, we will pay only
for the amount of covered loss or
damage in excess of the amount due
from that other insurance, whether you
can collect on it or not But we will not
pay more than the applicable Limit of
Insurance of Section | — Property

Page 3 of 6

 
3. The following paragraph is added to the
Common Policy Conditions:

M. Nonrenewal

1.

Page 4 of 6

If we decide not to renew or continue
this Policy, we will mail you written
notice, stating the reason for
nonrenewal Proof of mailing will be
sufficient proof of notice

. Except as provided in Paragraph 6.

below, we will mail you notice of
nonrenewal at least 60 days before the
end of the policy period

If we offer to renew or continue and you
do not accept, this Policy will terminate
at the end of the current policy period
Failure to pay the required renewal or
continuation premium when due shall
mean that you have not accepted our
offer

lf we fai! to mail proper written notice of
nenrenewal and you obtain other
Insurance, this Policy will end on the
effective date of that insurance

The following provision applies to
policies other than those described in
Paragraph 6.:

Notification of nonrenewal will also be
sent to your broker, if known, or agent of
record, if known, and the mortgagee or
lienholder listed on the Policy

. The following provision applies only if

this Policy covers residential properties
occupied by four families or less.

a. If this Policy has been issued to you
and in effect with us for five or more
years, we may not fail to renew this
Policy unless.

(1) The Policy was obtained by
misrepresentation or fraud and
we mail you notice of nonrenewal
at least 30 days before the end of
the policy period as provided in 1.
above,

(2) The risk orginally accepted has
measurably Increased and we
mail you notice of nonrenewal at
least 30 days before the end of
the policy period as provided in 1.
above, or

(3) You received 60 days’ notice of
our intent not to renew as
provided in 1, above

© Insurance Services Office, Inc , 2017

b. If this Policy has been issued to you
and in effect with us for less than five
years, we may nat fail te renew this
Policy unless you received 30 days’
notice as provided in 1. above

c. Notification of nonrenewal will also
be sent to your broker, if known, or
agent of record, if known, and to the
last known mortgagee or lienholder

d. The nonrenewal shall not become
effective until at least 30 days from
the proof of mailing date of the notice
to you

E. The following changes apply only to Information
Security Protection Endorsement BP 15 07 if it Is
attached to this Policy

1. Paragraph (2) of Insuring Agreement d.
Security Breach Liability ts replaced by the
following.

(2) We will pay for "defense expenses" as a
result of a "claim" in the form of a
"reguiatory proceeding” first made
against the insured during the "policy
period" or during the applicable
Extended Reporting Period, in response
to a “wrongful act" or a series of
"interrelated wrongful acts" covered
under Paragraph d.(1).

2. The following is added ito the Defense And
Settlement Provision under Paragraph E.:

3, \f we initially defend an insured or pay for

an insured's defense but later determine
that the claim(s) is (are) not covered under
this insurance, we will have the right to
reimbursement fer the defense costs we
have incurred

The righi to reimbursement for the defense
costs under this provision will only appfy to
defense costs we have incurred after we
notify you in writing that there may not be
coverage, and that we are reserving our
rights to terminate the defense and seek
reimbursement for defense costs

3. The following is added to Exclusion m. under
Paragraph L:

However, Paragraphs (1), (2) and (3) shall
not apply to loss resulting from a “hostile
fire" if, and to the extent, loss resulting from
any "claim" is based upon, attributable to or
arising out of heat, smoke or fumes.

BP 01 54 01 18

 
4, Paragraph 2. Supplemental Extended
Reporting Period under Paragraph N. “wrongful act" or the first of a series
Extended Reporting Periods is replaced by of “interrelated wrongful acts" which
the following occurred on or after the Retroactive

2. Supplemental Extended Reporting Date, if any, shown in the Schedule

{2) The "claim" arose out of either a

Period

a. You will have the right to purchase a
Supplemental Extended Reporting
Period from us tf.

(1) This Endorsement is cancelled or
nonrenewed for any reason, or

(2) We renew or replace this
Endorsement with insurance that:

(a) Has a Retroactive Date later than
the date shown in the Schedule
of this Endorsement for either
Insuring Agreement d. Security
Breach Liability or g. Web Site
Publishing Liability. However, the
Supplemental Extended
Reporting Period will only be
provided for the — insuring
agreement for which our renewal
or replacement endorsement has
a Retroactive Date later than the
date shown in the Schedule of
this Endorsement, or

{b) Does not apply to "wrongful acts"
on a claims-made basis for either
Insuring Agreement d. Security
Breach Liability or g. Web Site
Publishing Liability However, the
Supplemental Extended
Reporting Period will anly be
provided for the — insuring
agreement for which our renewal
or replacement endorsement
does not apply to "wrongful acts"

and before the end of the "policy
period".

d. You must give us a written request for
the Supplemental Extended Reporting
Period within 30 days after the end of
the "policy period" or the effective date
of cancellation, whichever comes first

e. The Supplemental Extended Reporting
Period will not go into effect unless you
pay the additional premium in full within
30 days of tendering your request for
the Supplemental Extended Reporting
Period to us Once in effect, the
Supplemental Extended Reporting
Period may not be cancelled

f. We will determine the additional
premium in accordance with our rules
and rates In doing so, we may take into
account the following’

(1) The exposures insured,

(2) Previous types and amounts of
insurance,

(3) Limit of-Insurance available under
this Endorsement for future payment
of damages, and

(4) Other related factors.

The additional premium may not exceed
200% of the annual premium for this
Endorsement The premium for the
Supplemental Extended Reporting
Period will be deemed fully earned as of
the date it is purchased

 

on a claims-made basis

b. A Supplemental Extended Reporting
Period, as specified in Paragraph a.,

5. Paragraph H. Other Insurance under
Paragraph O. is replaced by the following

H. Other Insurance

BP 01 54 01 18

lasts one year and is available only for
an additional premium.

c. The Supplemental Extended Reporting
Period starts with the end of the Basic
Extended Reporting Period set forth in
Paragraph 1. It does not extend the
“policy pericd” or change the scope of
the coverage provided lt applies only to
“claims” to which the following appfies'

(1) The "claim" is first made and
reported to us during the
Supplemental Extended Reporting
Period, and

If any "loss" resulting from any "claim" Is
insured by any other valid policy, we shall
not be liable under this Endorsement for a
greater proportion of such “loss" than the
Information Security Protection Aggregate
Limit Of Insurance stated in the Schedule
bears to the total applicable limit of liability
of all valid and collectible insurance against
such "loss", unless such other insurance Is
purchased specifically to apply in excess of
the Information Security Protection
Aggregaie Limit Of Insurance stated in the
Schedule of this Endorsement

© Insurance Services Office, Inc , 2017 Page § of 6
Case: 1:21

Page 6 of 6

6. The definition of "defense expenses" in
Paragraph V. is replaced by the following

5. "Defense expenses" means payments

allocated to a specific "claim" we
investigate, settle or defend, for its
investigation, settlement or defense,
including

a. Fees and salaries of attorneys and
paralegals we retain.

b. Fees of attorneys an insured retains
when, by our mutual agreement or court
order {or when required by
administrative hearing or proceeding),
an insured is given the right to retain
defense counsel to defend against a
"claim"

c. All other Itigation or administrative
hearing expenses, including fees or
expenses of expert witnesses hired
either by us or by the defense attorney
retained by an insured

d. Reasonable expenses incurred by an
insured at our request to assist us in the
investigation or defense of the "claim",
including actual loss of earnings up to
$250 a day because of time off from
work

e. Costs taxed against an insured in the
"suit

Cv-03785 Document #: 1-1 Filed: 07/15/21 Page 73 of 118 PagelD #:77

© Insurance Services Office, Inc , 2017

“Defense expenses" does not include
salaries and expenses of our "employees"
or an insured'’s “employees” (other than
those described in Paragraph d. above).

7. Paragraph d. of the definition of "loss" in
Paragraph V. is replaced by the following’

d. With respect to Insuring Agreements d.

Security Breach Liability and g. Web Site
Publishing Liability. -

Compensatory damages, settlement
amounts and costs awarded pursuant to
judgments or settlements

"Loss" does not include’

(1) Civil or criminal fines or penalties
imposed by law,

{2) Punitive or exemplary damages,

(3) The multiplied portion of multiplied
damages,

{4) Taxes:
(5) Royalties,
(6) The amount of any disgorged profits, or

(7) Matters that are uninsurable pursuant to
law,

BP 01 54 01 18

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 74 of 118 PagelD #:78

BUSINESSOWNERS
BP 04 17 0110

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EMPLOYMENT-RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

The following exclusion ts added to Paragraph B.1. (2) The spouse, child, parent, brother or
Exclusions — Applicable To Business Liability sister of that person as a consequence
Coverage in Section II — Liability: of “bodily injury" or "personal and adver-
This insurance does not apply to "bodily in- meng ae to that Piated at whom ‘den
jury" or "personal and advertising injury" to: of the employment-related practices de-
scribed in Paragraph (a), (b) or (c)
(1) A person arising out of any: above is directed.
(a) Refusal to employ that person; This exclusion applies:
(b) Termination of that person's em- (1) Whether the injury-causing event de-
ployment; or scribed in Paragraph (a), (b) or (c)
(c) Employment-related practices, poli- above occurs before employment, dur-
cles, acts or omissions, such as co- ing employment or after employment of
ercion, demotion, evaluation, reas- that person;
signment, discipline, defamation, (2) Whether the insured may be liable as an

tion or malicious prosecution § di-

rected at that person, or _ (3) To any obligation to share damages with

or repay someone else who must pay
damages because of the injury.

BP 04 17 0110 © Insurance Services Office, Inc., 2009 Page 1 of 1

Oo

 
- Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 75 of 118 PagelD #:79

POLICY NUMBER.

BUSINESSOWNERS
BP 04 30 07 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PROTECTIVE SAFEGUARDS

This endorsement modifies insurance provided under the following.

BUSINESSOWNERS COVERAGE FORM

SCHEDULE

 

Premises | Building Protective Safeguards
Number Number Symbols Applicable

Description Of "P-9" lf Applicable

 

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations

 

 

A. The following is added to the Property General
Conditions in Section | — Property:

Protective Safeguards

1. As a condition of this insurance, you are
required to maintain the protective devices or
services listed in the Schedule above.

2. The protective safeguards to which this
endorsement applies are identified by the
following symbols.

a. "P-1" Automatic Sprinkler System,
including related supervisory services.

Automatic Sprinkler System means:

(1) Any automatic fire protective or
extinguishing system, including
connected:

(a) Sprinklers and discharge nozzles;
(b) Ducts, pipes, valves and fittings;

{c) Tanks, their component parts and
supporis, and

(d) Pumps and private fire protection
mains

BP 04 30 07 13

(2) When supplied from an automatic fire
protective system:

(a} Nonautomatic fire protective
systems; and

(b) Hydrants, standpipes and outlets.

b. "P-2" Automatic Fire Alarm, protecting
the entire building, that is.

(1) Connected to a ceniral station; or

(2) Reporting to a public or private fire
alarm station

c. "P-3" Security Service, with a recording
system or watch clock, making hourly
rounds covering the entire building, when
the premisés are not in actual operation.

d. "P-4" Service Contract, with a privately
owned fire department providing | fire
protection service to the described
premises

e. "P-5" Automatic Commercial Cooking
Exhaust And Extinguishing System,
installed on cooking appliances and having
the following components’

(1} Hood,

© Insurance Services Office, Inc., 2012 Page 1 of 2

 
Page 2 of 2

‘Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 76 0f 118 PageID #80

(2) Grease removal device;
(3) Duct system, and

(4) Wet chemical fire = extinguishing
equipment.

f. "P-9", the protective system described in
the Schedule.

B. The following is added to Paragraph B.

Exclusions in Section | — Property:

We will not pay for loss or damages caused by or
resulting from fire if, prior to the fire, you.

1. Knew of any suspension or impairment in any
protective safeguard listed in the Schedule
above and failed to notify us of that fact; or

© Insurance Services Office, Inc., 2012

2. Failed to maintain any protective safeguard
listed in the Schedule above, and over which
you had control, in complete working order.

If part of an Automatic Sprinkler System or
Automatic Commercial Cooking Exhaust And
Extinguishing System is shut off due to breakage,
leakage, freezing conditions or opening of
sprinkler heads, notification to us will not be
necessary if you can restore full protection within
48 hours

BP 04 30 07 13

 
POLICY NUMBER’ BUSINESSOWNERS
BP 04 98 07 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EMPLOYEE BENEFITS LIABILITY COVERAGE

THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

 

 

 

 

 

 

 

 

 

SCHEDULE
Employee Benefits Program:
Limit Of Insurance Deductible
Each Employee Aggregate (Each Employee) Premium
$ $ $ $
Retroactive Date:
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

 

A. Section II — Liability is amended as follows {b) Our right and duty to defend end

1. The following 1s added to Paragraph A. when we have used up the
Coverages: applicable Limit of Insurance in the
Coe payment of judgments or
Coverage — Employee Benefits Liability settlements
a. Insuring Agreement No other obligation or liability to pay
(1) We will pay those sums that the insured sums or perform acts or services is
becomes legally obligated to pay as covered unless explicitly provided for
damages because of any act, error or under Supplementary Payments.
omission, of the insured, or of any other (2) This insurance applies to damages only
person for whose acts the insured is if
legally liable, to which this insurance . .
applies. We will have the right and duty (a} The act, error or omission is
to defend the insured against any “suit” negligently commitied | in__ the
seeking those damages. However, we administration , of your "employee
will have no duty to defend the insured benefit program”;
against any “suit" seeking damages to {b) The act, error or omission did hot
which this insurance does not apply We fake place before the Retroactive
may, at our discretion, investigate any Date, if any, shown in the Schedule
report of an act, error or amission and nor after the end of the policy period;
seitie any "claim" or "suit” that may and
result, But

(a) The amount we will pay for damages
is limited as described in Paragraph
4, of this endorsement; and

BP 04 98 07 13 © Insurance Services Office, Inc., 2012 Page 1 of 6

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 78 of 118 PagelD #:82

(3)

(4)

{c) A "claim" for damages, because of
an act, error or omission, is first
made against any insured, in
accordance with Paragraph a.{3)
below, during the policy period or an
Extended Reporting Period we
provide under Paragraph 6. of this
endorsement.

A "claim" seeking damages will be
deemed to have been made at the
earlier of the following times:

(a) When notice of such "claim" is
received and recorded by any
insured or by us, whichever comes
first; or

(b) When we make settlement in
accordance with Paragraph a.(1)}
above.

A "claim" received and recorded by the
insured within 60 days after the end of
the policy period wil! be considered to
have been received within the policy
period, if no subsequent policy is
available to cover the "claim".

All "claims" for damages made by an
“employee” because of any act, error or
omission, or a series of related acts,
errors or omissions, including damages
claimed by such  “employee's"
dependents and beneficiaries, will be
deemed to have been made at the time
the first of those “claims" is made
against any insured.

b, Exclusions
This insurance does not apply to:

(1)

(2)

(3)

Page 2 of 6

Dishonest, Fraudulent, Criminal Or
Malicious Act

Damages arising out of any intentional,
dishonest, fraudulent, criminal or
malicious act, error or omission
committed by any insured, including the
willful or reckless viclation of any
statute.

Bodily Injury, Property Damage Or
Personal And Advertising Injury

"Bodily injury”, "property damage” or
“oersonal and advertising injury”

Failure To Perform A Contract

Damages arising out of failure of
performance of contract by any insurer

© Insurance Services Office, Inc., 2012

(4)

(5)

(6)

47)

(8)

(9)

(10)

Insufficiency Of Funds

Damages arising out of an insufficiency
of funds to meet any obligations under
any plan included in the "employee
benefit program".

Inadequacy Of Performance Of
Investment/Advice Given With
Respect To Participation

Any "claim" based upon:
(a) Failure of any investment to perform;

(b) Errors in providing information on
past performance of investment
vehicies, or

(c) Advice given to any person with
respect to that person's decision to
participate or not to participate in any
plan included in the “employee
benefit program".

Workers' Compensation And Similar
Laws

Any “claim” arising out of your failure to
comply with the mandatory provisions of
any workers' compensation,
unemployment compensation insurance,
social security or disability benefits law
or any similar law.

ERISA

Damages for which any insured is liable
because of liability imposed on a
fiduciary by the Employee Retirement
Income Security Act of 1974, as now or
hereafter amended, or by any similar
federal, state or local laws

Available Benefits

Any "claim" for benefits to the extent that
such benefits are available, with
reasonable effort and cooperation of the
insured, from the applicable funds
acerued or other collectible insurance.

Taxes, Fines Or Penalties

Taxes, fines or penalties, including
those imposed under the Internal
Revenue Code or any similar state or
local law.

Employment-related Practices

Damages arising out of wrongful
termination of employment,
discrimination or other employment-
related practices

BP 04 98 07 13

 
2. For the purposes of the coverage provided by
this endorsement:

All references to Supplementary Payments
are replaced by Supplementary Payments
and Employee Benefits Liability.

Paragraphs f.4{1){b), (2) and = £.(3)
Coverage Extension — Supplementary
Payments do not apply.

3. For the purposes of the coverage provided by
this endersement, Paragraph C.2. Who Is An
Insured Js replaced by the following.

2.

Each of the following is also an insured’

a. Each of your "employees" who is or was
authorized to administer your "employee
benefit program”.

b. Any persons, organizations or
"employees" having proper temporary
authorization to administer your
"amployee benefit program" if you die,
but only until your legal representative is
appointed.

c. Your legal representative if you die, but
only with respect to duties as such. That
representative will have all your rights
and duties under this endorsement

4, For the purposes of the coverage provided by

this endorsement, Paragraph D. Liability And

Medical Expenses Limits Of Insurance is
replaced by the following.

a.

BP 04 98 07 13

Limits Of Insurance

(1} The Limits Of Insurance shown in the
Schedule and the rules below fix the
most we will pay regardless of the
number of

(a) Insureds;
{b) "Claims" made or "suits" brought;

(c) Persons or organizations making
"claims" or bringing "suits";

(d) Acts, errors or omissions; or

(e) Benefits included in your “employee
benefit program".

(2} The Aggregate Limit is the most we will
pay for all damages because of acts,
errors or omissions negligentiy
committed in the "administration" of your
“employee benefit prograrn”

© Insurance Services Office, Inc , 2012

{3} Subject to the Aggregate Limit, the Each
Employee Limit is the most we will pay
for all damages sustained by any one
"employee", including damages
sustained by such "employee's"
dependents and beneficiaries, as a
result of:

(a} An act, error or omission; or

(b) A seres of related acts, errors or
omissions;

negligently committed in the
"administration" of your "employee
benefit program".

However, the amount paid under this
endorsement shall not exceed, and will
be subject to, the limits and restrictions
that apply to the payment of benefits in
any plan included in the "employee
benefit program".

The Limits of Insurance of this endorsement
apply separately to each consecutive
annual period and to any remaining period
of less than 72 months, starting with the
beginning of the policy period shown in the
Declarations of the policy to which this
endorsement is attached, unless the policy
period is extended after issuance for an
additional period of less than 12 months. In
that case, the additional period will be
deemed part of the last preceding period for
purposes of determining the Limits of
Insurance

b. Deductible

(1) Our obligation to pay damages on
behalf of the insured applies only to the
amount of damages in excess of the
deductible amount stated in the
Schedule as applicable ito Each
Employee. The Limtts of Insurance shall
not be reduced by the amount of this
deductible

(2} The deductible amount stated in the
Schedule applies to all damages
sustained by any one "employee",
including such "employee's" dependenis
and beneficiaries, because of all acts,
errors or omissions to which _ this
insurance applies

Page 3 of 6

 
(3} The terms of this insurance, including
those with respect to:

(a) Our right and duty to defend any
"suits" seeking those damages; and

(b)} Your duties, and the duties of any
other involved insured, in the event
of an act, error or omission, or
"claim";

apply irrespective of the application of

the deductible amount.

(4) We may pay any part or all of the
deductible amount to effect settlement
of any "claim" or "suit" and, upon
notification of the action taken, you shall
promptly reimburse us for such part of
the deductible amount as we have paid.

5. For the purposes of the coverage provided by
this endorsement, Paragraph E.2. Duties In
The Event Of Occurrence, Offense, Claim
Or Suit is replaced by the following.

2. Duties In The Event Of An Act, Error Or
Omission, Or Claim Or Suit

a. You must see to it that we are notified
as soon as practicable of an act, error or
omission which may result in a "claim"
To the extent possible, notice should
include:

(1) What the act, error or omission was —

and when it occurred, and

(2) The names and addresses of
anyone who may suifer damages as
a result of the act, error or omission.

b. If a "claim" is made or "suit" is brought
against any insured, you must:

{1} Immediately record the specifics of
the "claim" or "suit" and the date
received; and

{2} Notify us as soon as practicable.

You musi also see to it that we receive
written notice of the "claim" or "suit" as
soon as practicable

c. You and any other involved insured
must:

(1) Immediately send us copies of any
demands, notices, summonses or
legal papers received in connection
with the "claim" or "suit";

(2) Authorize us to obtain records and
other information,

(3) Cooperate with us in the
investigation or settlement of the
“claim" or defense against the "suit";
and

 

(4) Assist us, upon our request, in the
enforcement of any right against any
person or organization which may be
liable to the insured because of an
act, error or omission to which this
insurance may also apply.

d. No insured will, except at that insured’s
own cost, voluntarily make a payment,
assume any obligation or incur any
expense without our consent.

&. For the purposes of the coverage provided by
this endorsement, the following Extended
Reporting Period provisions are added.

Extended Reporting Period

a. You will have the right to purchase an
Extended Reporting Period, as described
below, if.

(1) This endorsement is canceled or not
renewed; or

(2) We renew or replace this endorsement
with insurance that.

{a) Has a Retroactive Date later than the
date shown in the Schedule of this
endorsement, or

(b) Does not apply to an act, error or
omission on a claims-made basis

b. The Extended Reporting Period-does not
extend the policy period or change the
scope of coverage provided It applies only
to "claims" for acts, errors or omissions that
were first committed before the end of the
policy period but not before the Retroactive
Date, if any, shown in the Schedule Once
in effect, the Extended Reporting Period
may not be canceled

c. An Extended Reperting Period of five years
is available, but only by an endorsement
and for an extra charge.

You musi give us a written request for the
endorsement within 60 days after the end of
the policy period The Extended Reporting
Period will not go Into effect unless you pay
the additional premium promptly when due.

We will determine the additional premium in
accordance with our rules and rates. In
doing so, we may take into account the

following:

(1} The "employee benefit programs”
insured;

(2) Previous types and amounts’ of
insurance;

Page 4 of 6 © Insurance Services Office, Inc., 2012 BP 04 98 07 13

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 81 of 118 PagelID#:85

{3) Limits of Insurance available under this
endorsement for future payment of
damages, and

(4) Other related factors.

The additional premium will not exceed
100% of the annual premium for this
endorsement.

The Extended Reporting = Period
endorsement applicable to this coverage
shall set forth the terms, not inconsistent
with this section, applicable to the Extended
Reporting Period, including a provision to
the effect that the insurance afforded for
“claims” first received during such period is
excess over any other valid and collectible
insurance available under policies in force
after the Extended Reporting Period.

d. If the Extended Reporting Period is in
effect, we will provide an Extended
Reporting Period Aggregate Limit of
Insurance described below, but only for
claims first recerved and recorded during
the Extended Reporting Period.

The Extended Reporting Period Aggregate
Limit of Insurance will be equal to the dollar
amount shown in the Schedule of this
endorsement under Limits of Insurance

Paragraph 4.a.(2) of this endorsement will
be amended ‘accordingly The Each
Employee Limit shown in the Schedule will
then continue to apply as set forth in
Paragraph 4.a.(3}.

7. For the purposes of the coverage provided by
this endorsement, the following definitions are
added to Paragraph F. Liability And Medical
Expenses Definitions:

a. "Administration" means:

(1) Providing information to "employees",
including their dependents and
beneficiaries, with respect to eligibility
for or scope of "employee benefit
programs",

(2) Handling records in connection with the

b. "Cafeteria plans" means plans authorized

by applicable law to allow employees to
elect to pay for certain benefits with pretax
dollars.

. "Claim" means any demand, or "suit", made

by an "employee" or an "employee's"
dependents and beneficiaries, for damages
as the result of an act, error or omission.

. "Employee benefit program" means a

program providing some or all of the
following benefits to "employees", whether
provided through a "cafeteria plan" or
otherwise:

(1) Group life insurance; group accident or
health insurance; dental, vision and
hearing plans; and flexible spending
accounts, provided that no one other
than an “employee” may subscribe to
such benefits and such benefits are
made generally available to those
"employees" who satisfy the plan's
eligibility requirements,

(2) Profit sharing plans, employee savings
plans, employee stock ownership plans,
pension plans and stock subscription
plans, provided that no one other than
an "employee" may subscribe to such
benefits and such benefits are made
generally available to all “employees”
who are eligible under the plan for such
benefits,

{3) Unemployment insurance, social
security benefits, workers’ compensation
and disability benefits;

{4) Vacation plans, including buy and sell
programs; leave of absence programs,
including military, maternity, family and
civil leave; tuition assistance plans;
transportation and health club subsidies;
and

(5) Any other similar benefits designated in
the Schedule or added thereto by
endorsement

8. For the purposes of the coverage provided by

 

BP 04 98 07 13

"employee benefit program", or

{3} Effecting, continuing or terminating any
"amployee's" participation in any benefit
included in the "employee benefit
program"

However, "administration" does not include
handling payreli deductions.

this endorsement, Paragraphs F.5. and F.78.
Liability And Medical Expenses Definitions
are replaced by the following:

5. "Employee" means a person actively
employed, formerly employed, on leave of
absence or disabled, or retired. "Employee"
includes a “leased worker". "Employee"
does not include a "temporary worker".

© Insurance Services Office, Inc , 2012 Page 5 of 6
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 82 of 118 PagelD #:86

18. "Suit" means a civil proceeding in which B. Section Ill — Common Policy Conditions is
damages because of an act, error or amended as follows:

omission to which this insurance applies For the purposes of the coverage provided by this
are alleged. "Suit" includes: endorsement, Paragraph 2. under H. Other
a. An arbitration proceeding in which such Insurance is replaced by the following’

damages are claimed and to which the 2. This Employee Benefits Liability insurance is
insured must submit or does submit with excess over any of the other insurance,

our consent; or whether primary, excess, contingent or on any
b. Any other alternative dispute resolution other basis’

proceeding in which puch damages ood That |s effective prior to the beginning of the

caine and to which the insure policy period shown in the Declarations of the

submits with our consent. policy to which this endorsement is attached
and that applies to an act, error or omission on
other than a claims-made basis, if:

a. No Reiroactive Date is shown in the
Schedule of this endorsement; or

b. The other insurance has a policy period
which continues after the Retroactive Date
shown in the Schedule of this endorsement.

Page 6 of 6 © Insurance Services Office, Inc., 2012 BP 04 98 07 13

 
BUSINESSOWNERS
BP 05 23 014 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED
ACTS OF TERRORISM

This endorsement modifies insurance provided under the following.

BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the
Businessowners Policy and apply to Property and
Liability Coverages’

A. CAP ON CERTIFIED TERRORISM LOSSES

"Certified act of terrorism" means an act that is
certified by the Secretary of the Treasury, in
accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
ferrerism pursuant to such Act The criteria
contained in the Terrorism Risk Insurance Act for
a "certified act of terrorism" include the following

1. The act resulted in insured losses in excess of
$5 milton in the aggregate, attributable to all
types of Insurance subject to the Terrorism
Risk Insurance Act, and ~

2. The act Is a violent act or an act that ts
dangerous to human life, property or
infrastructure and is committed by an individual
or individuals as part of an effort to coerce the
civilian population of the United States or fo
influence the policy or affect the conduct of the
United States Government by coercion.

If aggregate insured losses attributable to terrorist
acts certified under the Terrorism Risk Insurance
Act exceed $100 billion in a calendar year and we
have met our insurer deductible under the
Terrorism Risk Insurance Act, we shall not be
liable for the payment of any portion of the amount
of such losses that exceeds $100 billion, and in
such case insured losses up to that amount are
subjeci to pro rata allocation in accordance with
procedures established by the Secretary of the
Treasury.

. The terms and limitations of any terrorism

exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for loss or injury or damage that ts
otherwise excluded under this Policy.

BP 05 23 01 15 © insurance Services Office, Inc , 2015 Page 1 of 1

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 84 of 118 PagelD #:88

BUSINESSOWNERS
BP 05 42 07 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF PUNITIVE DAMAGES RELATED TOA
CERTIFIED ACT OF TERRORISM

This endorsement modifies insurance provided under the following.

BUSINESSOWNERS COVERAGE FORM

The following provisions are added to ithe
Businessowners Liability Coverage Form BP 00 06
and Section I! — Liability of the Businessowners
Coverage Form BP 00 03:

A. The following exclusion is added:
This insurance does not apply to
TERRORISM PUNITIVE DAMAGES

Damages arising, directly or indirectly, out of a
"certified act of terrorism" that are awarded as
punitive damages

B. The following definition is added

"Certified act of terrorism" means an act that is
certified by the Secretary of the Treasury, in
“accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
terrorism pursuant to such Act The criteria
contained in the Terrorism Risk Insurance Act for
a "certified act of terrorism" include the following:

1. The act resulted in insured losses In excess of
$5 million in the aggregate, attributable to all
types of insurance subject to the Terrorism
Risk Insurance Act, and

2. The act ts a violent act or an act that is
dangerous to human life, property or
infrastructure and is committed by an individual
or individuals as part of an effort to coerce the
civillan population of the United States or to
influence the policy or affect the conduct of the
United States Government by coercion.

Cc. The terms and limitations of any terronsm

exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for injury or damage that is otherwise
excluded under this Policy

BP 05 42 01 15 © Insurance Services Office, Inc , 2015 Page 1 of 1

 
 

BUSINESSOWNERS
BP 05 77 Gt 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FUNGI OR BACTERIA EXCLUSION (LIABILITY)

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

The following provisions are added to Section II -

Liability:

A. The following exclusion is added to Paragraph
B,1., Exclusions — Applicable To Business Li-
ability Coverage:

t. Fungi Or Bacteria

(1) "Bodily injury", "property damage" or
"personal and advertising injury” which
would not have occurred, in whole or in
part, but for the actual, alleged or

(2} Any loss, cost or expenses arising out of

the abating, testing for, monitoring,
cleaning up, removing, containing, treat-
ing, detoxifying, neutralizing, remediat-
ing or disposing of, or in any way re-
sponding to, or assessing the effects of,
"fungi" or bacteria, by any insured or by
any other person or entily.

This exclusion does not apply to any "fungi"
or bacteria that are, are on, or are con-
tained in, a good or product intended for

threatened inhalation of, ingestion of, bodily consumption.
or presonee of, any Tun: austere of, B. The following definition is added Paragraph F.
, gi" or bacteria watt : +
on or within a building or structure, in- Liability And Medical Expenses Definitions:
cluding its contents, regardless of 1. "Fungi" means any type or form of fungus,
whether any other cause, event, mate- including mold or mildew and any mycotoxins,
~ — tial or product contributed concurrently ~ spores, scents or by-products produced or re-

or in any sequence te such injury or leased by fungi.
damage.

BP 05 77 01 06 © ISO Properties, Inc., 2004 Page 1 of 1

Oo

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 86 of 118 PagelID#:90

BUSINESSOWNERS
BP 06 43 04 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ILLINOIS CHANGES —- DEFENSE COSTS

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

The following is added to Section II — Liability Para-
graph A. Coverages:

If we initially defend an insured or pay for an insured's
defense but later determine that the claim(s) is (are)
not covered under this insurance, we will have the
right to reimbursement for the defense costs we have
incurred.

The right to reimbursement for the defense costs
under this provision will only apply to defense costs
we have incurred after we notify you in writing that
there may not be coverage, and that we are reserving
our rights to terminate the defense and seek reim-
bursement for defense costs.

BP 06 43 04 06

© ISO Properties, Inc., 2005

Page 1 of 1

0

 
POLICY NUMBER:

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 87 of 118 PagelD #:91

BUSINESSOWNERS
BP 12 03 01 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
LOSS PAYABLE CLAUSES

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

SCHEDULE

 

Premises Number: Building Number:

 

Applicable Clause
(Indicate Paragraph A, B, C or D):

 

 

Description Of Property:
Loss Payee Name:

Loss Payee Address:

 

Premises Number: Building Number:

 

Applicable Clause
(Indicate Paragraph A, B, C or D):

 

 

Description Of Property:
Loss Payee Name:

Loss Payee Address:

 

Premises Number: Building Number:

 

Applicable Clause
(Indicate Paragraph A, B, C or D):

 

 

Description Of Property:
Loss Payee Name:

Loss Payee Address:

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

Nothing in this endorsement increases the applicable
Limit of Insurance. We will not pay any Loss Payee
more than their financial interest in the Covered Prop-
erty, and we will not pay more than the applicable
Limit of Insurance on the Covered Property.

The following is added to the Loss Payment Property
Loss Condition in Section I — Property, as shown in
the Declarations or in the Schedule:

A. Loss Payable Clause

For Covered Property in which both you and a
Loss Payee shown tn the Schedule or in the Dec-
farations have an insurable interest, we wiil:

1. Adjust losses with you; and

BP 12 03 0110 © Insurance Services Office, Inc., 2009 Page 1 of 2

 
2. Pay any claim for loss or damage jointly to you
and the Loss Payee, as interests may appear.

B. Lender's Loss Payable Clause

1. The Loss Payee shown in the Schedule or in
the Declarations is a creditor, including a mort-
gageholder or trustee, whose interest in that
Covered Property is established by such writ-
ten instruments as:

a. Warehouse receipts;

A contract for deed,

Bills of lading;

Financing statements; or

Mortgages, deeds of trust, or security
agreements.

2. For Covered Property in which both you and a
Loss Payee have an insurable interest:

a. We will pay for covered loss or damage to
each Loss Payee in their order of prece-
dence, as interests may appear.

b. The Loss Payee has the right to receive
loss payment even if the Loss Payee has
started foreclosure for similar action on the
Covered Property.

c. If we deny your claim because of your acts
or because you have failed to comply with

paos

- the terms of this policy, the Loss Payee will

still have the night to receive loss payment if
the Loss Payee:

(1) Pays any premium due under this policy
at our request if you have failed to do
80;

(2) Submits a signed, sworn proof of loss
within 60 days after receiving notice
from us of your failure to do so; and

(3) Has notified us of any change in owner-
ship, occupancy or substantial change
in risk known to the Loss Payee.

All of the terms of Section | — Property will
then apply directly to the Loss Payee.

d. If we pay the Loss Payee for any loss or
damage and deny payment to you because
of your acts or because you have failed to
comply with the terms of this policy:

(1) The Loss Payee's rights will be trans-
ferred to us to the extent of the amount
We pay; and

Page 2 of 2

© Insurance Services Office, Inc., 2009

~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 88 of 118 PagelD #:92

(2) The Loss Payee's right to recover the
full amount of the Loss Payee's claim
will not be impaired.

At our option, we may pay to the Loss
Payee the whole principal on the debt
plus any accrued interest. In this event,
you will pay your remaining debt to us.

3. If we cancel this policy, we will give written
notice to the Loss Payee at least:

a. 10 days before the effective date of cancel-
lation if we cancel for your nonpayment of
premium; or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason.

4. If we do not renew this policy, we will give
written notice to the Loss Payee at least 10
days before the expiration date of this policy.

. Contract Of Sale Clause

1. The Loss Payee shown in the Schedule or in
the Declarations is a person or organization
you have entered a contract with for the sale of
Covered Property,

2. For Covered Property in which both you and
the Loss Payee have an insurable interest, we
will:

a. Adjust losses with you; and

b. Pay any claim for loss or damage Jointly to
you and the Loss Payee, as interests may
appear.

3. The following is added to Paragraph H. Other
Insurance in Section Ill — Common Policy
Conditions:

For Covered Property that is the subject of a
contract of sale, the word "you" includes the
Loss Payee.

. Building Owner Loss Payable Clause

1. The Lass Payee shown in the Schedule or in
the Declarations is the owner of the described
building, in which you are a tenant.

2. We will adjust losses to the described building
with the Loss Payee. Any loss payment made
to the Loss Payee will satisfy your claims
against us for the owner's property.

3. We will adjust losses to tenant's improvements
and betierments with you, unless the lease
provides otherwise.

BP 1203 01 10

 

O
 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 89 of 118 PagelD #:93

POLICY NUMBER:

BUSINESSOWNERS
BP 1478 07 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF LOSS DUE TO BY-PRODUCTS OF
PRODUCTION OR PROCESSING OPERATIONS
(RENTAL PROPERTIES)

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

SCHEDULE

 

Premises Number

Building Number

Description Of Rental Unit

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

Section [ - Property is amended as follows:
A. The terms of this endorsement apply to the rental

BP 14 78 07 713

unit(s) described in the Schedule, and to the
building(s) in which such unit(s) are located,
including any contents of such unit(s) and
building(s}, all of which constitute the described
premises for the purpose of this endorsement.

. We will not pay for floss or damage to the
described premises, caused by or resulting from
smoke, vapor, gas or any substance released in
the course of production operations or
processing operations performed at the rental
unit(s) described in the Schedule. This exclusion
applies regardless of whether such operations
are:

1. Legally permitted or prohibited,

2. Permitted or prohibited under the terms of the
lease; or

3. Usual to the intended occupancy of the
premises

© Insurance Services Office, Inc., 2012

This exclusion does not apply to loss or damage
by fire or explosion that results from the release
of a by-product of the production or processing
operation.

. lf the loss or damage described in Paragraph B.

of this endorsement results in Business Income
loss or Extra Expense, there is no coverage for
such loss or expense under the Business Income
or Extra Expense Additional Coverages.

D. The conduct of a tenant's production or

processing operations will not be considered to
be vandalism of the rental premises regardless of
whether such operations are.

1. Legally permitted or prohibited;

2. Permitted or prohibited under the terms of the
lease; or

3. Usual to the intended occupancy of the
premises.

Page 1 of 1

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 90 of 118 PagelD#:94

BUSINESSOWNERS
BP 15 04 05 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — ACCESS OR DISCLOSURE OF
CONFIDENTIAL OR PERSONAL INFORMATION AND
DATA-RELATED LIABILITY — WITH LIMITED
. BODILY INJURY EXCEPTION :

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

A. Exclusion B.1.q. of Section II — Liability is
replaced by the following

This insurance does not apply to.

q. Access Or Disclosure Of Confidential Or
Personal Information And Data-related
Liability

{1) Damages, other than damages because
of "personal and advertising injury",
ansing out of any access io or
disclosure of any person's or
organization's confidential or personal

— Information, including patents, trade -
secrets, processing methods, customer
lists, financial information, credit card
information, health information er any
other type of nonpublic information, or

(2) Damages arising out of the loss of, loss
of use of, damage to, corruption of,
Inabuity to access, or inability to
manipulate electronic data.

This exclusion applies even if damages are
claimed for notification costs, credit
menitoring expenses, forensic expenses,
public relations expenses or any other loss,
cost or expense incurred by you or others
arising out of that which is described in
Paragraph (1) or (2) above

However, unless Paragraph (1) above
applies, this exclusion does not apply to
damages because of "bodily injury"

As used in this exclusion, electronic data
means information, facts or computer
programs stored as or on, created or used
on, or transmitted to or from computer
software {including systems and
applications software), on hard or floppy
disks, CD-ROMs, tapes, drives, cells, data
processing devices or any _ other
repositeries of computer software which are
used with — electronically controlled
equipment The term computer programs,
referred to in the foregoing description of
electronic data, means a set of related
electronic instructions which direct the
operations and functions of a computer or
device connected fo tt, which enable the
computer or device to receive, process,
store, retrieve or send data.

BP 15 04 05 14 © Insurance Services Office, Inc., 2013 Page 1 of 2

 
B. The following is added fo Paragraph B.1.p. This exclusion applies even if damages are
Personal And Advertising Injury Exclusion of claimed for notification costs, credit
Section II - Liability: monitoring expenses, forensic expenses,

This insurance does not apply to public relations expenses or any other loss,
a . cost or expense incurred by you or others
p. Personal And Advertising Injury arising out of any access to or disclosure of

"Personal and advertising injury" any person's or organization's confidential

Arising out of any access to or disclosure of or personal information
any person's or organization's confidential

or personal information, including patents, -

trade secrets, processing methods,

customer lists, financial information, credit

card information, health information or any

other type of nonpublic information

Page 2 of 2 © Insurance Services Office, Inc , 2013 BP 15 04 05 14

 
QUICK REFERENCE
BUSINESSOWNERS POLICY
READ YOUR POLICY CAREFULLY

BUSINESSOWNERS COVERAGE FORM — SECTION I - PROPERTY

A.

moog

Coverage

1. Covered Property

2. Property Not Covered

3. Covered Causes of Loss
4, Limitations

5, Additional Coverages

6. Coverage Extensions
Exclusions

Limits of Insurance
Deductibles

Property Loss Conditions

1. Abandonment

2. Appraisal

3. Duties in the Event of Loss or Damage
4. Legal Action Against Us
5. Loss Payment

6. Recovered Property

7. Resumption of Operations
8. Vacancy _
Property General Conditions

1. Control of Property

2. Mortgage Holders

3. No Benefit to Bailee

4. Policy Period, Coverage Territory
Optional Coverages

1. Outdoor Signs
2. Money and Securities
3. Employee Dishonesty
4, Equipment Breakdown Protection Coverage
Property Definitions
1. “Computer”
2. “Counterfeit”
3. “Electronic Data"
4, “Fungi”
5. “Manager”
6. “Member”
7. “Money”
8. “Operations”
9, “Period of Restoration”
10. “Pollutants”
11. “Securities”
12. “Specified Causes of Loss”
13. “Stock”
14. "Valuable Papers and Records”

BP7003{7-13}

Includes copyrighted material of ISO Properties, Inc. with its permission.

 

Beginning
on Page

24
24
24
24
24
27
27
27

28
28
28
28

29
29
29
31

32
32
32
32
32
32
32
32
32
33
33
33
33
33

Page 1 of 2

 
 

BUSINESSOWNERS COVERAGE FORM - SECTION II — LIABILITY
A. Coverages
1. Business Liability
2. Medical Expenses
B. Exclusions
1. Applicable to Business Liability Coverage
2. Applicable to Medical Expenses Coverage

3. Applicable to both Business Liability Coverage and Medical Expenses Coverage —

Nuclear Energy Liability Exclusion
C. Who Is An Insured
D. Liability and Medical Expenses Limits of Insurance
E. Liability and Medical Expenses General Conditions
1. Bankruptcy
2. Duties in the Event of Occurrence, Offense, Claim or Suit
3. Legal Action Against Us
4, Separation of Insureds
F. _—_Ltability and Medical Expenses Definitions
“Advertisement”
“Auto”
“Bodily Injury"
“Coverage Territory”
“Employee”
“Executive Officer”
“Hostile Fire”
“Impaired Property"
“insured Contract”
- 10. “Leased Worker” -
11. “Loading or Unloading”
12. “Mobile Equipment”
13. “Occurrence”
14. “Personal and Advertising Injury”
15. “Pollutants”
16. "Products — Completed Operations Hazard”
17. “Property Damage”
18. “Suit”
19. “Temporary Worker"
20. = “Volunteer Worker"
21, 9 “Your Product”
22. “Your Work”

PNOaPpwWnN >

©

BUSINESSOWNERS COVERAGE FORM - SECTION I!l - COMMON POLICY CONDITIONS

Cancellation

Changes

Concealment, Misrepresentation or Fraud
Examination of Your Books and Records

Inspections and Surveys

Insurance Under Two or More Coverages
Liberalization

Other Insurance

Premiums

Premium Audit

Transfer of Rights of Recovery Against Others To Us
Transfer of Your Rights and Duties Under This Policy

FACT TAMMIOD>P

BP7O03(7-13} Includes copyrighted material of ISO Properties, Inc. with its permission.

 

Beginning
on Page

34
36

36
42

42
44
45

45
46
46
46

46
46
46
46
47
47
47
AT
47
47
48
48
48
48
48
49
49
49
49
49
49
50

50
54
51
51
51
51
51
51
51
52
52
52

Page 2 of 2

 
~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 94 of 118 PagelID #98

BUSINESSOWNERS

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — LEAD

This endorsement modifies the insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

A. The following exclusion 1s added to Paragraph B. ~ (b)
Exclusions in Section II - Liability

B. EXCLUSIONS

This insurance dees not apply to:

Lead

1. “Bodily injury’, “property damage”, or

Claim or suit by or on behalf of a
governmenial authority for damages
because of testing for, abating, cleaning
up, removing, containing, — treating,
monitoring, detoxifying or neutralizing or
in any way responding to or assessing the
effects of “lead.”

“personal and advertising injury” arising, in B. The following definition is added to Paragraph F.
whole or in part, out of actual, alleged, Liability and Medical Expenses Limlts of
threatened or suspected inhalation of, Insurance in Section II — Liability:

ingestion of, or absorption of, exposure to, or “Lead” means lead in any form, whether in
presence of “lead.’ combination with, an ingredient of, or as a

2. Any loss, cost or expense arising, in whole or component of any substance or material.

in part, out of any: All other terms, conditions, exclusions and provisions
(a) Request, demand or order that any of the policy apply.

insured or others test for, abate, remove,
monitor, clean up, contain, treat, detoxify,
neutralize, or in any way respond to, or
assess the effects of “lead”; or

BP7135(8-08) Includes copyrighted material of ISO Properties, Inc. with its permission. Page 1 of 1

 
 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 95 of 118 PagelD #:99

BUSINESSOWNERS

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EQUIPMENT BREAKDOWN COVERAGE

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

A. The following is added to Paragraph A.3. Covered
Causes of Loss in Section | — Property:

Additional Coverage-- Equipment Breakdown

The term Covered Cause of Loss includes the
Additional Coverage Equipment Breakdown as
described and {limited below.

1. We will pay for direct physical damage to
Covered Property that is the direct result of an
“accident ” As used in this Additional Coverage,
“accident” means a fortuitous event that causes
direct physical damage to “covered equipment.”
The event must be one of the following:

a. mechanical breakdown, including rupture
or bursting caused by centrifugal force;

b. artificially generated electrical current,
including electric arcing, that disturbs
electrical devices, appliances or wires;

c. explosion of steam boilers, steam pipes,
-steam engines or steam turbines owned or
leased by you, or operated under your
control:

d. loss or damage to steam boilers, steam
pipes, steam engines or steam turbines
caused by or resulting fram any condition
or event inside such equipment; or

e. loss or damage to hot water boilers or other

water heating equipment caused by or
resulting from any condition or event inside
such bollers or equipment.

2. The following coverages also apply to the direct
result of an “accident.” These coverages do not
provide additional amounts of insurance.

a. Expediting Expenses

With respect to your damaged Covered

Property, we will pay the reasonable exira

cost to:

(1) make femporary repairs; and

(2) expedite permanent repairs or
permanent replacement.

The most we will pay for loss or expense
under this coverage is $50,000.

b. Hazardous Substances

We will pay for the additional cost to repair
or replace Covered Property because of
contamination by a “hazardous substance.”
This includes the additional expenses to
clean up or dispose of such property.

As used in this coverage, additional costs
mean those beyond what would have been
payable under this Equipment Breakdown
Coverage had no “hazardous substance”
been involved.

The most we will pay for loss, damage or
expense under this coverage, including
actual loss of Business Income you sustain
and necessary Extra Expense you incur, is
$50,000.

c. Service Interruption

(1) Any insurance provided for Business
Income or Extra Expense is extended
to apply to your loss, damage or
expense caused by ihe interruption of
utility services. The interruption must
result from an “accident” to equipment,
including overhead transmission lines,
thal 1s owned by a utility, landlord, a
landlord’s utility or other supplier who
provides you with any of the following
services: electrical power, waste
disposal, air conditioning, refrigeration,
heating, natural gas, compressed air,
water, steam, internet access,
telecommunications services, wide
area networks or data transmission.
The equipment must meet the
definition of “covered equipment”
except that it is not Covered Property.

(2) We will not pay for Business Income
you sustain that results from ihe
interruption of utility services during the
first 24 hours following the “accident.”
However, if the “period of restoration”
begins more than 24 hours after the
time of the direct physical damage for
Business Income, then that time period
will apply instead of the 24 hours
provided for in this paragraph.

BP7197 (8-08) Includes copyrighted material of ISO Properties, Inc. with its permission. Page 1 of 3

 
BP?197(8-08}

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 96 of 118 PagelD #:100

(3) The most we will pay in any “one
accident” for loss, damage or expense
under this coverage is the limit that
applies to Business Income or Extra
Expense.

d. Business Income and Extra Expense

Any insurance provided under this policy
for Business Income or Extra Expense is
extended to the coverage provided by this
endorsement.

The following is added to Paragraph B. Exclusions:
Equipment Breakdown Exclusions

All exclusions in the Businessowners Coverage
Form apply except as modified below and to the
extent that coverage Is specifically provided by this
Additional Coverage Equipment Breakdown.

The exclusions are modified as jallows:
a. The foliowing is added to Exclusion B.1.g.:

However, if electrical “covered equipment”
requires drying out because of Water as
described in g.(1) through g.(3) above, we
will pay for the direct expenses of such
drying out subject to the applicable Limit of
Insurance and deductible for Building or
Business Personal Property, whichever
applies.

b. As respects this endorsement only, the
next to the last paragraph in Exclusion
B.1.h. is deleted and replaced with the
following: ~

However, if excluded loss or damage, as
described in Paragraph (1) above results in
an “accident,” we will pay only for the loss,
damage or expense caused by such
“accident.”

c. As respects this endorsement only, the last
paragraph of Exclusion B.2.). is deleted
and replaced with the following:

But if an excluded cause of loss that is
listed in 2.1.(1) through (7) results in an
“accident,” we will pay for the loss, damage
or expense caused by that “accident.”

d. The following is added to Exclusions
B.2.m. and B.2.n:

We will also pay for direct physical loss or
damage caused by an “accident.”

2. We will not pay under this endorsement for

loss, damage or expense caused by or
resulting from:

a any defect, programming error,
programming limitation, computer virus,
malicious code, loss of data, loss of
access, loss of use, loss of functionality or
other condition within) or — involving
“electronic data” of any kind. But if an
“accident” results, we will pay for the
resulting loss, damage or expense caused
by that “accident”;

b. any of the following tests:

a hydrostatic, pneumatic or gas pressure
test of any boiler or pressure vessel, or an
electrical insulation breakdown test of any
type of electrical equipment,

c. misalignment, miscalibration, tripping off-
line, or any condition which can be
corrected by resetting, tightening, adjusting
or cleaning, or by the performance of
maintenance. But if an “accident” results,
we will pay for the resulting loss, damage
or expense caused by that “accident”;

d. change in temperature or humidity, whether
or not resulting from an “accident”; or

e. contamination by refrigerant resulting from
an “accident”.

With respect to Service Interruption coverage,
we will also not pay for an “accident” caused by
or resulting from: fire; lightning; windstorm or
hail; explosion (except as specifically provided
in A.1.c. above}; smoke; aircraft or vehicles;
rlot or civil commotion; vandalism; sprinkler
leakage; falling objects; weight of snow, ice or

sleet; freezing; collapse; flood or earth
movement.
With respect io Business Income, Extra

Expense and Service Interruption coverages,
we will also not pay for:

a. loss caused by your failure to use due
diligence and dispatch and all reasonable
means to resume business; or -

b. any increase in loss resulting from an
agreement between you and your customer
or supplier.

5. We will not pay under this endorsement for any

loss or damage to animals.

C. CONDITIONS

The following conditions are in addition to the
Conditions in the Businessowners Coverage Form.

1.

Includes copyrighted material of ISO Properties, Inc. with its permission.

Suspension

Whenever “covered equipment” ts found to be
in, or exposed to, a dangerous condition, any of
our representatives may immediately suspend
the insurance against loss frorn an “accident” to
that “covered equipment” This can be done by
mailing or delivering a written notice of
suspension to:

a, your last known address; or

b. the address where the
equipment” is located.

Once suspended in this way, your insurance
can be reinsiated only by an endorsement for
that “covered equipment.” If we suspend your
Insurance, you will get a pro rata refund of
premium for that “covered equipment” for the
period of suspension. But the suspension will
be effective even if we have not yet made or
offered a refund.

“covered

Page 2of3

 
BP7197(8-08)

 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 97 of 118 PagelD #:101

2. Jurisdictional Inspections

lf any property that is “covered equipment”
under this endorsement requires inspection to
comply with state or municipal boiler and
pressure vessel regulations, we agree to
perform such inspection on your behalf. We do
not warrant that conditions are safe or healthful.

3. Environmental, Safety and Efficiency
Improvements

If “covered equipment” requires replacement
due to an “accident,” we will pay your additional
cost to replace with equipment that Is better for
the environment, safer or more efficient than
the equipment being replaced.

However, we will not pay more than 125% of
what the cost would have been to replace with
like kind and quality. This condition does not
Increase any of the applicable limits. This
condition does not apply to any property to
which Actual Cash Value applies.

D. DEDUCTIBLE

As respects this endorsement only, paragraph D.1.
of the Businessowners Coverage Form ts deleted
and replaced with the following:

We will not pay for loss or damage in any “one
accident” until the amount of loss or damage
exceeds the Deductible shown in the Declarations.
We will then pay the amount of loss or damage in
excess of the Deductible up to the applicable Limit
of Insurance of Section | — Property.

E. The following definitions are added:

1. “Covered equipment”

a. “Covered equipment” means Covered
Properly:
(1) that generates, transmits or utilizes
energy, or

(2) which, during normal usage, operates
under vacuum or pressure, other than
the weight of its contents.

b. None of the following is “covered
equipment”:

{1} structure, foundation, cabinet,

compartment or air supported structure

or building;
(2) insulating or refractory material;

Includes copyrighted material of 1SO Properties, Inc. with its permission.

(3) sewer piping, buried vessels or piping,
or piping forming a part of a sprinkler or
fire suppression system;

(4) water piping other than  boller
feedwater piping, boiler condensate
return piping or water piping forming a
part of a refrigerating or air conditioning
system;

(5) “vehicle” or any equipment mounted on
a “vehicle”:

(6) satellite, spacecraft or any equipment
mounted on a satellite or spacecraft;

(7) dragline, excavation or construction
equipment;

(8) equipment manufactured by you for
sale; or

(9} “computer(s)” unless used to control or
operate “covered equipment.”

2. “Hazardous substance” means any substance
that is hazardous to health or has been
declared to be hazardous to health by a
governmental agency.

3. “One accident’ means: If an initial “accident”
causes other “accidents,” all will be considered
“one accident.” All “accidents” that are the
result of the same event will be considered
“one accident.”

4. “Vehicle” means, as respects this endorsement
ofily, any machine or apparatus that is used for
transportation or moves under its own power.
“Vehicle” includes, but is not limited to, car,
truck, bus, trailer, train, aircraft, watercraft,
forklift, bulldozer, tractor or harvester.

However, any property that is stationary,
permanently installed at a covered location and
that receives electrical power from an external
power source will not be considered a “vehicle.”

The most we will pay for loss, damage or expense
under this endorsement arising from any “one
accident” is the applicable Limit of Insurance in the
Declarations. Coverage provided under this
endorsement does not provide an additional
amount of insurance.

Page 3 of 3

 
‘Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 98 of 118 PagelD #:102

BUSINESSOWNERS

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXPANDED BUSINESSOWNERS EXTENSION ENDORSEMENT

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORMS

SECTION I - PROPERTY

With respect to coverage provided by this endorsement,
the provisions of the Businessowners Coverage Form
apply, unless modified by this endorsement. The
coverage provided by this endorsement applies
separately to each location for which this endorsement
is shown in the Declarations.

1. A. Coverage, 4. Limitations, c. is replaced by the
following:

c, For loss or damage by theft, the following types
of property are covered only up te the limits
shown.

(1) $5,000 for furs, fur garments and garments
trimmed with fur

(2) $5,000 for jewelry, watches, watch
movements, jewels, pearls, precious and
semi-precious stones, bullion, gold, silver,
platinum and other precious alloys or
metals. This limit does not apply to jewelry
and watches worth $100 or less per item.

(3} $5,000 for patterns, dies, molds and forms.

2. A. Coverage, 5. Additional Coverages, a. Debris
Removal, Paragraph (4), b. Preservation Of
Property, c. Fire Department Service Charge, f. c.
Business Income, Paragraph (2}(a), h. Pollutant
Clean Up And Removal, i. Civil Authority, j.
Money Orders And "Counterfeit Money”, k.
Forgery Or Alteration, Paragraph (4), I.
Increased Cost Of Construction, m. Business
Income From Dependent Properties, Paragraph
(1) and (5)(a), and o. Fire Extinguisher Systems
Recharge Expense, Paragraph (3) are replaced
by the following:

a. Debris Removal

(4) We will pay up to an additional $50,000 for
debris removal expense, for each location,
in any one occurrence of physical loss or
damage to Covered Property, if one or both
of the following circumstances apply.

(a) The total of the actual debris removal
expense plus the amount we pay for
direct physical loss or damage exceeds
the Limit of Insurance on the Covered
Property that has sustained loss or
damage.

b,

(b} The actual debris removal expense
exceeds 25% of the sum of the
deductible plus the amount that we pay
for direct physical loss or damage to
the Covered Property that has
sustained loss or damage.

Therefore, if Paragraphs (4)(a) and or
(4)(b) apply, our total payment for direct
physical loss or damage and debris
removal expense may reach but will never
exceed the Limit of Insurance of the
Covered Property that has sustained loss
or damage, plus $50,000

Preservation Of Property

If it is necessary te move Covered Property
from the described premises to preserve it from
loss or damage by a Covered Cause of Loss,
we will pay for any direct physical loss of or
damage to that property:

(1) While it is being moved or while temporarily
stored at another location; and

(2} Only if the loss or damage occurs within 60
days after the property is first moved.

Fire Department Service Charge

When the fire department is called to save or
protect Covered Property from a Covered Cause
of Loss, we will pay up to $25,000 fer service at
each premises described in the Declarations,
unless a different limit is shown in the
Declarations. Such limit is the most we will pay
Tegardless of the number of responding fire
departments or fire units, and regardless of the
number or type of services performed.

This Additional Coverage applies to your liability
for fire department service charges"

(1) Assumed by contract or agreement prior to
loss; or

(2) Required by local ordinance
Business Income
(2) Extended Business Income

(a) If the necessary suspension of your
“operations" produces a Business
Income loss payable under this policy,
we will pay for the actual loss of
Business Income you incur during the
period that

BP? 200(7-13} Includes copyrighted material of ISO Properties, Inc. with its permission Page 1 of 12

 
BP7200(7-13)

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 99 of 118 PagelD #:103

(i) Begins on the date property except
finished stock is actually repaired,
rebuilt or replaced and "operations"
are resumed; and

(ii} Ends on the earlier of:

i. The date you could restore
your "operations", with
Teasonable speed, to the level
which would generate the
Business Income amount that
would have existed if no direct
physical loss or damage had
occurred, or

ii. 90 consecutive days after the
date determined in Paragraph
{a){i) above, unless a greater
number of consecutive days Is
shown in the Declarations.

However, Extended Business Income does
not apply to loss of Business Income
incurred as a result of unfavorable business
conditions caused by the impact of the
Covered Cause of Loss in the area where
the described premises are located

h. Pollutant Clean Up and Removal

We will pay your expense to extract “pollutants”
from fand or water at the described premises if
the discharge, dispersal, seepage, migration,
release or escape of the “pollutants” is caused
by or results from a Covered Cause of Loss that
occurs during the policy period. The expenses
will be paid only if they are reported to us in
writing within 180 days of the date on which the
Covered Cause of Loss occurs

This Additional Coverage does not apply to
costs to tesi for, monitor or assess the
existence, concentration or effects of
“pollutants” But we will pay for testing which is
performed in the course of extracting the
“pollutants” from the land or water.

The most we will pay for each location under
this Additional Coverage ts $25,000 for the sum
of all such expenses arising out of Covered
Causes of Loss occurring during each separate
12 month period of this policy.

Civil Authority

When a Covered Cause of Loss causes damage
to property other than property at the described
premises, we will pay for the actual loss of
Business Income you sustain and necessary
Extra Expense caused by action of civil authority
that prohibits access to the described premises,
provided that both of the following apply:

(1) Access to the area’ immediately
surrounding the damaged property is
prohibited by civil authority as a result of
the damage, and the described premises
are within that area but are not more than
one mile from the damaged property; and

(2) The action of civil authority is taken in
response to dangerous physical conditions
resulting from the damage or continuation
of the Covered Cause of Loss that caused
the damage, or the action is taken to
enable a civil authority to have unimpeded
access to the damaged property.

Civil Authority Coverage for Business Income
will begin immediately after the time of the first
action of civil authority that prohibits access to
the described premises and will apply for a
period of up to four consecutive weeks from the
date on which such coverage began.

Civil Authority Coverage for necessary Extra
Expense will begin immediately after the time of
first action of civil authority that prohibits access
to the described premises and will end:

(1) Four consecutive weeks after the date of
that action; or

(2) When your Civil Authority Coverage for
Business Income ends;

whichever is later.

The definitions of Business Income and Extra
Expense contained in the Business Income and
Extra Expense Additional Coverages also apply
to this Civil Authority Additional Coverage. The
Civil Authority Additional Coverage is not
subject to the Limits Of Insurance of Section | —
Property.

Money Orders And "Counterfeit Money"

We will pay for loss resulting directly from your
having accepted in good faith, in exchange for
merchandise, "money" or services.

(1) Money orders issued by any post office
express company or bank that are not paid
upon presentation, or

(2) "Counterfeit money” that is acquired during
the regular course of business.

The most we will pay for any loss under this
Additional Coverage is $10,000.

Forgery Or Alteration

(4) The most we will pay for any loss in any
one occurrence, including legal expenses,
under this Additional Coverage is $25,000,
unless a higher Limit Of Insurance is shown
in the Declarations.

Ordinance or Law Coverage
(1) Application of Coverage(s)

The coverage(s} provided by this Additional
Coverage applies only if both (1}(a) and
(1}{) are satisfied and are then subject to
the qualifications set forth in (1){c).

(a) The ordinance or law:

(i) Regulates the demolition,
construction or repair of buildings, or
establishes zoning or land use
requirements at the described
premises; and

Includes copyrighted material of ISO Properties, Inc. with its permission. Page 2 of 12

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 100 of 118 PagelD #:104

(b)

(c}

(ii) Is in force at the time of loss.

But coverage under this endorsement
applies only in response to the
minimum requirements of the ordinance
or law. Losses and costs incurred in
complying with recommended actions
cr standards that exceed actual
requirements are not covered under
this endorsement.

The building sustains direct physical
damage:

(i} That is covered under this policy
and as a result of such damage,
you are required to comply with the
ordinance cor law, or

(ii} That is covered under this policy and
direct physical damage that is not
covered under this policy, and as a
result the building damage in its
entirety, you are required to comply
with the ordinance or law.

(iii) But if the damage is not covered
under this policy, and such damage
is the subject of the ordinance or
law, then there is no coverage
under this endorsement even if the
building has also sustained
covered direct physical damage.

In the situation described in (1)(b)(ii)
above, we will net pay the full amount
of loss otherwise payable under the
terms of (3) Coverage of this
Additional Coverage. Instead, we will
pay a proportion of such loss, meaning
the proportion that the covered direct
physical damage bears to the total
direct physical damage

However, if the covered direct physical
damage alone would have resulted in a
requirement to comply with the
ordinance or law, then we will pay the
full amount of loss otherwise payable
under terms of (3) Coverage of this
Additional Coverage.

(2) We will not pay under this Additional
Coverage for

BP? 200(7-13}

(a)

Enforcement of, or the compliance with,
any ordinance or law which requires the
demolition, repair, replacement,
reconstruction, remodeling or
remediation of property due to
contamination by “pollutants” or due to
the presence, growth, proliferation,
spread of any activity of “fungi”, wet rot
or dry rot; or

Includes copyrighted material of ISO Properties, Inc. with its permission.

(b} The

costs associated with the
enforcement of, or the compliance with
any ordinance or law which requires
any insured or others to test for,
monitor, clean up, remove, contain,
treat, detoxify or neutralize, or in any
way respond to, or assess the effects of
“pollutants”, “fungi”, wet rot or dry rot.

(3) Coverage

(a)

Coverage 1 — Coverage For Loss to
the Undamaged Portion of the

~ Building

(b)

(c)

With respect to the building that has
sustained covered direct physical
damage, we will pay under Coverage
(a) for the loss in value of the
undamaged portion of the building as a
consequence of a requirement to
comply with an ordinance or law that
requires demolition of undamaged parts
of the same building. This coverage is
included within the Limit Of Insurance
applicable to the covered building
property shown in the Declarations.
This is not additional insurance.

Coverage 2 — Demolition Cost
With respect to the building that has

sustained covered direct physical
damage, we will pay the cost to
demolish and clear the site of

undamaged parts of the same building,
as a consequence of a requirement to
comply with an ordinance or law that
requires demolition of such undamaged
property.

Paragraph £.5.d. Loss Payment
Property Loss Conditions does not
apply to the Demolition Cost.

Coverage 3 —- Increased Cost of
Construction Coverage

With respect to the building that has
sustained covered direct physical
damage, if replacement cost coverage
applies, we will pay the increased cost
fo repair or reconstruct damaged
portions of that building; and/or
reconstruct or remodel undamaged
portions of that building, whether or not
demolition is required; when the
increased cost is a consequence of a
requirement fo comply with the
minimum standards of the ordinance or
law. However,

Page 3 of 12

 
(i) This coverage applies only if the
restored or remodeled property is
intended for similar occupancy as
the current property, unless such
occupancy is not permitted by
zoning or land use ordinance or
law

(ii} We will not pay for the increased
cost of construction if the bullding is
not repaired, reconstructed or
remodeled.

(c)

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 101 of 118 PagelD #:105

(aa)The actual cash value of the
building at the time of loss, or

(bb)The Limtt Of Insurance
applicable to the covered
Building property

The most we will pay for covered
losses under Coverage 2 — Demolition
Cost is $25,000. The most we will pay
for covered losses under Coverage 3 —
Increased Cost Of Construction is
$25,000. These limits do not apply in
addition to any limit shown for this

Paragraph E.5.d. Loss Payment Property.
Loss Conditions does not apply to the
Increased Cost Of Construction Coverage

(4) Loss Payments
(a) All following loss payment provisions

coverage in the Declarations. Subject
to these limits of insurance the
following loss payment provisions
apply:

(4)(b) and (4}(¢) are subject to the
apportionment procedure set forth in
Section (1){c) of this Additional
Coverage.

(b) When there ts a loss in value of the

undamaged portion of the building to
which Coverage (3)(a) applies, the loss
payment for that building, including
damaged and undamaged portions, will
be determined as follows.

(i) If Replacement Cost Coverage
applies and the property is repaired
or replaced, on the same or
another premises, we will not pay
more for loss or damage to
Covered Property, including loss
caused by enforcement of an
ordinance or law, than the lesser
of.

(aa)The amount you actually spend
to repair, rebuild or reconstruct
the building, but not more than
the amount it would cost to
restore the building on the
same premises to the same
height, floor area, style and
comparable quality of the
original property insured; or

(bb}The Limit Of Insurance shown
in the Declarations as
applicable to the covered
building.

(iil) If Replacement Cost Coverage
applies and the property is not
repaired or replaced, or if
Replacement Cost Coverage does
not apply; we will not pay more for
loss or damage to Covered
Property, including loss caused by
enforcement of an ordinance or
law, than the lesser of:

(i) For Demolition Cost, we will not
pay more than the amount you
actually spend to demolish and
clear the site of the described
premises.

(ii) With respect fo the Increased Cost
Of Construction:

(aa)We will not pay for the
Increased Cost Of Construction:

(i) Until the property is
actually repaired or
replaced, at the same or
another premises; and

(li) Unless the repairs or
replacement is made as
soon as reasonably
possible after the foss or
damage, not to exceed two
years. We may extend this
period in writing during the
two years

(bb) the building is repaired or
replaced at the same premises,
or if you elect to rebuild at
another premises, the most we
will pay for the increased cost of
construction is the increases
cost of construction at the same
premises

(cc}If the ordinance or law requires
relocation to another premises,
the most we will pay for the
increased cost of construction
is the increased cost of
construction at the new
premises

(5) Under this Additional Coverage, we will not
pay for loss due to any ordinance or law that:

(a)

You were required fo comply with
before the loss, even if the building was
undamaged, and

 

{b) You failed to comply with

BP720Q(7-13) Includes copyrighted material of ISO Properties, Inc. with its permission. Page 4 of 12
(6) This Additional Coverage is not subject to
the terms of the Ordinance or Law
Exclusion, to the extent that such Exclusion
would conflict with the provisions of this
Additional Coverage

m. Business Income From Dependent Properties

(1) We will pay for the actual loss of Business
Income you sustain due to physical loss or
damage ai the premises of a dependent
property or secondary dependent property
caused by or resulting from any Covered
Cause Of Lass

However, this Additional Coverage does
not apply when the only loss at the
premises of a dependent property or a
secondary dependent property is loss or
damage io "electronic data", including
destruction or corruption of “electronic
data". If the dependent property or
secondary dependent property sustains
loss or damage to "electronic data" and
other property, coverage under this
Additional Coverage will not continue once
the other property is repaired, rebuilt or
replaced

The most we will pay under this Additional
Coverage is $25,000 at each described
premises due fo damage from a Covered
Cause Of Loss at any one dependent
property

(6) The coverage period for Business Income
under this Additional Coverage.

(a) Begins immediately after the time of
direct physical loss or damage caused
by or resulting from any Covered
Cause Of Loss at the described
premises of the dependent praperty or
secondary dependent property; and

o. Fire Extinguisher Systems Recharge Expense

(3) The most we will pay under this Additional
Coverage is $25,000 in any one
occurrence.

4. A. Coverage,

 

c. Insurance under this Extension for each
newly acquired location will end when
any of the following first occurs:

(1} This policy expires;
(2} 120 days expire after you acquire

or begin to construct the property;
or

(3) You report values to us
We will charge you additional premium

for values reported from the date you
acquire the property.

5. Additional Coverages is

amended by adding the following coverage:

Lock Replacement And Rekeying

We will pay the necessary expenses you incur
fo replace or rekey locks made necessary due
to theft or unauthorized copying of keys or any
other legitimate security concern.

This insurance does not apply to loss caused
by:

{1) Vandalism; or

{2) Wear and Tear.

The most we will pay under this Additional
Coverage during each policy period is $5,000.
Lock replacement and rekeying is not subject to
a deductible.

Spoilage Coverage

(+) This policy is extended to cover perishable
stock at the described premises owned by
you or by others that is in your care,
custody or control.

Perishable stock is defined as personal

property that is

{a) Maintained under controlled conditions
for its preservation, and

(b) Susceptible to loss or damage if the
controlled conditions change.

(2) For the purpose of this extension only, the
Covered Cause of Loss is defined as:

 

3. A. Coverage, 5. Additional Coverages, f.
Business Income is amended by the addition of
the following.

f. Business Income
(5) Newly Acquired Locations

a. You may extend your Business Income
Coverage to apply fo praperty at any
location you acquire other than at fairs
or exhibitions.

b. The most we will pay under this
Exiension, for the sum of Business
Income loss and Extra Expense
incurred, is $500,000 at each location,

(a) Breakdown or Contamination, meaning:

(i) Change in temperature or humidity
resulting from mechanical
breakdown or mechanical failure of
refrigerating, ccoling or humidity
control apparatus or equipment, but
only while such equipment or
apparatus is at the described
premises; or

(ii) Contamination by ihe refrigerant.

(b) Power Outage, meaning change in
temperature or humidity resulting from
complete or partial interruption of
electrical power, either on or off the
described premises, due to conditions
beyond your control.

BP? 200(7-13)

Includes copyrighted material of ISO Properties, Inc with its permission. Page 5of12
 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 103 of 118 PagelD #:107

(3)

(4)

(5)

(6)

(7)

BP7200(7-13)

For the purpose of this Additional Coverage
only, the following Exclusions are added:

We will not pay for loss or damage caused
by or resulting from:

(a) The disconnection of any refrigerating,
cooling, humidity control system from
the source of power.

(b) The deactivation of electrical power
caused by the manipulation of any
switch or other device used to control
the flow of electrical power or current.

(c) The inability of an Electrical Utility
Company or other power source to
provide sufficient power due to:

(i} Lack of fuel;
(ii}, Governmental order; or

(iii) Lack of generating capacity to meet
demand.

(d) Breaking of any glass that is a
permanent part of any refrigerating,
cooling or humidity controi unit

Conditions

The following condition applies in addition
to the Property Loss Conditions (as
modified in {a) above) and Property

General Conditions in Section | -
Property and Section Ill -— Common
Policy Conditions

Additional Condition - Refrigeration
Maintenance Agreements

You must maintain a_ refrigeration

maintenance or service agreement as
described below. If you do not maintain
this required agreement, the insurance
provided by this endorsement will be
automatically suspended at the location
involved.

A refrigeration maintenance agreement
means a written service contract, between
you and = the refrigeration service
organization, which provides for regular
periodic inspection of the refrigeration
equipment at the insured location, and the
servicing and repair of the equipment,
including emergency response at the
insured location

The mosi we will pay under this Additional
Coverage is $10,000 per any one
occurrence =‘ This limit does not apply in
addition to any limit shown for this coverage
in the Declarations.

This Additional Coverage, Spoilage, will not
increase the Limits of Insurance provided in
this policy

lf Petroleum Marketers Industry Extension,
form BP7148 applies, this Additional
Coverage does not apply.

Includes copyrighted material of ISO Properties, Inc. with its permission.

u. Arson And Theft Rewards

We will reimburse you for rewards paid by you
to any person or persons, other than you, your
officers, “managers”, your employees or your
active “members”, for information leading to an
arson or theft conviction in connection with a
covered loss to covered property resulting from
fire or theft.

The most we will pay under this Additional
Coverage is $10,000 per loss. This Is the most
we will pay regardless of the number of persons
who provided the information.

(1)

(2)

(3)

Water Back-Up And Sump Overflow

We will pay for direct physical Joss or
damage to Covered Property, covered
under Section | — Property, caused by or
resulting from:

(a) Water which backs up through or
overflows from a sewer or drain; or

(b) Water which overflows from a sump,
even if the overflow results from
mechanical breakdown of a sump
pump or its related equipment.

However, with respect to Paragraph (b)

above, we will not pay the cost of repatring

or replacing a sump pump or its related
equipment in the event of a mechanical
breakdown.

The coverage described in Paragraph (1) of
this Additional Coverage does not apply to
loss or damage resulting from.

(a) An insured'’s failure to keep a sump
pump or its related equipment in proper
working condition;

(b) An insured's failure to perform the
routine maintenance or repair
necessary to keep a sewer or drain free
from obstructions; or

(c) Sump pump failure which is caused by
or results from failure of power, unless
this policy is endorsed to cover power
failure affecting the described
premises.

With respect to the coverage provided
under this Additional Coverage, Exclusion
B.1.g. Water in Section | - Property is
replaced by the following:

g. Water

(1) Flocd, surface water, waves
{including tidal wave and tsunami),
tides, tidal water, overflow of any
body of water, or spray from any of
these, all whether or not driven by
wind (Including storm surge),

{2) Mudslide or mucflow;

(3) Water under the ground surface
pressing on, or flowing or seeping
through:

Page 6 of 12

 
 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 104 of 118 PagelD #:108

(4)

(5)

(6)

~ scheduled,

(a) Foundations, walls, floors or
paved surfaces;

{b) Basements, whether paved or
not; or

(c) Doors,
openings

Waterborne material carried or otherwise
moved by any of the water referred to in
Paragraph 1. or 3., or material carried or
otherwise moved by mudslide or mudflow.

This exclusion applies regardless of
whether any of the above, in Paragraphs
(1) through (4), is caused by an act of
nature or is otherwise caused. An example
of a situation to which this exclusion applies
is the situation where a dam, levee, seawall
or other boundary or containment system
fails in whole or in part, for any reason, to
contain the water

But if any of the above, in Paragraph g.(4)
through g.(4), results in fire, explosion or
sprinkler leakage, we will pay for the loss or
damage caused by that fire, explosion or
sprinkler leakage.

For the purposes of this Additional
Coverage, the term drain includes a roof
drain and related fixtures.

The most we will pay for this Additional
Coverage in any one annual policy period,
regardless of the number of locations
occurrences, accidents,
insureds or claims made is $10,000 for
Water Backup and Sump Overflow.

windows or other

w. Employee Dishonesty

(1)

(2)

BP7200(7-13)

We will pay for direct loss of or damage to
Business Personal Property and “money”
and “securities” resulting from dishonest
acts committed by any of your employees
acting alone or in collusion with other
persons (except you or your partner) with
the manifest intent to.

(a) Cause you to sustain loss or damage:
and alsa

(b) Obtain financial benefit {other than
salaries, commissions, fees, bonuses,
promotions, awards, profit sharing,
pensions or other employee benefits
earned in the normal course of
employment) for’

(i) Any employee; or
(ii) Any other person or organization.
We will not pay for loss or damage

(a) Resulting from any dishonest or
criminal act that you or any of your
partners or “members” commit whether
acting alone or in collusion with other
persons

Includes copyrighted material of ISO Properties, Inc with its permission,

(3)

(4)

(5)

(6)

(pb) Resulting from any dishonest act
committed by any of your employees
(except as provided in Paragraph (1),
“managers” or directors.

(i) Whether acting alone or = in
collusion with other persons; or

{iil) While performing services for you
or otherwise.

(c} The only proof of which as to its
existence or amount is.

(i) An inventory computation; or
(ii) A profit and loss computation.

Caused by an employee if the
employee had also committed theft or
any other dishonest act prior to the
effective date of this policy and you or
any of your partners, "members",
"managers", officers, directors or
trustees, not in collusion with the
employee, learned of that theft or
dishonesi act prior fo the policy period
shown in the Declarations.

The most we will pay under this Additional
Coverage for loss or damage in any one
occurrence is $25,000 This limit does not
apply in addition to any limit shown for this
coverage in the Declarations.

All loss or damage"

(a) Caused by one or more persons; or
(b} Involving a single act or series of acts;
is considered one occurrence.

if any loss is covered:

(a) Parily by this insurance, and

(b} Partly by any prior cancelled or
terminated insurance that we or any
affiliate had issued to you or any
predecessor in interest;

The most we will pay is the larger of the
amount recoverable under this insurance or
the prior insurance

We will pay only for loss or damage you
sustain through acts commitied or events
occurring during the Policy Period.
Regardless of the number of years this
policy remains in force or the number of
premiums paid, no Limit Of Insurance
cumulates from year to year or period to
period
This coverage is cancelled as to any
employee immediately upon discovery by
(a} You; or
(b) Any of your partners, “members”,
“managers”, officers or directors not in
collusion with the employee;
of any dishonest act committed by that

employee before or after being hired by
you.

(d)

Page 7 of 12

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 105 of 118 PagelD #:109

(7)

(8)

(9)

 

We will pay only for covered loss or
damage sustained during the policy period
and discovered no later than one year from
the end of the policy period

lf you (oar any predecessor in_ interest)
sustained loss or damage during the policy
period of any prior insurance that you could
have recovered under that insurance except
that the time within which to discover loss or
damage had expired, we will pay for it under
this coverage, provided.

(a) This coverage became effective at the
time of cancellation or termination of the
prior insurance; and

{b} The loss or damage would have been
covered by this coverage had it been in
effect when the acts or events causing
the loss or damage were committed or
occurred,

The insurance under Paragraph (8) above
is part of, not in addition to, the Limit Of
Insurance applying to this coverage and is
limited to the lesser of the amount
recoverable under:

{a) This coverage as of its effective date;

or
(b) The prior insurance had it remained in
effect.
Utility Services — Direct Damage
Coverage

(1)

(2)

(3)

BP7200(7-13}

We will pay for loss of or damage to
Covered Property caused by an interruption
in utility service to the described premises.
The interruption in utility services must
result from direct physical loss or damage
by a Covered Cause of Loss to the property
described in (3) below and located off the
described premises

Exception

Coverage under this Additional Coverage
for loss or damage to Covered Property
does not apply to loss or damage to
“alectrenic data", including destruction or
corruption of “electronic data”.

Utility Services

(a) Water Supply Property, meaning the
following types of property supplying
water to the described premises:

(i) Pumping stations; and
(ii) Water Mains.

(b) Communication Supply Property,
meaning property supplying
communication services, — including
telephone, radio, microwave = or
television services to the described
premises, such as

(i) Communication transmission lines,
including optic fiber transmission
lines;

{ti) Coaxial cables; and

(iii) Microwave radio relays except
satellites

Communication Supply Property does
not include overhead transmission
lines

(c) Power Supply Property, meaning the
following types of property supplying
electricity, steam or gas to the
described premises:

{i) Utility generating plants:
{ii) Switching stations;

(iii) Substations;

(iv) Transformers; and

(v} Transmission lines.

Power Supply Property does not
include overhead transmission lines.

{4) As used in this additional coverage, the
term transmission lines includes all lines
which serve to transmit communication
service or power, including lines which may
be identified as distribution lines.

(5) The most we will pay for loss or damage
under this Additional Coverage is $25,000
in any one occurrence’ This Additional
Coverage, Utility Services - Direct
Damage, will not increase the Limits Of
insurance provided by this policy. This limit
does not apply in addition to any limit
shown for this coverage in the Declarations

5. A. Coverage, 6. Coverage Extensions, a. Newly
Acquired Or Constructed Property, b. Personal
Property Off Premises, c. Outdoor Property, d.
Personal Effects, e. Valuable Papers And
Records, Paragraph (3), and f. Accounts
Receivable, Paragraph (2) are replaced by the
following:

a. Newly Acquired Or Constructed Property
(1) Buildings
If this policy covers Buildings, you may
extend that insurance to apply to:

(a) Your new buildings while being built on
the described premises, and

(b} Buildings you acquire at premises other
than the one described, intended for.

(i) Similar use as the building
described in the Declarations; or

(ii) Use as a warehouse.

The most we will pay for loss or damage
under this Extension is $1,000,000 at each
building.

Includes copyrighted material of ISO Properties, Inc. with its permission. Page 8 of 12

 
BP7200(7-13)

 

(2) Business Personal Property

(a) If this policy covers Business Personal
Property, you may extend — that
insurance to apply to:

(} Business Personal Property,
including such property that you
newly acquire, at any location you
acquire

(ii) Business = Personal Property,
including such property that you
newly acquire, located at your
newly constructed or acquired
buildings at the location described
in the Declarations; or

This Extension does not apply to personal
property that you temporarily acquire in the
course of installing or performing work on
such property or your wholesale activities

The most we will pay for loss or damage
under this Extension 1s $500,000 at each
premises.

(3) Period Of Coverage

With respect to insurance provided under
this Coverage Extension for Newly
Acquired Or Constructed Property,
coverage will end when any of the following
first occurs’

(a) This policy expires;

{b) 120 days expire after you acquire the
property or begin construction of that
part of the building that would qualify as
Covered Property; or

{c) You report values to us.

We will charge you additional premium
for values reported from the date you
acquire the property or begin
construction of that part of the building
that would qualify as Covered Property.

b. Personal Property Off Premises

You may extend the insurance that applies to
Business Personal Property to apply to covered
Business Personal Property, other than
“money” and “securities”, “valuable papers and
records” or accounts receivable, while it is in
the course of transit or temporarily at a
premises not described in the Declarations
The most we will pay for loss or damage under

this Extension is $50,000,
Outdoor Property

You may extend the insurance provided by this
policy to apply to your outdoor fences, radio
and television aniennas {including satellite
dishes), signs (other than signs attached to
buildings}, trees, shrubs and plants (other than
trees, shrubs or plants which are part of a
vegetated roof), including debris removal
expense, caused by or resulting from any of the
following causes of loss

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 106 of 118 PagelD #:110

 

{1) Fire;

{2) Lightning;

(3} Explosion;

(4) Riot or Civil Commotion;
(5) Aircraft or Vehicles:

(6) Windstorm or Hail;

(7) Smoke; or

(8} Vandalism.

The most we will pay for loss or damage under
this Extension is $25,000, but not more than
$1,000 for any one tree, shrub or plant. This
limit does not apply in addition to any limit
shown for Outdoor Signs coverage in the
Declarations.

Subject to all aforementioned terms and
limitations of coverage, this Coverage
Extension includes the expense of removing
from the described premises the debris of trees,
shrubs and plants which are the property of
others, except in the situation in which you are
a tenant and such property ts owned by the
landlord of the described premises.

Personal Effects

You may extend the insurance that applies to
Business Personal Property to apply to
personal effects owned by you, your officers,
your partners or “members”, your “managers” or
your employees, including temporary or leased
employees, This Extension does not apply to:

(1) Tools or equipment used in your business; or _
(2} Loss or damage by theft

if there is other insurance covering the same
loss or damage, we will pay only for the amount
of covered loss in excess of the amount due
from that other insurance. At our option any
loss covered under this Extension may be
adjusted with and payable to you.

The most we will pay for loss or damage under
this extension is $25,000 at each described
premises.

Valuable Papers And Records

(3) The most we will pay under this Coverage
extension for foss or damage to “valuable
papers and records” in any one occurrence
at the described premises is $50,000,
unless a higher Limit Of Insurance for
“valuable papers and records” is shown in
the Declarations

For “valuable papers and records” not at
the described premises, the most we will
pay is $25,000.

Accounts Receivable

(2) The most we will pay under this Coverage
Extension for loss or damage in any one
occurrence at the described premises is
$50,000, unless a higher Limit Of Insurance
for accounts receivable is shown in the
Declarations.

Includes copyrighted material of ISO Properties, Inc with its permission. Page 9 of 12

 
BP7200(7-13)

For accounts receivable not at the described
premises, the most we will pay is $25,000.

6. A, Coverage, 6. Coverage Extensions is amended
by adding the following coverage:

h. Money And Securities

(1) We will pay for loss of “money” and
“securities” used in your business while at a
bank or savings institution, within your living
quarters or the living quarters of your
partners or any employee {including a
temporary or leased employee) having use
and custody of the property, or while in the
custody of a person you have authorized to
have custody of the “money” or “securities”,
at the described premises, or in transit
between any of these places resulting
directly from:

(a} Theft, meaning any act of stealing;
(b) Disappearance; or
(c) Destruction

(2) In addition to the Limitations and Exclusions
applicable to Section 1 — Property, we will
not pay for loss:

(a) Resulting from accounting or
arithmetical errors or omissions,

{b) Due to the giving or surrendering of
property in any exchange or purchase,
or

(c) Of property contained in any "money"
operated device unless the amount of
“money” deposited in it is recorded by a
continuous recording instrument in the
device.

(3) Allloss:
(a} Caused by one or more persons; or

(6) Involving a single act or series of related
acts;

is considéred one occurrence.

(4) You must kéep records of all “money” and
“securities” so we can verify the amount of
any loss or damage

(5) in the event of loss or damage we will
determine the value as follows:

(a) “Money” at its face value; and

(b) “Securities” at their value at the close of
business on the day the loss is
discovered.

(6) The most we will pay under this Extension
for loss in any one occurrence is $10,000.
This limit does not apply in addition to any
limit shown for this coverage in the
Declarations

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 107 of 118 PagelD #:111

Premises Damage Resulting From Burglary or
Robbery

We will pay for loss or damage to the building at
the described premises caused by or resulting
from actual or attempted burglary or robbery if you
are legally obligated to pay such loss or damage
The most we will pay under this Extension is
$5,000 at each described premises.

Claims Data Expense

We will pay up to $10,000 for reasonable costs
you incur preparing loss data required by policy
conditions afier a covered property loss. This
includes the cost of taking inventory, making
appraisals and preparing other data to
determine the extent of your loss,

We will not pay for expenses or fees you incur
from public insurance adjusters or for expenses
related to claims not covered by this policy

Fine Arts

We will pay for loss or damage, including
breakage, fo your fine arts or fine arts of others
in your care, custody or control. For the
purpose of this Extension fine arts means
antiques or rare articles, including etchings,
pictures, statuary, marbles, bronzes, porcelains;
rare books; antique silver; rare glass,
manuscripts and other bona fide works of art of
rarity, historical value or ariistic merit

We will determine the value of the fine arts at
market value at the time of loss or damage.

In case of loss or damage to a pair or set, we
will pay you the full value of the pair or set and
you agree to surrender the remaining articles of
the set to us.

Our payment for loss or damage to fine arts of
others will only be for the account of the owner
of the property If other insurance exists for
loss or damage covered under this Extension,
whether it can be collected or not, this
Extension will not apply to that part of the Joss.

The most we will pay under this Extension is
$50,000.

7. C. Limits Of Insurance, 2. $1,000 limitation to
outdoor signs attached to buildings, is deleted.

8. The following is added to Section D. Deductibles.

4.

Includes copyrighted material of ISO Properties, Inc. with its permission.

With respect to the coverages provided by this
endorsement, we will not pay for loss or damage
In any one occurrence until the amount of loss or
damage exceeds $500 or the Property Deductible
shown on the Businessowners Declarations,
whichever is less. We will then pay the amount of
loss or damage in excess of $500 or the Property
Deductible shown on the Businessowners
Declarations, whichever is less, up to the
applicable Limit of Insurance.

Page 10 of 12

 
 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 108 of 118 PagelD #:112.

9, Under H. Property Definitions

Paragraph 9.a. of the “Period of Restoration"
definition is replaced by the following:

a. Begins immediately after the time of direct
physical loss or damage caused by or resulting
fram any covered cause of loss at the described
premises; and

10. Throughout the forms modified by this endorsement

the words “within 100 feet” are replaced with “within
1,000 feet.”

11. Brands and Labels

SECTION II — LIABILITY

a. If branded or labeled merchandise that is
Covered Property is damaged by a Covered
Cause of Loss, we may take all or any part of
the property at an agreed or appraised value. If
so, you may

(1) Stamp “salvage” on the merchandise or its
containers, if the stamp will not physically
damage the merchandise; or

{2} Remove the brands or labels, if doing se
will not physically damage the
merchandise. You must relabel the
merchandise or its containers to comply
with the law.

b. We will pay reasonable costs you incur to
perform the activity described in a.(1) or a.(2)
above But the total we pay for these costs and
the value of the damaged property will not
exceed the applicable Limit of Insurance on
such property.

Section II - Liability is amended to include the
following clarifications and extensions of coverage. The
provisions of the coverage form apply unless modified
by the endorsement.

1.

BP?200(7-13}

The insurance provided under Paragraphs
A.1.f.(1){b) and A.1.f.(1){d) of Coverage
Extension -— Supplementary Payments are
replaced by the following:

(b) Up to $3,000 for cost of bail bonds required
because of accidents or traffic law violations
arising out of the use of any vehicle to which
the Bodily Injury Liability Coverage for “bodily
injury” applies. We do not have to furnish these
bonds.

(d) All reasonable expenses incurred by the
insured at our request to assist us in the
investigation or defense of the claim or “suit,”
including actual loss of earnings up to $350 a
day because of time off from work.

Paragraph A.2.a.(3)(b} Medical Expenses is
replaced by the following.

b. The expenses are incurred and reported to us
within three years of the date of the accident,
and

Includes copyrighted material of ISO Properties, Inc with its permission.

3. With respect to B.1. Exclusions Applicable To

Business Liability Coverage, Paragraphs k.(3),
k.(4}, k.(6) and l do net apply to the use of
elevators.

The insurance afforded by this provision is excess
over any valid and collectible property insurance
(Including any deductible) available to the insured,
and the Other Insurance Condition is changed
accordingly.

The following is added to Paragraph C.1. Who Is
An Insured:

f. Any legally incorporated subsidiary in which you
own more than 50% of the voting stock on the
effective date of this policy. However, an
insured does not include any subsidiary that is
an insured under any other general liability
policy, or would have been an insured under
such policy but for termination of that policy or
the exhaustion of that policy's limits of liability

The following is added to Paragraph C. Who Is An
insured

3. Any organization you newly acquire or form,
other than a partnership, joint venture, or limited
liability company and over which you maintain
ownership or majority interest, will qualify as a
Named Insured if there is no other similar
insurance available to that organization

However:

a. Coverage under this provision Is afforded
only until the 180" day after you acquire or
form the organization or the end of the
policy period, whichever is earlier;

b. Paragraph A.1. Business Liability does
not apply to:
(1) “Bodily injury” or “property damage”
that occurred before you acquired or
formed the organization; and

{2) “Personal and advertising injury” arising
out of an offense committed before you
acquired or formed the organization.

No person or organization is an insured with
respect to the conduct of any current or past
partnership, joint venture, or limited liability
company that is not shown as a Named Insured
in the Declarations.

This provision does not apply to newly formed
or acquired organizations if coverage is
excluded either by the provisions of the
Coverage Part or by endorsements.

6. The following is added to Paragraph E.2. Liability

And Medical Expenses General Conditions,
Duties In The Event of Occurrence, Offense,
Claim Or Suit:

e. The requirement in Paragraph E.2.a. that you
must see to it that we are notified as soon as
practicable of an “occurrence” or an offense
which may result in a claim, applies only when
the “occurrence” or offense is known to:

Page 11 of 12

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 109 of 118 PagelD #:113 |

(1) You, if you are an individual or a limited
liability company,

(2) A partner, if you are a partnership;

(3) A manager, if you are a limited liability
company;

(4) An “executive officer” or an insurance
manager, if you are a corporation; or

 

(1) You, if you are an individual or a limited
liability company;

(2) A partner, if you are a partnership;

(3) A manager, if you are a limited liability
company;

(4} An “executive officer’ or an insurance
manager, if you are a corporation; or

f. The requirement in Paragraph E.2.b. that you 7, Paragraph F.3. Liability And Medical Expenses
must see to it that we receive notice of a claim Definitions is replaced by the following:
or “suit” as soon as practicable will not be 3. “Bodily injury’ means bodily injury, sickness or

BP7200(7-13}

considered breached unless the breach occurs
after such claim or “suit” is known to.

Includes copyrighted material of ISO Properties, Inc with its permission.

disease sustained by a person, including
mental anguish or death resulting from any of
these at anytime.

Page 12 of 12

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 110 of 118 PagelD #:114

 

BUSINESSOWNERS
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT OF EMPLOYEE BENEFITS
PROGRAM DEFINITION

This endorsement modifies insurance provided under the following:

EMPLOYEE BENEFITS LIABILITY COVERAGE ENDORSEMENT

A. Paragraph A.7.d, of the Employee Benefits Liability provided that no one other than an

Coverage Endorsement (BP0498) is replaced by “employee” may subscribe to such benefits
the following: and such benefits are made generally

” available to all “employees” who are
d. “Employee benefit program” means a program ae .
providing some or all of the following benefits to eligible under the plan for such benefits, ;
“employees”, whether provided through a (3) Unemployment insurance, social security
“cafeteria plan” or otherwise: benefits, workers’ compensation and

(1) Group life insurance, group accident or disability benefits;

health insurance, dental, _vision, (4) Vacation plans, including buy and sell
prescription and hearing plans, and flexible programs; leave of absence programs,
spending accounts, provided that no one including military, maternity, family, and
other than an “employee” may subscribe to civil leave; tuition assistance plans;
such benefits and such benefits are made transportation and health club subsidies;
generally available to those “employees” and

who Satisfy the  plan’s __ eligibility (5) Any other similar benefits designated in the
requirements; Schedule or added thereto by

(2) Profit sharing plans, employee savings endorsement.

plans, individual retirement account (IRA)
plans, employee stock ownership plans, .- _
pension plans and stock subscription plans,

BP7466 (1-10) Includes copyrighted material of ISO Properties, Inc. with its permission. Page 1 of 1

 
 

Case: 1:21-cv- -03785 Document #: 1-1 Filed: 07/15/21 Page 111 of 118 PagelD #115

MEMC.

7 EMC

INSURANCE
Employers Mutual
Casualty Company
NONASSESSABLE POLICY — MUTUAL PROVISIONS Home Office, Des Momes, lowa

The Insured shail not be liable for any assessment under this policy.

By acceptance of this policy the Namad \nsured becomes a member of the Company and shall be entitled to vote at all
meetings of the Company, and shall upon termmation of this policy, participate in the distribution of dividends as fixed and
determined by the directors in accordance with law. The annual meeting of the members ts held at the Home Office of the
Company in Des Moines, lowa, at 9:30 a.m Central Time, on the second Wednesday in March of each year

IN WITNESS WHEREOF, this Lh has executed and attested these presents.

Fn Link, tLub Bruce G Kelley, Prayidant

 

MVEMC.

EMCASCO
Insurance Company

Home Offica, Das Maines, lowa
IN WITNESS WHEREOF, this Company has executed and attested ihese presents

Aid tf fwd

Todd A Strother, Secretary Bruce G Kalley, President

 

MEMC.

Union Insurance
Company of Providence

Home Office, Des Maines, lowa

IN WITNESS WHEREOF, this Company has executed and atiosted these presents. (

Todd A. Strother, Secretary Willam& Arnold, President

 

AV ENC.

Minois EMCASCO
Insurance Company

Home Office, Des Moines, lowa
IN WITNESS WHEREOF, this Company has executed and attested these presents.

Awd tA ng At (HL

Todd A Strother, Secretary A Kohnke, Presidant

 

AV EMC.

IL7004(9-16)

Dakota Fire
Insurance Company

Home Office, Bismarck, North Dakota
IN WITNESS WHEREOF, this Company has executed and attested these presents

fn tot M wily Porras

rt Link, Secretary Martyn R Terrigs, President

Page 1 of 2

 
Case: 1:21-cv-03785 Document #; 1-1 Filed: 07/15/21 Page 112 of 118 PagelD #:116

MEMC.

Hamilton Mutual
Insurance Company

NONASSESSABLE POLICY — MUTUAL PROVISIONS Home Offica, Des Mainas, lowa
The Insured shall not be liable for any assessment under this policy

By acceptance of this policy ihe Named Insured becomes a member of the Company and shall be entitled to vote at all
Meetings of the Company, and shall upon termination of this poley participate in the distribution of dividends as fixed and
determmed by the diractors in accordance with law The annual meetings are held at the Ohio branch office of the Company
(currently located in Blue Ash, Ohio) on the third Monday of February in each year, at 100 pm. Eastern Time If the third
Monday falls on a legal holiday in the state of Ohio, the meeting will be held on the next business day

IN WITNESS WHEREOF, this Company has executed and attested these presents,

fn txt uch thity te Aoi

tL Link, Secretary Philip A Goedde, President

 

EMC.

EMC Property &
Casualty Company

Home Office, Des Moines, lowa
IN WITNESS WHEREOF, this Company has executed and attested these presents

pa lat on:

 

Todd A Strother, Secretary Bruce G Kolley, President
y f EMC. Employers Mutual
% | Casualty Company
MUTUALS—MEMBERSHIP AND VOTING NOTICE Home Offica, Des Mames, towa (Applicable in the State of Texas}

IL7004{9-16)

The Insured Js notified that by virtue of this policy, the Insured 1s a member of the Employers Mutual Casualty Company
of Des Moines, lowa, and ts entitled to vote eithor in person or by proxy at any and all meetings of said Company. The
Annual Meetings are held inits Home Office, Des Moines, lowa, on the second Wednesday of March, in each year, at
930 a.m Central Time

MUTUALS—PARTICIPATION CLAUSE WITHOUT CONTINGENT LIABILITY

No Contingent Liability This policy 1s non-assessable The policyholder is a member of the Company and shall participate,
to the extent and upon the conditions fixed and determined by tho Board of Directors in accordance with tha provisions of
faw, in the distribution of dividends so fixed and determined

IN WITNESS WHEREOF, this Company has executed and attested these presents.

fats hub

Adbart L. Link, Secretary Bruce G Kelley, Pragidant

Page 2 of 2

 
 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 113 of 118 PagelD #:117 _
INTERLINE

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ASBESTOS EXCLUSION

This endorsement modifies insurance provided under the following

BUSINESSOWNERS COVERAGE FORM

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
POLLUTION LIABILITY COVERAGE FORM

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
RAILROAD PROTECTIVE LIABILITY COVERAGE FORM

The policy does not apply to “bodily injury", "personal injury" (or "personal and advertising injury" if defined as such in

your policy) or "property damage" (including any associated clean-up obligations) arising out of the installation,
existence, removal, or disposal of asbestos or any substance containing asbestos fibers

IL7028{5-15) Includes copyrighted material of ISO Properties, Inc. with its permission. Page 1 of 4

 
 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 114 of 118 PagelD #118
Commercial Lines

ILLINOIS COMPANY ELIMINATION ENDORSEMENT

The Illinois Insurance Department requires the company to explain by this endorsement that.
Employers Mutual Casualty Company and
EMCASCO Insurance Company —
Union Insurance Company of Providence
EMC Property & Casualty Company

INinois EMCASCO Insurance Company

are licensed to do insurance business tn Illinois, but;
Dakota Fire Insurance Company
Hamilton Mutual Insurance Company
are not licensed companies tn Illinois and reference to such is hereby deleted from the policy

This endorsement in no way affects the coverage under the policy/bond to which itis attached but Is
intended oniy to clarify the name of the issuing company.

IL7621(4-76) Page 1 of 1

 
 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 115 of 118 PagelD #:119

 

INTERLINE

TO THE POLICYHOLDER

Notice of Availability of the Department of Insurance

To comply with Notice of Availability information for the handling of complaints, Part 919 of the Rules of the Illinois
Department of Insurance requires that our company advise you that, if you wish to take this matter up with the Illinois
Department of Insurance, it maintains a Consumer Division in Chicago at 122 S Michigan Ave , 19th Floor, Chicago,
Illinois 60603 and in Springfield at 320 West Washington Street, Springfield, Illinois 62767 They may be reached at
the following website address & phone numbers. http:/insurance illinois gov/ 372-814-2420 or 277-782-4515

EMC Insurance Companies also maintains a complaint department at its Chicago branch office located at 1815 $
Meyers Road, Suite 500, Oakbrook Terrace, Illinois 60181 for Employers Mutual Casualty Company, EMCASCO
Insurance Company, Employers Modern Life Company, Union Insurance Company of Providence, Dakota Fire
Insurance Company and I!linois EMCASCO Insurance Company. Our Illinois toll free number is 1-800-942-7448 If
this toll free number is not accessible from your phone, collect calls will also be accepted.

IL8062(7-16) Page 1 of 1

 
 

~ Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 116 of 118 PagelD #:120

 

COMMERCIAL INTERLINE

IMPORTANT NOTICE TO POLICYHOLDERS

Re: New Federal Claim Information Reporting Requirements

New federal reporting requirements for claims involving parties potentially eligible for Medicare are now in place.
With your continued cooperation, EMC Insurance Companies will be able to meet these new reporting
responsibilities. : :

To help us comply with the new requirements, you simply need to make sure you report all clalms to your agent
or EMC Insurance Companles. if you choose to pay a claim, or attempt to settle a claim on your own, you may
become responsible for these new reporting requirements.

For specific information on Section 111 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (MMSEA)
(P.L. 110-173), go to www.cms.hhs gov/MandatoryInsRep/ or consult with your attorney.

IL8576(9-09) Page 1 of 1

 

 
 

 

Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 117 of 118 PagelD #121

COMMERCIAL INTERLINE

ILLINOIS NOTICE TO POLICYHOLDERS REGARDING
THE RELIGIOUS FREEDOM PROTECTION AND CIVIL UNION ACT

Dear Policyholder:

This is to provide notice that, pursuant to Illincis Department of Insurance Company Bulletin 201 1-06 (CB 2011-06),
this policy is in compliance with the Illinois Religious Freedom Protection and Civil Union Act ("the Act", 750 ILL
COMP. STAT. 75/1). The Act, which became effective June 1, 2011, creates a legal relationship between two
persons of either the same or opposite sex who establish a civil union.

The Act provides that parties to a civil union are entitled to the same legal obligations, responsibilities, protections
and benefits that are afforded or recognized by the law of Illinois to spouses, whether they are derived from statute,
administrative rule, policy, common law or any source of civil or criminal law In addition, this law requires
recognition of a same-sex civil union, marriage, or other substantially similar legal relationship, except for common
law marriage, legally entered into in other jurisdictions The Act further provides that "party to a civil union" shall be
included in any definition or use of the terms "spouse", "family", "immediate family", "dependent", "next of kin" and
other terms descriptive of spousal relationships as those ferms are used throughout the law. According to
CB 2011-06, this includes the terms "marriage" or "married" or any variations thereof. CB 2011-06 also states that if
policies of insurance provide coverage for children, the children of civil unions must also be provided coverage

{L8599(1 1-11} Inctudes copyrighted material of ISO Properties, Inc. with its permission. Page 1 of 1

 
Case: 1:21-cv-03785 Document #: 1-1 Filed: 07/15/21 Page 118 of 118 PagelD #:122

COMMERCIAL INTERLINE

ADVISORY NOTICE TO POLICYHOLDERS

This Notice does not form a part of your insurance contract. No coverage is provided by this Notice, nor can it be
construed to replace any provisions of your policy (including its endorsements) If there is any conflict between this
Notice and the policy (including its endorsements), the provisions of the policy (including its endorsements) shall
prevail.

Your new or renewal policy includes one or more of the protective devices endorsements listed below. Carefully read
the endorsement(s} attached to your policy. For questions about how coverage under your policy may be affected by
the endorsemeni(s), please contact your insurance agent

PROTECTIVE DEVICES ENDORSEMENTS

 

Type of Policy Endorsement Title Endorsement Number
Businessowners Protective Safeguards BP0430
Businessowners South Dakota Protective Safeguards BP0479
Commercial Output Program Protective Devices Endorsement COP-238
Commercial Output Program Protective Devices Endorsement C00238
Commercial Output Program Protective Devices Endorsement C01238
Commercial Property Protective Safeguards CP0411
Commercial Property South Dakota Protective Safeguards CP0412
Commercial Property Burglary And Robbery Protective Safequards CP1211

IL8720(8-15) Includes copyrighted material of ISO Properties, Inc. with Its permission. Page 1 of 1

 
